

113 S1950 PCS: Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 297113th CONGRESS2d SessionS. 1950IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Sanders introduced the following bill; which was read the first timeJanuary 27, 2014Read the second time and placed on the calendarA BILLTo improve the provision of medical services and benefits to
	 veterans, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to title 38, United States Code.Sec. 3. Budgetary effects.TITLE I—Survivor and Dependent MattersSec. 101. Extension of initial period for increased dependency and indemnity compensation for surviving spouses with children.Sec. 102. Eligibility for dependency and indemnity compensation, educational assistance, and housing loans for surviving spouses who remarry after age 55.Sec. 103. Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans to qualify for death pension.Sec. 104. Making effective date provision consistent with provision for benefits eligibility of a veteran's child based upon termination of remarriage by annulment.Sec. 105. Expansion of Marine Gunnery Sergeant John David Fry Scholarship.Sec. 106. Expansion of Yellow Ribbon G.I. Education Enhancement Program.Sec. 107. Benefits for children of certain Thailand service veterans born with spina bifida.Sec. 108. Program on assisted living for children of Vietnam veterans and certain Korea service veterans born with spina bifida.Sec. 109. Program on grief counseling in retreat settings for surviving spouses of members of the Armed Forces who die while serving on active duty in the Armed Forces.Sec. 110. Program evaluation on survivors' and dependents' educational assistance authorities.TITLE II—Education MattersSec. 201. Approval of courses of education provided by public institutions of higher learning for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans.Sec. 202. Extension and expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs.Sec. 203. Prohibitions relating to references to GI Bill and Post-9/11 GI Bill.Sec. 204. Review of utilization of educational assistance to pursue programs of training on the job and participating employers.Sec. 205. Report on debt management and collection.Sec. 206. Restoration of prior reporting fee multipliers.TITLE III—Health Care MattersSubtitle A—Expansion and Improvements of Benefits GenerallySec. 301. Enhancement of nature of eligibility for care of certain veterans.Sec. 302. Requirement for enrollment in patient enrollment system of the Department of Veterans Affairs of certain veterans eligible for enrollment by law but not currently permitted to enroll.Sec. 303. Further extension of period of eligibility for health care for veterans of combat service during certain periods of hostilities and war.Sec. 304. Extension to all veterans with a serious service-connected disability of eligibility for participation in family caregiver program.Sec. 305. Improved access to appropriate immunizations for veterans.Sec. 306. Expansion of provision of chiropractic care and services to veterans.Sec. 307. Modification of commencement date of period of service at Camp Lejeune, North Carolina, for eligibility for hospital care and medical services in connection with exposure to contaminated water.Sec. 308. Expansion of emergency treatment reimbursement for certain veterans.Sec. 309. Relocation and restatement of limitation on requirements to furnish certain care and services contingent on the availability of appropriations.Sec. 310. Modification of determination of eligibility of veterans for treatment as a low-income family for purposes of enrollment in the patient enrollment system of the Department of Veterans Affairs.Sec. 311. Extension of sunset date regarding transportation of individuals to and from facilities of Department of Veterans Affairs and requirement of report.Sec. 312. Coverage of costs of care for veterans at medical foster homes.Sec. 313. Extension and modification of pilot program on assisted living services for veterans with traumatic brain injury.Sec. 314. Program on health promotion for overweight and obese veterans through support of fitness center memberships.Sec. 315. Program on health promotion for veterans through establishment of Department of Veterans Affairs fitness facilities.Subtitle B—Health Care AdministrationSec. 321. Extension of Department of Veterans Affairs Health Professional Scholarship Program.Sec. 322. Expansion of availability of prosthetic and orthotic care for veterans.Sec. 323. Contracting for health care.Sec. 324. Limitation on expansion of dialysis pilot program.Sec. 325. Requirement for Department of Veterans Affairs policy on reporting cases of infectious diseases at facilities of the Department.Sec. 326. Independent assessment of the Veterans Integrated Service Networks and medical centers of Department of Veterans Affairs.Sec. 327. Requirements in connection with next update of current strategic plan for Office of Rural Health of the Department of Veterans Affairs.Sec. 328. Report on provision of telemedicine services.Sec. 329. Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.Subtitle C—Complementary and Alternative MedicineSec. 331. Expansion of research and education on and delivery of complementary and alternative medicine to veterans.Sec. 332. Program on integration of complementary and alternative medicine within Department of Veterans Affairs medical centers.Sec. 333. Studies of barriers encountered by veterans in receiving, and administrators and clinicians in providing, complementary and alternative medicine services furnished by the Department of Veterans Affairs.Sec. 334. Program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans.Subtitle D—Mental Health CareSec. 341. Inclusion of mental health professionals in the education and training program for health personnel of the Department of Veterans Affairs.Sec. 342. Education program and peer support program for family members and caregivers of veterans with mental health disorders.Sec. 343. Report on provision of mental health services for families of certain veterans at facilities of the Department.Sec. 344. Annual report on community mental health partnership pilot program.Subtitle E—Dental care eligibility expansion and enhancementSec. 351. Restorative dental services for veterans.Sec. 352. Pilot program on expansion of furnishing of dental care to all enrolled veterans.Sec. 353. Program on education to promote dental health in veterans.Sec. 354. Information on dental services for inclusion in electronic medical records under dental insurance pilot program.Sec. 355. Authorization of appropriations.Subtitle F—Health care related to sexual traumaSec. 361. Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty training.Sec. 362. Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to members of the Armed Forces.Sec. 363. Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse.Sec. 364. Reports on military sexual trauma and domestic abuse.Subtitle G—Reproductive treatment and servicesSec. 371. Clarification that fertility counseling and treatment are medical services which the Secretary may furnish to veterans like other medical services.Sec. 372. Reproductive treatment and care for spouses and surrogates of veterans.Sec. 373. Adoption assistance for severely wounded veterans.Sec. 374. Regulations on furnishing of fertility counseling and treatment and adoption assistance by Department of Veterans Affairs.Sec. 375. Coordination between Department of Veterans Affairs and Department of Defense on furnishing of fertility counseling and treatment.Sec. 376. Facilitation of reproduction and infertility research.Sec. 377. Annual report on provision of fertility counseling and treatment furnished by Department of Veterans Affairs.Sec. 378. Program on assistance for child care for certain veterans.Sec. 379. Counseling in retreat settings for women veterans newly separated from service in the Armed Forces.Subtitle H—Major medical facility leasesSec. 381. Authorization of major medical facility leases.Sec. 382. Budgetary treatment of Department of Veterans Affairs major medical facilities leases.TITLE IV—Employment and Related MattersSubtitle A—Training and other services for veterans seeking employmentSec. 401. Reauthorization of veterans retraining assistance program.Sec. 402. Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational benefits to members of Armed Forces with severe injuries or illnesses.Sec. 403. Extension of additional rehabilitation programs for persons who have exhausted rights to unemployment benefits under State law.Sec. 404. Unified employment portal for veterans.Sec. 405. Report on unified Government Internet portal for veterans on jobs available through the Federal Government.Sec. 406. Information on disability-related employment and education protections in Transition Assistance Program.Subtitle B—Employment of veterans and recognition of veteran status with respect to employment related mattersSec. 411. Employment of veterans with the Federal Government.Sec. 412. State recognition of military experience of veterans in issuing licenses and credentials to veterans.Sec. 413. Grants to hire veterans as first responders.Sec. 414. Employment of veterans as evaluation factor in the awarding of Federal contracts.Sec. 415. Report on discrimination against members of reserve components of Armed Forces and veterans in civilian labor market.Subtitle C—Program on Career TransitionSec. 421. Program on provision of career transition services to young veterans.Subtitle D—Improving employment and reemployment rights of members of the uniformed servicesSec. 431. Enforcement of rights of members of uniformed services with respect to States and private employers.Sec. 432. Suspension, termination, or debarment of contractors for repeated violations of employment or reemployment rights of members of uniformed services.Sec. 433. Subpoena power for Special Counsel in enforcement of employment and reemployment rights of members of uniformed services with respect to Federal executive agencies.Sec. 434. Issuance and service of civil investigative demands by Attorney General.Subtitle E—Small Business MattersSec. 441. Expansion of contracting goals and preferences of Department of Veterans Affairs to include conditionally owned small business concerns 100 percent owned by veterans.Sec. 442. Modification of treatment under contracting goals and preferences of Department of Veterans Affairs for small businesses owned by veterans of small businesses after death of disabled veteran owners.Sec. 443. Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans Affairs contracting goals and preferences.Sec. 444. Special rule for treatment under contracting goals and preferences of Department of Veterans Affairs of small business concerns licensed in community property States.Sec. 445. Report on assistance for veterans in obtaining training on purchasing and operating a franchise.TITLE V—Accountability and Administrative ImprovementsSec. 501. Administration of Veterans Integrated Service Networks.Sec. 502. Regional support centers for Veterans Integrated Service Networks.Sec. 503. Commission on Capital Planning for Department of Veterans Affairs Medical Facilities.Sec. 504. Advance appropriations for certain accounts of the Department of Veterans Affairs.Sec. 505. Public access to Department of Veterans Affairs research and data sharing between Departments.Sec. 506. Assessment by Comptroller General of the United States of information made available by Veterans Benefits Administration.Sec. 507. Comptroller general report on advisory committees of the Department of Veterans Affairs.TITLE VI—Improvement of Processing of Claims for CompensationSubtitle A—Claims Based on Military Sexual TraumaSec. 601. Medical examination and opinion for disability compensation claims based on military sexual trauma.Sec. 602. Case representative officers for military sexual trauma support.Sec. 603. Report on standard of proof for service-connection of mental health conditions related to military sexual trauma.Sec. 604. Reports on claims for disabilities incurred or aggravated by military sexual trauma.Subtitle B—Claims for dependency and indemnity compensationSec. 611. Program on treatment of certain applications for dependency and indemnity compensation as fully developed claims.Sec. 612. Report by Secretary of Veterans Affairs on improving timeliness and accuracy of administration of claims for dependency and indemnity compensation and pension for surviving spouses and children.Subtitle C—Agency of Original JurisdictionSec. 621. Working group to improve employee work credit and work management systems of Veterans Benefits Administration in an electronic environment.Sec. 622. Task force on retention and training of Department of Veterans Affairs claims processors and adjudicators.Sec. 623. Reports on requests by the Department of Veterans Affairs for records of other Federal agencies.Sec. 624. Recognition of representatives of Indian tribes in the preparation, presentation, and prosecution of claims under laws administered by the Secretary of Veterans Affairs.Sec. 625. Program on participation of local and tribal governments in improving quality of claims for disability compensation submitted to Department of Veterans Affairs.Sec. 626. Department of Veterans Affairs notice of average times for processing compensation claims.Sec. 627. Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of claims for compensation that have not been adjudicated.Sec. 628. Reports on use of existing authorities to expedite benefits decisions.Sec. 629. Reports on Department disability medical examinations and prevention of unnecessary medical examinations.Subtitle D—Board of Veterans' Appeals and Court of Appeals for Veterans ClaimsSec. 631. Treatment of certain misfiled documents as a notice of appeal to the Court of Appeals for Veterans Claims.Sec. 632. Determination of manner of appearance for hearings before Board of Veterans' Appeals.TITLE VII—Outreach MattersSec. 701. Program to increase coordination of outreach efforts between the Department of Veterans Affairs and Federal, State, and local agencies and nonprofit organizations.Sec. 702. Cooperative agreements between Secretary of Veterans Affairs and States on outreach activities.Sec. 703. Advisory committee on outreach activities of Department of Veterans Affairs.Sec. 704. Advisory boards on outreach activities of Department of Veterans Affairs relating to health care.Sec. 705. Modification of requirement for periodic reports to Congress on outreach activities of Department of Veterans Affairs.Sec. 706. Budget transparency for outreach activities of Department of Veterans Affairs.TITLE VIII—Other MattersSec. 801. Repeal of reductions made by Bipartisan Budget Act of 2013.Sec. 802. Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market value by individuals applying for pension.Sec. 803. Extension of reduced pension for certain veterans covered by medicaid plans for services furnished by nursing facilities.Sec. 804. Conditions on award of per diem payments by Secretary of Veterans Affairs for provision of housing or services to homeless veterans.Sec. 805. Exception to certain recapture requirements and treatment of contracts and grants with State homes with respect to care for homeless veterans.Sec. 806. Extended period for scheduling of medical exams for veterans receiving temporary disability ratings for severe mental disorders.Sec. 807. Authority to issue Veterans ID Cards.Sec. 808. Honoring as veterans certain persons who performed service in the reserve components of the Armed Forces.Sec. 809. Extension of authority for Secretary of Veterans Affairs to obtain information from Secretary of Treasury and Commissioner of Social Security for income verification purposes.Sec. 810. Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain loans.Sec. 811. Review of determination of certain service in Philippines during World War II.Sec. 812. Review of determination of certain service of merchant mariners during World War II.Sec. 813. Report on Laotian military support of Armed Forces of the United States during Vietnam War.Sec. 814. Report on practices of the Department of Veterans Affairs to adequately provide services to veterans with hearing loss.Sec. 815. Report on joint programs of Department of Veterans Affairs and Department of Defense with respect to hearing loss of members of the Armed Forces and veterans.Sec. 816. Limitation on aggregate amount of bonuses payable to personnel of the Department of Veterans Affairs during fiscal year 2014.2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.3.Budgetary effects(a)Paygo scorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).(b)Senate paygo scorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).ISurvivor and Dependent Matters101.Extension of initial period for increased dependency and indemnity compensation for surviving spouses with children(a)In generalSection 1311(f)(2) is amended by striking two-year and inserting three-year.(b)Effective dateThe amendment made by subsection (a) shall take effect as of September 30, 2014, and shall apply to any surviving spouse who was eligible for or in receipt of benefits under section 1311(f) of title 38, United States Code, on or after the date of the enactment of this Act.102.Eligibility for dependency and indemnity compensation, educational assistance, and housing loans for surviving spouses who remarry after age 55(a)In generalParagraph (2)(B) of section 103(d) is amended to read as follows:(B)The remarriage after age 55 of the surviving spouse of a veteran shall not bar the furnishing of benefits specified in paragraph (5) to such person as the surviving spouse of the veteran..(b)Conforming amendmentParagraph (5) of such section is amended by striking Paragraphs (2)(A) and inserting Paragraphs (2).(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.103.Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans to qualify for death pensionSection 1541(f)(1)(E) is amended by striking January 1, 2001 and inserting the date that is 10 years and one day after the date on which the Persian Gulf War was terminated, as prescribed by Presidential proclamation or by law.104.Making effective date provision consistent with provision for benefits eligibility of a veteran's child based upon termination of remarriage by annulmentSection 5110(l) is amended by striking , or of an award or increase of benefits based on recognition of a child upon termination of the child's marriage by death or divorce,.105.Expansion of Marine Gunnery Sergeant John David Fry Scholarship(a)Expansion of entitlementSubsection (b)(9) of section 3311 is amended by inserting or spouse after child.(b)Limitation and election on certain benefitsSubsection (f) of such section is amended—(1)by redesignating paragraph (2) as paragraph (4); and(2)by inserting after paragraph (1) the following new paragraphs:(2)LimitationThe entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) because the individual was a spouse of a person described in such paragraph shall expire on the earlier of—(A)the date that is 15 years after the date on which the person died; and(B)the date on which the individual remarries.(3)Election on receipt of certain benefitsA surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of subsection (b) who is also entitled to educational assistance under chapter 35 of this title may not receive assistance under both this section and such chapter, but shall make an irrevocable election (in such form and manner as the Secretary may prescribe) under which section or chapter to receive educational assistance..(c)Conforming amendmentSection 3321(b)(4) is amended—(1)by striking an individual and inserting a child; and(2)by striking such individual’s each time it appears and inserting such child’s.(d)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act.106.Expansion of Yellow Ribbon G.I. Education Enhancement Program(a)In generalSection 3317(a) is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9).(b)Effective dateThe amendment made by subsection (a) shall apply with respect to academic terms beginning after July 1, 2015.107.Benefits for children of certain Thailand service veterans born with spina bifida(a)In generalSubchapter III of chapter 18 is amended by adding at the end the following new section:1822.Benefits for children of certain Thailand service veterans born with spina bifida(a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering from spina bifida the health care, vocational training and rehabilitation, and monetary allowance required to be paid to a child of a Vietnam veteran who is suffering from spina bifida under subchapter I of this chapter as if such child of a veteran of covered service in Thailand were a child of a Vietnam veteran who is suffering from spina bifida under such subchapter.(b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.(c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without regard to the characterization of that individual's service, who—(1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975; and(2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service in Thailand.(d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975..(b)Conforming amendment to definition of childSection 1831(1) is amended—(1)in subparagraph (B)—(A)by striking subchapter III of this chapter and inserting section 1821 of this title; and(B)in clause (i), by striking section 1821 of this title and inserting that section; and(2)by adding at the end the following new subparagraph:(C)For purposes of section 1822 of this title, an individual, regardless of age or marital status, who—(i)is the natural child of a veteran of covered service in Thailand (as determined for purposes of that section); and(ii)was conceived after the date on which that veteran first entered service described in subsection (c) of that section..(c)Clerical amendments(1)Subchapter headingThe heading for subchapter III of chapter 18 is amended by inserting and Thailand after Korea.(2)Table of sectionsThe table of sections at the beginning of chapter 18 is amended—(A)by striking the item relating to subchapter III and inserting the following new item:Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida;and(B)by inserting after the item relating to section 1821 the following new item:1822. Benefits for children of certain Thailand service veterans born with spina bifida..(d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.108.Program on assisted living for children of Vietnam veterans and certain Korea service veterans born with spina bifida(a)ProgramCommencing not later than 180 days after the date on which this section takes effect, the Secretary of Veterans Affairs shall carry out a program to assess the feasibility and advisability of providing assisted living, group home care, or similar services in lieu of nursing home care to covered individuals.(b)Covered individualsFor purposes of this section, a covered individual is any individual who is entitled to health care under subchapter I or III of chapter 18 of title 38, United States Code.(c)Duration(1)In generalExcept as otherwise provided in this subsection, the program shall be carried out during the three-year period beginning on the date of the commencement of the program.(2)ContinuationSubject to paragraph (3), the Secretary may continue the program for an additional two-year period as the Secretary considers appropriate.(3)TerminationThe program may not operate after the date that is five years after the date of the commencement of the program.(d)Scope of services and programUnder the program, the Secretary shall provide covered individuals with integrated, comprehensive services, including the following:(1)Assisted living, group home care, or such other similar services as the Secretary considers appropriate.(2)Transportation services.(3)Such other services as the Secretary considers appropriate for the care of covered individuals under the program.(e)Program requirementsIn carrying out the program, the Secretary shall—(1)inform all covered individuals of the services available under the program;(2)enter into agreements with appropriate providers of assisted living, group home care, or other similar services for provision of services under the program; and(3)determine the appropriate number of covered individuals to be enrolled in the program and criteria for such enrollment.(f)Reports(1)Preliminary reports(A)In generalNot later than one year after the date of the commencement of the program and, if the program is continued under subsection (c)(2), not later than three years after the date of the commencement of the program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsEach report submitted under subparagraph (A) shall include the following:(i)A description of the implementation and operation of the program.(ii)The number of covered individuals receiving benefits under the program.(iii)An analysis that compares the costs of furnishing assisted living, group home care, or similar service with the costs of furnishing nursing home care.(iv)An analysis of the costs and benefits under the program.(v)The findings and conclusions of the Secretary with respect to the program.(vi)Such recommendations for the continuation or expansion of the program as the Secretary may have.(2)Final report(A)In generalNot later than 180 days after the completion of the program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program.(ii)Such recommendations for the continuation or expansion of the program as the Secretary may have.(g)FundingAmounts to carry out the program shall be derived from amounts appropriated or otherwise made available for the furnishing of nursing home care under chapter 18 of title 38, United States Code.(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.109.Program on grief counseling in retreat settings for surviving spouses of members of the Armed Forces who die while serving on active duty in the Armed Forces(a)Program required(1)In generalCommencing not later than 180 days after the date on which this section takes effect, the Secretary of Veterans Affairs shall carry out, through the Readjustment Counseling Service of the Veterans Health Administration, a program to assess the feasibility and advisability of providing grief counseling services described in subsection (b) in group retreat settings to surviving spouses of members of the Armed Forces who die while serving on active duty in the Armed Forces who would, as determined by the Readjustment Counseling Service, benefit from the services provided under the program.(2)Participation at election of surviving spouseThe participation of a surviving spouse in the program under this section shall be at the election of the surviving spouse.(b)Covered servicesThe services provided to a surviving spouse under the program shall include the following:(1)Information and counseling on coping with grief.(2)Information about benefits and services available to surviving spouses under laws administered by the Secretary.(3)Such other information and counseling as the Secretary considers appropriate to assist a surviving spouse under the program with adjusting to the death of a spouse.(c)EventsThe Secretary shall carry out the program at not fewer than six events as follows:(1)Three events at which surviving spouses with dependent children are encouraged to bring their children.(2)Three events at which surviving spouses with dependent children are not encouraged to bring their children.(d)DurationThe program shall be carried out during the two-year period beginning on the date of the commencement of the program.(e)Reports(1)In generalNot later than 180 days after the completion of the first year of the program and not later than 180 days after the completion of the program, the Secretary shall submit to Congress a report on the program.(2)ContentsEach report submitted under paragraph (1) shall contain the findings and conclusions of the Secretary as a result of the program, and shall include such recommendations for the continuation or expansion of the program as the Secretary considers appropriate.(f)DefinitionsIn this section, the terms active duty, Armed Forces, and surviving spouse have the meanings given such terms in section 101 of title 38, United States Code.(g)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.110.Program evaluation on survivors' and dependents' educational assistance authorities(a)In generalThe Secretary of Veterans Affairs shall enter into a contract with an appropriate private sector entity to conduct a program evaluation of the authorities for survivors' and dependents' educational assistance under chapter 35 of title 38, United States Code.(b)ReportNot later than six months after the entry into the contract required by subsection (a), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report setting forth the results of the program evaluation conducted pursuant to the contract, together with such comments on the results of the program evaluation as the Secretary considers appropriate.(c)Effective dateThis section shall take effect one year after the date of the enactment of this Act.IIEducation Matters201.Approval of courses of education provided by public institutions of higher learning for purposes of All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance conditional on in-State tuition rate for veterans(a)In generalSection 3679 is amended by adding at the end the following new subsection:(c)(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the Secretary shall disapprove a course of education provided by a public institution of higher learning to a covered individual pursuing a course of education with educational assistance under chapter 30 or 33 of this title while living in the State in which the public institution of higher learning is located if the institution charges tuition and fees for that course for the covered individual at a rate that is higher than the rate the institution charges for tuition and fees for that course for residents of the State in which the institution is located, regardless of the covered individual’s State of residence.(2)For purposes of this subsection, a covered individual is any individual as follows:(A)A veteran who was discharged or released from a period of not fewer than 90 days of service in the active military, naval, or air service less than three years before the date of enrollment in the course concerned.(B)An individual who is entitled to assistance under section 3311(b)(9) or 3319 of this title by virtue of such individual's relationship to a veteran described in subparagraph (A).(3)If after enrollment in a course of education that is subject to disapproval under paragraph (1) by reason of paragraph (2)(A) or (2)(B) a covered individual pursues one or more courses of education at the same public institution of higher learning while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters or terms) at that institution of higher learning, any course so pursued by the covered individual at that institution of higher learning while so continuously enrolled shall also be subject to disapproval under paragraph (1).(4)It shall not be grounds to disapprove a course of education under paragraph (1) if a public institution of higher learning requires a covered individual pursuing a course of education at the institution to demonstrate an intent, by means other than satisfying a physical presence requirement, to establish residency in the State in which the institution is located, or to satisfy other requirements not relating to the establishment of residency, in order to be charged tuition and fees for that course at a rate that is equal to or less than the rate the institution charges for tuition and fees for that course for residents of the State.(5)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.(6)Disapproval under paragraph (1) shall apply only with respect to educational assistance under chapters 30 and 33 of this title..(b)Effective dateSubsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this section), shall apply with respect to educational assistance provided for pursuit of programs of education during academic terms that begin after July 1, 2015, through courses of education that commence on or after that date.202.Extension and expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs(a)Extension of expiring current authoritySection 3485(a)(4) is amended by striking June 30, 2013 each place it appears and inserting June 30, 2015.(b)Expansion to outreach services provided through congressional officesSuch section is further amended by adding at the end the following new subparagraph:(K)During the period beginning on June 30, 2013, and ending on June 30, 2015, the following activities carried out at the offices of Members of Congress for such Members:(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs.(ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..(c)Annual reports(1)In generalNot later than June 30 of 2014 and 2015, the Secretary of Veterans Affairs shall submit to Congress a report on the work-study allowances paid under paragraph (1) of section 3485(a) of title 38, United States Code, during the most recent one-year period for qualifying work-study activities described in paragraph (4) of such section, as amended by subsections (a) and (b) of this section.(2)ContentsEach report submitted under paragraph (1) shall include, for the year covered by such report, the following:(A)A description of the recipients of such work-study allowances.(B)A list of the locations where qualifying work-study activities were carried out.(C)A description of the outreach conducted by the Secretary to increase awareness of the eligibility of such work-study activities for such work-study allowances.203.Prohibitions relating to references to GI Bill and Post-9/11 GI Bill(a)In generalSubchapter II of chapter 36 is amended by adding at the end the following new section:3697B.Prohibition relating to references to GI Bill and Post-9/11 GI Bill(a)Prohibition(1)No person may, except with the written permission of the Secretary, use the words and phrases covered by this subsection in connection with any promotion, goods, services, or commercial activity in a manner that reasonably and falsely suggests that such use is approved, endorsed, or authorized by the Department or any component thereof.(2)For purposes of this subsection, the words and phrases covered by this subsection are as follows:(A)GI Bill.(B)Post-9/11 GI Bill.(3)A determination that a use of one or more words and phrases covered by this subsection in connection with a promotion, goods, services, or commercial activity is not a violation of this subsection may not be made solely on the ground that such promotion, goods, services, or commercial activity includes a disclaimer of affiliation with the Department or any component thereof.(b)Enforcement by Attorney General(1)When any person is engaged or is about to engage in an act or practice which constitutes or will constitute conduct prohibited by subsection (a), the Attorney General may initiate a civil proceeding in a district court of the United States to enjoin such act or practice.(2)Such court may, at any time before final determination, enter such restraining orders or prohibitions, or take such other action as is warranted, to prevent injury to the United States or to any person or class of persons for whose protection the action is brought..(b)Clerical amendmentThe table of sections at the beginning of chapter 36 is amended by inserting after the item relating to section 3697A the following new item:3697B. Prohibition relating to references to GI Bill and Post-9/11 GI Bill..204.Review of utilization of educational assistance to pursue programs of training on the job and participating employers(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a review of—(1)the utilization of educational assistance under laws administered by the Secretary of Veterans Affairs to pursue programs of training on the job (other than programs of apprenticeship); and(2)the availability of such programs to individuals seeking to pursue such programs with such educational assistance.(b)Report(1)In generalNot later than two years after the date on which the Secretary commences the review required by subsection (a), the Secretary shall submit to Congress a report on such review.(2)ContentsThe report required by paragraph (1) shall include the following:(A)The extent of utilization as described in paragraph (1) of subsection (a).(B)An assessment of the availability of programs as described in paragraph (2) of such subsection.(C)A description of any barriers the Secretary has identified to greater utilization of educational assistance for pursuit of a program of training on the job or availability of such programs.(D)Such recommendations for legislative or administrative action as the Secretary may have to increase or decrease such utilization or availability.(E)Such other matters as the Secretary considers appropriate.205.Report on debt management and collection(a)ReportNot later than one year after the effective date specified in subsection (c), the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on processes used by the Department of Veterans Affairs to identify and resolve cases of incorrect payments associated with educational assistance under chapters 30 and 33 of title 38, United States Code.(b)Issues addressedThe report required by subsection (a) shall, to the extent possible, address the following:(1)The effectiveness of the processes referred to in subsection (a) in identifying and resolving incorrect payments associated with educational assistance under chapters 30 and 33 of title 38, United States Code.(2)The accuracy of overpayment information provided to veterans by the Education Service and Debt Management Center of the Department.(3)How well the Debt Management Center of the Department communicates and works with veterans to resolve disputed debt amounts.(4)How the payment and debt collection processes of the Department compare to comparable programs in other Federal agencies.(5)Any recommendations to improve the payment and debt collection processes of the Department that the Comptroller General considers appropriate.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.206.Restoration of prior reporting fee multipliersSection 3684(c) is amended—(1)by striking $12 and inserting $7; and(2)by striking $15 and inserting $11.IIIHealth Care MattersAExpansion and Improvements of Benefits Generally301.Enhancement of nature of eligibility for care of certain veterans(a)Nursing home care for category 2 through 6 veteransParagraph (2) of section 1710(a) is amended by striking and medical services, and may furnish nursing home care and inserting , medical services, and nursing home care.(b)Care for category 8 veteransParagraph (3) of such section is amended by striking may, to the extent resources and facilities are available and and inserting shall,.302.Requirement for enrollment in patient enrollment system of the Department of Veterans Affairs of certain veterans eligible for enrollment by law but not currently permitted to enroll(a)Requirement for enrollmentSection 1705 is amended by adding at the end the following new subsection:(d)(1)The Secretary shall provide for the enrollment in the patient enrollment system of veterans specified in paragraph (2) by not later than December 31, 2014.(2)Veterans specified in this paragraph are as follows:(A)Veterans with noncompensable service-connected disabilities rated as zero percent disabling who—(i)are not otherwise permitted to enroll in the system as of the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014; and(ii)as of the date of enrollment under this section, do not have access to health insurance except through a health exchange established pursuant to section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031).(B)Veterans without service-connected disability who—(i)are not otherwise permitted to enroll in the system as of the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014; and(ii)as of the date of enrollment under this section, do not have access to health insurance except through a health exchange established pursuant to section 1311 of the Patient Protection and Affordable Care Act.(3)A veteran who, after enrolling in the patient enrollment system pursuant to this subsection, obtains access to health insurance other than through a health exchange shall remain enrolled in the patient enrollment system notwithstanding obtaining access to such health insurance.(4)A veteran enrolled in the patient enrollment system pursuant to this subsection shall maintain the priority for care of the veteran at the time of enrollment unless and until a change in circumstances of the veteran results in a higher priority for care of the veteran under subsection (a)..(b)Verification of eligibility for enrollment(1)Use of information on health insurance coverage(A)In generalChapter 53 is amended by inserting after section 5318 the following new section:5319.Review of reporting of health insurance coverageThe Secretary shall notify each veteran who enrolls under subsection (d) of section 1705 of this title in the patient enrollment system of veterans under such section that information on the veteran's access to health insurance that is furnished to the Secretary for purposes of such enrollment may be compared with information obtained by the Secretary of the Treasury under section 6103(l)(23) of the Internal Revenue Code of 1986..(B)Clerical amendmentThe table of sections at the beginning of chapter 53 is amended by adding at the end the following new item:5319. Review of reporting of health insurance coverage..(2)Disclosure of return information by Internal Revenue ServiceSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of certain return information for verification of eligibility of veterans for enrollment in Department of Veterans Affairs patient enrollment system(A)Return information from Internal Revenue ServiceThe Secretary shall, upon written request, disclose current return information from returns under section 6055 with respect to minimum essential coverage of individuals to the Secretary of Veterans Affairs for the purposes of verifying the eligibility of veterans for enrollment in the patient enrollment system of the Department of Veterans Affairs under section 1705(d) of title 38.(B)Restriction on disclosureThe Secretary shall disclose return information under subparagraph (A) only for purposes of, and to the extent necessary in, verifying the eligibility of veterans to enroll in the patient enrollment system described in that subparagraph.(C)Restriction on use of disclosed informationReturn information disclosed under subparagraph (A) may be used by the Secretary of Veterans Affairs only for the purposes of, and to the extent necessary in, verifying the eligibility of veterans to enroll in the patient enrollment system described in that subparagraph..(c)Public notice of commencement of enrollmentThe Secretary of Veterans Affairs shall publish in the Federal Register, and shall make available to the public on an Internet website of the Department of Veterans Affairs, a notice regarding the date on which veterans covered by subsection (d) of section 1705 of title 38, United States Code (as added by subsection (a) of this section), may commence enrollment in the patient enrollment system required by that section.303.Further extension of period of eligibility for health care for veterans of combat service during certain periods of hostilities and warSection 1710(e)(3) is amended—(1)in subparagraph (A), by striking the date that is five years before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008, after a period of five years and inserting January 27, 2003, after a period of 10 years; and(2)in subparagraph (B), by striking more than five years and all that follows and inserting before January 28, 2003, and who did not enroll in the patient enrollment system under section 1705 of this title before January 28, 2008, after January 27, 2018..304.Extension to all veterans with a serious service-connected disability of eligibility for participation in family caregiver programSection 1720G(a)(2)(B) is amended by striking on or after September 11, 2001.305.Improved access to appropriate immunizations for veterans(a)Inclusion of recommended adult immunizations as medical services(1)Covered benefitSubparagraph (F) of section 1701(9) is amended to read as follows:(F)immunizations against infectious diseases, including each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule;.(2)Recommended adult immunization schedule definedSection 1701 is amended by adding after paragraph (9) the following new paragraph:(10)The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the Advisory Committee on Immunization Practices established by the Secretary of Health and Human Services and delegated to the Centers for Disease Control and Prevention..(b)Inclusion of recommended adult immunizations in annual reportSection 1704(1)(A) is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period at the end and inserting ; and; and(3)by inserting after clause (ii) the following new clause:(iii)to provide veterans each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule..(c)Report to Congress(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the development and implementation by the Department of Veterans Affairs of quality measures and metrics, including targets for compliance, to ensure that veterans receiving medical services under chapter 17 of title 38, United States Code, receive each immunization on the recommended adult immunization schedule at the time such immunization is indicated on that schedule.(2)Recommended adult immunization schedule definedIn this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by subsection (a)(2).(3)Effective dateThis subsection shall take effect on the date that is one year after the date of the enactment of this Act.306.Expansion of provision of chiropractic care and services to veterans(a)Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—(1)by inserting (1) before The program; and(2)by adding at the end the following new paragraph:(2)The program shall be carried out at not fewer than two medical centers or clinics in each Veterans Integrated Service Network by not later than one year after the effective date specified in section 306(c) of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service Network by not later than two years after such effective date..(b)Expanded chiropractor services available to veterans(1)Medical servicesParagraph (6) of section 1701 is amended by adding at the end the following new subparagraph:(H)Chiropractic services..(2)Rehabilitative servicesParagraph (8) of such section is amended by inserting chiropractic, after counseling,.(3)Preventive health servicesParagraph (9) of such section is amended—(A)by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and(B)by inserting after subparagraph (E) the following new subparagraph (F):(F)periodic and preventive chiropractic examinations and services;.(c)Effective dateThis section and the amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.307.Modification of commencement date of period of service at Camp Lejeune, North Carolina, for eligibility for hospital care and medical services in connection with exposure to contaminated water(a)ModificationSection 1710(e)(1)(F) is amended by striking January 1, 1957, and inserting August 1, 1953 (or such earlier date for the commencement of exposure to contaminated water at Camp Lejeune as the Secretary, in consultation with the Agency for Toxic Substances and Disease Registry, shall specify),.(b)PublicationThe Secretary of Veterans Affairs shall publish in the Federal Register a notice of any earlier date for the commencement of exposure to contaminated water at Camp Lejeune, North Carolina, for purposes of section 1710(e)(1)(F) of title 38, United States Code, as amended by subsection (a).308.Expansion of emergency treatment reimbursement for certain veterans(a)In generalSection 1725(b)(2)(B) is amended—(1)by inserting (i) after (B);(2)by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(ii)the veteran was unable to receive care under this chapter within such 24-month period because of a waiting period imposed by the Department with respect to a new patient examination of such veteran..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.309.Relocation and restatement of limitation on requirements to furnish certain care and services contingent on the availability of appropriations(a)Relocation and restatementSection 1707 is amended by adding at the end the following new subsection:(c)(1)The requirements specified in paragraph (2) shall be effective in any fiscal year only to the extent and in the amount provided in advance in appropriations Acts for such purposes.(2)The requirements specified in this paragraph are as follows:(A)The requirement in paragraphs (1), (2), and (3) of section 1710(a) of this title that the Secretary provide hospital care and medical services.(B)The requirement in section 1710A(a) of this title that the Secretary provide nursing home care.(C)The requirement in section 1710B of this title that the Secretary provide a program of extended care services.(D)The requirement in section 1745 of this title that the Secretary provide nursing home care and prescription medicines to veterans with service-connected disabilities in State homes..(b)Conforming repeal of superseded limitationSection 1710(a) is amended—(1)by striking paragraph (4); and(2)by redesignating paragraph (5) as paragraph (4).310.Modification of determination of eligibility of veterans for treatment as a low-income family for purposes of enrollment in the patient enrollment system of the Department of Veterans Affairs(a)Areas of residenceThe Secretary of Veterans Affairs shall modify the areas in which veterans reside as specified for purposes of determining whether veterans qualify for treatment as low-income families for enrollment in the patient enrollment system of the Department of Veterans Affairs under section 1705(a)(7) of title 38, United States Code, to meet the requirements as follows:(1)Any area so specified shall be within only one State.(2)Any area so specified shall be co-extensive with one or more counties (or similar political subdivisions) in the State concerned.(b)Variable income thresholdsThe Secretary shall modify the thresholds for income as specified for purposes of determining whether veterans qualify for treatment as low-income families for enrollment in the patient enrollment system referred to in subsection (a) to meet the requirements as follows:(1)There shall be one income threshold for each State, equal to the highest income threshold among the counties within such State.(2)The calculation of the highest income threshold of a county shall be consistent with the calculation used for purposes of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(3)The timing and methodology for implementing any modifications in geographic income thresholds pursuant to paragraph (1) shall be determined by the Secretary in such a manner as to permit the Department to build capacity for enrolling such additional veterans in the patient enrollment system of the Department as become eligible for enrollment as a result of such modifications, except that all required modifications shall be completed not later than five years after date of the enactment of this Act.311.Extension of sunset date regarding transportation of individuals to and from facilities of Department of Veterans Affairs and requirement of report(a)Extension of sunset dateSubsection (a)(2) of section 111A is amended by striking December 31, 2014 and inserting September 30, 2015.(b)Funding availableSuch section is further amended by adding at the end the following new subsection:(c)FundingThere is hereby authorized to be appropriated for each of fiscal years 2014 and 2015 for the Department, $4,000,000 to carry out this section..(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on—(1)the efforts of the Secretary to carry out the transportation services required by section 111A(a) of title 38, United States Code;(2)the utilization of those services by covered veterans; and(3)the feasibility and advisability of the continuation of the provision of such services after September 30, 2015.312.Coverage of costs of care for veterans at medical foster homes(a)In generalIn conducting the medical foster home program pursuant to section 17.73 of title 38, Code of Federal Regulations, the Secretary of Veterans Affairs may cover the costs associated with the care of veterans at medical foster homes.(b)Effective dateSubsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.313.Extension and modification of pilot program on assisted living services for veterans with traumatic brain injury(a)Extension of programSubsection (a) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by striking a five-year and inserting an eight-year.(b)Modification of locationsSubsection (b) of such section is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by striking paragraph (1) and inserting the following new paragraphs:(1)In generalThe pilot program shall be carried out at locations selected by the Secretary for purposes of the pilot program.(2)Located in same region as polytrauma centersOf the locations selected under paragraph (1), at least one location shall be in each health care region of the Veterans Health Administration of the Department of Veterans Affairs that contains a polytrauma center of the Department of Veterans Affairs..(c)Modification of report requirementsSubsection (e) of such section is amended to read as follows:(e)Reports(1)Annual report(A)In generalNot later than two years after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, and not later than September 30 each year thereafter until 2018, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the pilot program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the pilot program during the year preceding the submission of the report.(ii)The number of individuals that successfully completed the pilot program during the year preceding the submission of the report.(iii)The degree to which pilot program participants and family members of pilot program participants were satisfied with the pilot program.(iv)The interim findings and conclusions of the Secretary with respect to the success of the pilot program and recommendations for improvement.(2)Final report(A)In generalNot later than 60 days after the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a final report on the pilot program.(B)ElementsThe final report required by subparagraph (A) shall include the following:(i)A description of the pilot program.(ii)An assessment of the utility of the activities under the pilot program in enhancing the rehabilitation, quality of life, and community reintegration of veterans with traumatic brain injury, including complex mild traumatic brain injury.(iii)Such recommendations as the Secretary considers appropriate regarding improving the pilot program..(d)Modification of definitions(1)Community-based brain injury residential rehabilitative care servicesSuch section is further amended—(A)in the section heading, by striking assisted livingand inserting community-based brain injury residential rehabilitative care;(B)in subsection (c), in the subsection heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care;(C)by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and(D)in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care.(2)Eligible veteranSubsection (f)(3) of such section is amended—(A)in subparagraph (C), by striking ; and and inserting a semicolon;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(E)has a traumatic brain injury that is classified as complex-mild to severe..(e)Authorization of appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015 $46,000,000 to carry out the pilot program under section 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 38 U.S.C. 1710C note), as amended by this section. The amount so authorized to be appropriated shall be available for obligation for the three-year period beginning on the date that is one year after the date of the enactment of this Act.(f)Effective dateThe amendments made by this section shall take effect on October 1, 2014.314.Program on health promotion for overweight and obese veterans through support of fitness center memberships(a)Program requiredCommencing not later than 180 days after the date on which this section takes effect, the Secretary of Veterans Affairs shall, through the National Center for Preventive Health, carry out a program to assess the feasibility and advisability of promoting health in covered veterans, including achieving a healthy weight and reducing risks of chronic disease, through support for fitness center membership.(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who—(1)is enrolled in the system of annual patient enrollment established and operated by the Secretary under section 1705 of title 38, United States Code;(2)is determined by a clinician of the Department of Veterans Affairs to be overweight or obese as of the date of the commencement of the program; and(3)resides in a location that is more than 15 minutes driving distance from a fitness center at a facility of the Department that would otherwise be available to the veteran for at least eight hours per day during five or more days per week.(c)Duration of programThe program shall be carried out during the two-year period beginning on the date of the commencement of the program.(d)Locations(1)In generalIn carrying out the program, the Secretary shall select—(A)not less than five medical centers of the Department at which the Secretary shall cover the full reasonable cost of a fitness center membership for covered veterans within the catchment area of such centers; and(B)not less than five medical centers of the Department at which the Secretary shall cover half the reasonable cost of a fitness center membership for covered veterans within the catchment area of such centers.(2)ConsiderationsIn selecting locations for the program, the Secretary shall consider the feasibility and advisability of selecting locations in the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas in different geographic locations.(e)Participation(1)Maximum number of participantsThe number of covered veterans who may participate in the program at each location selected under subsection (d) may not exceed 100.(2)Voluntary participationThe participation of a covered veteran in the program shall be at the election of the covered veteran in consultation with a clinician of the Department.(f)Membership payment(1)In generalExcept as provided in paragraph (2), in carrying out the program, the Secretary shall pay the following:(A)The full reasonable cost of a fitness center membership for covered veterans within the catchment area of centers selected under subsection (d)(1)(A) who are participating in the program.(B)Half the reasonable cost of a fitness center membership for covered veterans within the catchment area of centers selected under subsection (d)(1)(B) who are participating in the program.(2)LimitationPayment for a fitness center membership of a covered veteran may not exceed $50 per month of membership.(g)Reports(1) Periodic reportsNot later than 90 days after the date of the commencement of the program and not less frequently than once every 90 days thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on activities carried out to implement the program, including outreach activities to veterans and community organizations.(2)Final reportNot later than 180 days after the date of the completion of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program detailing—(A)the findings and conclusions of the Secretary as a result of the program; and(B)recommendations for the continuation or expansion of the program.(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.315.Program on health promotion for veterans through establishment of Department of Veterans Affairs fitness facilities(a)Program requiredCommencing not later than 180 days after the date on which this section takes effect, the Secretary of Veterans Affairs shall carry out a program to assess the feasibility and advisability of promoting health in covered veterans, including achieving a healthy weight, through establishment of Department of Veterans Affairs fitness facilities.(b)Covered veteransFor purposes of this section, a covered veteran is any veteran who is enrolled in the system of annual patient enrollment established and operated by the Secretary under section 1705 of title 38, United States Code.(c)Duration of programThe program shall be carried out during the three-year period beginning on the date of the commencement of the program.(d)Locations(1)In generalThe Secretary shall carry out the program by establishing fitness facilities in Department facilities as follows:(A)In not fewer than five Department of Veterans Affairs medical centers selected by the Secretary for purposes of the program.(B)In not fewer than five outpatient clinics of the Department selected by the Secretary for purposes of the program.(2)ConsiderationsIn selecting locations for the program, the Secretary shall consider the feasibility and advisability of selecting locations in the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas in different geographic locations.(e)Limitation on expensesIn establishing and supporting a fitness facility in a facility of the Department under the program, the Secretary may expend amounts as follows:(1)For establishment and support of a fitness facility in a Department of Veterans Affairs medical center, not more than $60,000.(2)For establishment and support of a fitness facility in an outpatient clinic of the Department, not more than $40,000.(f)Repurposing of physical space and purchases of equipment(1)In generalSubject to subsection (e), the Secretary may, in carrying out the program, repurpose existing physical space of the Department and purchase such fitness equipment and supplies as the Secretary considers appropriate for purposes of the program.(2)Repurposing exceptionExisting physical space used for the direct delivery of health care to patients may not be repurposed under paragraph (1).(g)Prohibition on assessment of user feesThe Secretary may not assess a fee upon a covered veteran for use of a fitness facility established under the program.(h)Voluntary participationThe participation of a covered veteran in the program shall be at the election of the covered veteran.(i)Reports(1)Periodic reportsNot later than 90 days after the date of the commencement of the program and not less frequently than once every 90 days thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on activities carried out to implement the program, including outreach activities to veterans and community organizations.(2)Final reportNot later than 180 days after the date of the completion of the program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the program detailing—(A)the findings and conclusions of the Secretary as a result of the program; and(B)recommendations for the continuation or expansion of the program.(j)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.BHealth Care Administration321.Extension of Department of Veterans Affairs Health Professional Scholarship ProgramSection 7619 is amended by striking December 31, 2014 and inserting December 31, 2019.322.Expansion of availability of prosthetic and orthotic care for veterans(a)Establishment or expansion of advanced degree programs To expand availability of provision of careThe Secretary of Veterans Affairs shall work with institutions of higher education to develop partnerships for the establishment or expansion of programs of advanced degrees in prosthetics and orthotics in order to improve and enhance the availability of high quality prosthetic and orthotic care for veterans.(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth a plan for carrying out subsection (a). The Secretary shall develop the plan in consultation with veterans service organizations, institutions of higher education with accredited degree programs in prosthetics and orthotics, and representatives of the prosthetics and orthotics field.(c)Funding(1)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs, $10,000,000 to carry out this section.(2)AvailabilityThe amount authorized to be appropriated by paragraph (1) shall remain available for expenditure until September 30, 2017.323.Contracting for health care(a)Use of capitation-based resource allocation in entry into contractsIn entering into contracts for the furnishing of health care services under the laws administered by the Secretary of Veterans Affairs (including under this title and the amendments made by this title), the Secretary shall use the capitation-based resource allocation model of the Department of Veterans Affairs.(b)Priority for contracts with certain entitiesIn entering into contracts for the furnishing of health care services under the laws administered by the Secretary, the Secretary shall afford a priority for entry into contracts for Federally Qualified Health Centers (FQHCs) and Community Health Centers (CHCs), whenever appropriate.(c)Best practicesThe Secretary shall modify the guidance of the Department of Veterans Affairs on contracts for health care services in order to provide for the incorporation into such contracts of standardized requirements for such best practices under such contracts, including the following:(1)Requirements that contracts provide the Department on a regular basis information on scheduling and appearance for appointments for health care on per-patient basis.(2)Such other best practices requirements as the Secretary considers appropriate.(d)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).324.Limitation on expansion of dialysis pilot program(a)LimitationThe Secretary of Veterans Affairs shall not expand the dialysis pilot program to, or expand the capacity to provide additional dialysis care at, any facility owned or leased by the Department that is not an initial facility until after the date that—(1)the Secretary has implemented the dialysis pilot program at each initial facility for a period of not less than two years;(2)an independent analysis of the dialysis pilot program has been conducted at each initial facility, including a consideration and comparison of factors including—(A)the ability of veterans to access care under the dialysis pilot program;(B)the quality of care provided under the dialysis pilot program; and(C)the satisfaction of veterans who have received treatment under the dialysis pilot program; and(3)the report required by subsection (b) has been submitted.(b)ReportNot later than 60 days after the date of the completion of the independent analysis required by subsection (a)(2), the Secretary shall submit to Congress a report that—(1)includes the results of that independent analysis; and(2)addresses any recommendations with respect to the dialysis pilot program provided in a report prepared by the Government Accountability Office.(c)Utilization of existing dialysis resourcesIn order to increase the access of veterans to dialysis care and decrease the travel time of such veterans to receive such care, the Secretary shall fully utilize existing dialysis resources of the Department, including any community dialysis provider with which the Department has entered into a contract or agreement for the provision of such care.(d)DefinitionsIn this section:(1)Dialysis pilot programThe term dialysis pilot program means the pilot demonstration program established by the Secretary in 2009 to provide dialysis care to patients at certain outpatient facilities operated by the Department of Veterans Affairs.(2)Initial facilityThe term initial facility means one of the four outpatient facilities identified by the Secretary to participate in the dialysis pilot program prior to the date of the enactment of this Act.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.325.Requirement for Department of Veterans Affairs policy on reporting cases of infectious diseases at facilities of the Department(a)In generalSubchapter II of chapter 73 is amended by adding at the end the following new section:7330B.Reporting of infectious diseases(a)ReportingThe Secretary shall ensure that the Department has in effect an up-to-date policy on reporting a notifiable infectious disease diagnosed at a facility under the jurisdiction of the Secretary in accordance with the provisions of State and local law in effect where such facility is located.(b)Notifiable infectious diseaseFor purposes of this section, a notifiable infectious disease is any infectious disease that is—(1)on the list of nationally notifiable diseases published by the Council of State and Territorial Epidemiologists and the Centers for Disease Control and Prevention; or(2)covered by a provision of law of a State that requires the reporting of infectious diseases.(c)Performance measuresThe Secretary shall develop performance measures to assess whether and to what degree the directors of Veterans Integrated Service Networks and Department medical centers are complying with the policy required by subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by inserting after the item relating to section 7330A the following new item:7330B. Reporting of infectious diseases..(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.326.Independent assessment of the Veterans Integrated Service Networks and medical centers of Department of Veterans Affairs(a)Contract(1)In generalThe Secretary of Veterans Affairs shall seek to enter into a contract with an independent third-party to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the contract described in paragraph (1) not later than 540 days after the date of the enactment of this Act.(b)Independent study(1)In generalUnder a contract between the Secretary and an independent third-party under this section, the third party shall carry out a study—(A)to assess the organizational structures of medical centers of the Department of Veterans Affairs; and(B)to improve succession planning among key leadership roles at Veterans Integrated Service Networks and medical centers of the Department.(2)Matters studied and proposedIn carrying out the study, the third party shall—(A)assess whether the organizational structure of the medical centers of the Department is effective for the furnishing of medical services, addressing issues that arise regarding the furnishing of medical services, and addressing standard business operations;(B)propose one organizational chart for Department medical centers with a common set of base position descriptions;(C)propose a base set of medical positions that should be filled to ensure that the health care provided to veterans by the Department is of good quality; and(D)identify which key leadership positions at Veterans Integrated Service Networks and Department medical centers should have succession plans and propose how to implement such plans.(3)TimingThe third party shall complete the study under this section not later than 270 days after entering into the contract described in subsection (a).(c)ReportNot later than 90 days after the date on which the third party completes the study under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of such study.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.327.Requirements in connection with next update of current strategic plan for Office of Rural Health of the Department of Veterans Affairs(a)Requirements(1)In generalThe first update of the Strategic Plan Refresh for Fiscal Years 2012 through 2014 of the Office of Rural Health of the Department of Veterans Affairs after the date of the enactment of this Act, whether an update or refresh of such Strategic Plan Refresh or a strategic plan to supersede such Strategic Plan Refresh, shall be prepared in accordance with this section.(2)ConsultationThe Director of the Office of Rural Health shall prepare the update in consultation with the following:(A)The Director of the Health Care Retention and Recruitment Office of the Department.(B)The Director of the Office of Quality and Performance of the Department.(C)The Director of the Office of Care Coordination Services of the Department.(b)ElementsThe update described in subsection (a) shall include, for the period covered by the update, the following:(1)Goals and objectives for the recruitment and retention by the Veterans Health Administration of health care personnel in rural areas.(2)Goals and objectives for ensuring timeliness and improving quality in the delivery of health care services by the Veterans Health Administration in rural areas through contract and fee-basis providers.(3)Goals and objectives for the implementation, expansion, and enhanced use of telemedicine services by the Veterans Health Administration in rural areas, including through coordination with other appropriate offices of the Department.(4)Goals and objectives for ensuring the full and effective use of mobile outpatient clinics by the Veterans Health Administration for the provision of health care services in rural areas, including goals and objectives for the use of such clinics on a fully mobile basis and for encouraging health care providers who provide services through such clinics to do so in rural areas.(5)Procedures for soliciting from each Veterans Health Administration facility that serves a rural area the following:(A)A statement of the clinical capacity of such facility.(B)The procedures of such facility in the event of a medical, surgical, or mental health emergency outside the scope of the clinical capacity of such facility.(C)The procedures and mechanisms of such facility for the provision and coordination of health care for women veterans, including procedures and mechanisms for coordination with local hospitals and health care facilities, oversight of primary care and fee-basis care, and management of specialty care.(6)Goals and objectives for the modification of the funding allocation mechanisms of the Office of Rural Health in order to ensure that the Office distributes funds to components of the Department to best achieve the goals and objectives of the Office and in a timely manner.(7)Goals and objectives for the coordination of, and sharing of resources with respect to, the provision of health care services to veterans in rural areas between the Department of Veterans Affairs, the Department of Defense, the Indian Health Service of the Department of Health and Human Services, and other Federal agencies, as appropriate and prudent.(8)Specific milestones for the achievement of the goals and objectives developed for the update.(9)Procedures for ensuring the effective implementation of the update.(c)Transmittal to CongressNot later than 90 days after the date of the issuance of the update described in subsection (a), the Secretary of Veterans Affairs shall transmit the update to Congress, together with such comments and recommendations in connection with the update as the Secretary considers appropriate.328.Report on provision of telemedicine services(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the following:(1)Issues that may be impeding the provision by the Department of Veterans Affairs of telemedicine services for veterans, including the following:(A)Statutory or regulatory restrictions.(B)Licensure or credentialing issues for any provider practicing telemedicine with veterans who live in a different State than the provider.(C)Limited broadband access in rural areas.(D)Limited information technology resources or capabilities.(E)Long distances veterans must travel to access a facility or clinic with telemedicine capabilities.(F)Insufficient liability protection for providers.(G)Reimbursement issues faced by providers.(H)Travel limitations for providers that are unaffiliated with the Department and are participating or seeking to participate in a telemedicine program of the Department.(2)Actions taken to address the issues identified in paragraph (1).(3)An update on efforts by the Department to carry out the initiative of teleconsultation for the provision of remote mental health and traumatic brain injury assessments required by section 1709A of title 38, United States Code.(4)An update on efforts by the Department to offer training opportunities in telemedicine to medical residents, as required by section 108(b) of the Janey Ensminger Act (Public Law 112–154; 38 U.S.C. 7406 note).(5)An update on efforts by the Department to, in partnership with primary care providers, install video cameras and instruments to monitor weight, blood pressure, and other vital statistics in the homes of patients.(b)Telemedicine definedIn this section, the term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or treatment of a patient’s medical condition.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.329.Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center(a)DesignationThe medical center of the Department of Veterans Affairs located at 3900 Woodland Avenue in Philadelphia, Pennsylvania, shall after the date of the enactment of this Act be known and designated as the Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.(b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center referred to in subsection (a) shall be considered to be a reference to the Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.CComplementary and Alternative Medicine331.Expansion of research and education on and delivery of complementary and alternative medicine to veterans(a)Development of plan To expand research, education, and deliveryNot later than six months after the effective date specified in subsection (f), the Secretary of Veterans Affairs shall develop a plan to expand materially and substantially the scope of research and education on, and delivery and integration of, complementary and alternative medicine services into the health care services provided to veterans.(b)ElementsThe plan required by subsection (a) shall provide for the following:(1)Research on the following:(A)The comparative effectiveness of various complementary and alternative medicine therapies.(B)Approaches to integrating complementary and alternative medicine services into other health care services provided by the Department.(2)Education and training for health care professionals of the Department on the following:(A)Complementary and alternative medicine services selected by the Secretary for purposes of the plan.(B)Appropriate uses of such services.(C)Integration of such services into the delivery of health care to veterans.(3)Research, education, and clinical activities on complementary and alternative medicine at centers of innovation at Department medical centers.(4)Identification or development of metrics and outcome measures to evaluate the provision and integration of complementary and alternative medicine services into the delivery of health care to veterans.(5)Integration and delivery of complementary and alternative medicine services with other health care services provided by the Department.(c)Consultation(1)In generalIn carrying out subsection (a), the Secretary shall consult with the following:(A)The Director of the National Center on Complementary and Alternative Medicine of the National Institutes of Health.(B)The Commissioner of Food and Drugs.(C)Institutions of higher education, private research institutes, and individual researchers with extensive experience in complementary and alternative medicine and the integration of complementary and alternative medicine practices into the delivery of health care.(D)Nationally recognized providers of complementary and alternative medicine.(E)Such other officials, entities, and individuals with expertise on complementary and alternative medicine as the Secretary considers appropriate.(2)Scope of consultationThe Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with respect to the following:(A)To develop the plan.(B)To identify specific complementary and alternative medicine practices that, on the basis of research findings or promising clinical interventions, are appropriate to include as services to veterans.(C)To identify barriers to the effective provision and integration of complementary and alternative medicine services into the delivery of health care to veterans, and to identify mechanisms for overcoming such barriers.(d)FundingThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.(e)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in regulations the Secretary shall prescribe for purposes of this section, which shall, to the degree practicable, be consistent with the meaning given such term by the Secretary of Health and Human Services.(f)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.332.Program on integration of complementary and alternative medicine within Department of Veterans Affairs medical centers(a)Program requiredThe Secretary of Veterans Affairs shall—(1)carry out, through the Office of Patient Centered Care and Cultural Transformation of the Department of Veterans Affairs, a program to assess the feasibility and advisability of integrating the delivery of complementary and alternative medicine services selected by the Secretary with other health care services provided by the Department for veterans with mental health conditions, chronic pain conditions, other chronic conditions, and such other conditions as the Secretary determines appropriate; and(2)in developing the program, identify and resolve barriers to the provision of complementary and alternative medicine services selected by the Secretary and the integration of those services with other health care services provided by the Department.(b)Duration of programThe program shall be carried out during the three-year period beginning on the effective date specified in subsection (j).(c)Locations(1)In generalThe Secretary shall carry out the program at not fewer than 15 separate Department medical centers.(2)Polytrauma centersNot less than two of the medical centers designated under paragraph (1) shall be located at polytrauma rehabilitation centers of the Department.(3)Selection of locationsIn carrying out the program, the Secretary shall select locations that include the following areas:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.(d)Provision of servicesUnder the program, the Secretary shall provide covered services to covered veterans by integrating complementary and alternative medicine services with other services provided by the Department at the medical centers designated under subsection (c)(1).(e)Covered veteransFor purposes of the program, a covered veteran is any veteran who—(1)has a mental health condition diagnosed by a clinician of the Department;(2)experiences chronic pain; or(3)has a chronic condition being treated by a clinician of the Department.(f)Covered services(1)In generalFor purposes of the program, covered services are services consisting of complementary and alternative medicine as selected by the Secretary.(2)Administration of servicesCovered services shall be administered under the program as follows:(A)Covered services shall be administered by clinicians employed by the Secretary for purposes of this section who, to the extent practicable, shall provide services consisting of complementary and alternative medicine, including those clinicians who solely provide such services.(B)Covered services shall be included as part of the Patient Aligned Care Teams initiative of the Office of Patient Care Services, Primary Care Program Office, in coordination with the Office of Patient Centered Care and Cultural Transformation.(C)Covered services shall be made available to both—(i)covered veterans with mental health conditions, pain conditions, or chronic conditions described in subsection (e) who have received conventional treatments from the Department for such conditions; and(ii)covered veterans with mental health conditions, pain conditions, or chronic conditions described in subsection (e) who have not received conventional treatments from the Department for such conditions.(g)Voluntary participationThe participation of a veteran in the program shall be at the election of the veteran and in consultation with a clinician of the Department.(h)Reports to Congress(1)Quarterly reportsNot later than 90 days after the date of the commencement of the program and not less frequently than once every 90 days thereafter for the duration of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the efforts of the Secretary to carry out the program, including a description of the outreach conducted by the Secretary to veterans and community organizations to inform such organizations about the program.(2)Final report(A)In generalNot later than 180 days after the completion of the program, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program, including with respect to—(I)the utilization and efficacy of the complementary and alternative medicine services established under the program;(II)an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain management, and treatment of chronic illness; and(III)the comparative effectiveness of various complementary and alternative medicine therapies.(ii)Barriers identified under subsection (a)(2) that were not resolved.(iii)Such recommendations for the continuation or expansion of the program as the Secretary considers appropriate.(i)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in section 331(e) of this Act.(j)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.333.Studies of barriers encountered by veterans in receiving, and administrators and clinicians in providing, complementary and alternative medicine services furnished by the Department of Veterans Affairs(a)Studies required(1)In generalThe Secretary of Veterans Affairs shall conduct comprehensive studies of the barriers encountered by veterans in receiving, and administrators and clinicians in providing, complementary and alternative medicine services furnished by the Department of Veterans Affairs.(2)Studies conducted(A)VeteransIn conducting the study of veterans, the Secretary shall—(i)survey veterans who seek or receive hospital care or medical services furnished by the Department, as well as veterans who do not seek or receive such care or services;(ii)administer the survey to a representative sample of veterans from each Veterans Integrated Service Network; and(iii)ensure that the sample of veterans surveyed is of sufficient size for the study results to be statistically significant.(B)Administrators and cliniciansIn conducting the study of clinicians and administrators, the Secretary shall—(i)survey administrators of the Department who are involved in the provision of health care services;(ii)survey clinicians that have provided complementary and alternative medicine services through the program established under section 332 of this Act, after those clinicians have provided those services through such program for at least 90 days; and(iii)administer the survey to administrators under clause (i)—(I)before the introduction of complementary and alternative medicine services through such program; and(II)not earlier than 90 days after the introduction of complementary and alternative medicine services through such program.(b)Elements of studies(1)VeteransIn conducting the study of veterans required by subsection (a), the Secretary shall study the following:(A)The perceived barriers associated with obtaining complementary and alternative medicine services from the Department.(B)The satisfaction of veterans with complementary and alternative medicine services in primary care.(C)The degree to which veterans are aware of eligibility requirements for, and the scope of services available under, complementary and alternative medicine services furnished by the Department.(D)The effectiveness of outreach to veterans on the availability of complementary and alternative medicine for veterans.(E)Such other barriers as the Secretary considers appropriate.(2)Administrators and cliniciansIn conducting the study of administrators and clinicians required by subsection (a), the Secretary shall study the following:(A)The extent of the integration of complementary and alternative medicine services within the services provided by the Department.(B)The perception by administrators and clinicians of the structural and attitudinal barriers to the delivery of high quality complementary and alternative medicine services by the Department.(C)Strategies that have been used to reduce or eliminate such barriers and the results of such strategies.(D)The satisfaction of administrators and clinicians regarding the integration of complementary and alternative medicine services within the services provided by the Department.(E)The perception by administrators and clinicians of the value of specific complementary and alternative medicine services for inpatient and outpatient veteran populations.(c)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the studies required by this section.(d)Mandatory review of data by the National Research Advisory Council(1)In generalThe Secretary shall ensure that the head of the National Research Advisory Council reviews the results of the studies conducted under this section.(2)Submittal of findingsThe head of the National Research Advisory Council shall submit findings with respect to the studies to the Under Secretary for Health and to other pertinent program offices within the Department with responsibilities relating to health care services for veterans.(e)Reports(1)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the status of the implementation of this section.(2)Report on study(A)In generalNot later than 45 days after the date of the completion of the study, the Secretary shall submit to Congress a report on the study required by subsection (a).(B)ContentsThe report required by subparagraph (A) shall include the following:(i)Recommendations for such administrative and legislative proposals and actions as the Secretary considers appropriate.(ii)The findings of the head of the National Research Advisory Council and of the Under Secretary for Health.(f)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs, $2,000,000 to carry out this section.(g)Complementary and alternative medicine definedIn this section, the term complementary and alternative medicine shall have the meaning given that term in section 331(e) of this Act.334.Program on use of wellness programs as complementary approach to mental health care for veterans and family members of veterans(a)Program required(1)In generalThe Secretary of Veterans Affairs shall carry out a program through the award of grants to public or private nonprofit entities to assess the feasibility and advisability of using wellness programs to complement the provision of mental health care to veterans and family members eligible for counseling under section 1712A(a)(1)(C) of title 38, United States Code.(2)Matters to be addressedThe program shall be carried out so as to assess the following:(A)Means of improving coordination between Federal, State, local, and community providers of health care in the provision of mental health care to veterans and family members described in paragraph (1).(B)Means of enhancing outreach, and coordination of outreach, by and among providers of health care referred to in subparagraph (A) on the mental health care services available to veterans and family members described in paragraph (1).(C)Means of using wellness programs of providers of health care referred to in subparagraph (A) as complements to the provision by the Department of Veterans Affairs of mental health care to veterans and family members described in paragraph (1).(D)Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of life and well-being of veterans and family members described in paragraph (1).(E)Whether wellness programs described in subparagraph (C) are effective in increasing the adherence of veterans described in paragraph (1) to the primary mental health services provided such veterans by the Department.(F)Whether wellness programs described in subparagraph (C) have an impact on the sense of wellbeing of veterans described in paragraph (1) who receive primary mental health services from the Department.(G)Whether wellness programs described in subparagraph (C) are effective in encouraging veterans receiving health care from the Department to adopt a more healthy lifestyle.(b)DurationThe Secretary shall carry out the program for a period of three years beginning on the date that is one year after the date of the enactment of this Act.(c)LocationsThe Secretary shall carry out the program at facilities of the Department providing mental health care services to veterans and family members described in subsection (a)(1).(d)Grant proposals(1)In generalA public or private nonprofit entity seeking the award of a grant under this section shall submit an application therefor to the Secretary in such form and in such manner as the Secretary may require.(2)Application contentsEach application submitted under paragraph (1) shall include the following:(A)A plan to coordinate activities under the program, to the extent possible, with the Federal, State, and local providers of services for veterans to enhance the following:(i)Awareness by veterans of benefits and health care services provided by the Department.(ii)Outreach efforts to increase the use by veterans of services provided by the Department.(iii)Educational efforts to inform veterans of the benefits of a healthy and active lifestyle.(B)A statement of understanding from the entity submitting the application that, if selected, such entity will be required to report to the Secretary periodically on standardized data and other performance data necessary to evaluate individual outcomes and to facilitate evaluations among entities participating in the program.(C)Other requirements that the Secretary may prescribe.(e)Grant uses(1)In generalA public or private nonprofit entity awarded a grant under this section shall use the award for purposes prescribed by the Secretary.(2)Eligible veterans and familyIn carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private nonprofit entity awarded a grant under this section shall use the award to furnish services only to individuals specified in section 1712A(a)(1)(C) of title 38, United States Code.(f)Reports(1)Periodic reports(A)In generalNot later than 180 days after the date of the commencement of the program, and every 180 days thereafter, the Secretary shall submit to Congress a report on the program.(B)Report elementsEach report required by subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the program during the 180-day period preceding the report.(ii)An assessment of the benefits of the program to veterans and their family members during the 180-day period preceding the report.(2)Final reportNot later than 180 days after the end of the program, the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the advisability of continuing or expanding the program.(g)Wellness definedIn this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary.DMental Health Care341.Inclusion of mental health professionals in the education and training program for health personnel of the Department of Veterans Affairs(a)In generalIn carrying out the education and training program required under section 7302(a)(1) of title 38, United States Code, the Secretary of Veterans Affairs shall include education and training of marriage and family therapists and licensed professional mental health counselors.(b)FundingThe Secretary shall apportion funding for the education and training program equally among the professions included in the program.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.342.Education program and peer support program for family members and caregivers of veterans with mental health disorders(a)Programs(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an education program (in this section referred to as the education program) and a peer support program (in this section referred to as the peer support program) for the education and training of family members and caregivers of eligible veterans with mental health disorders.(2)DefinitionsIn this section:(A)Family member; caregiverThe terms family member and caregiver have the meaning given those terms in section 1720G(d) of title 38, United States Code.(B)Eligible veteranThe term eligible veteran means a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code.(b)Education program(1)In generalUnder the education program, the Secretary shall provide a course of education to family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans.(2)Duration(A)In generalThe education program shall be carried out during the four-year period beginning on the date of the commencement of the education program.(B)Authority for extensionThe Secretary may extend the duration of the education program for an additional four years.(3)Locations(A)In generalExcept as required by subparagraph (D), the Secretary shall carry out the education program at the following facilities of the Department of Veterans Affairs:(i)Not less than 10 medical centers of the Department.(ii)Not less than 10 clinics of the Department.(iii)Not less than 10 Vet Centers (as defined in section 1712A(h) of title 38, United States Code).(B)Solicitation of applicationsIn selecting locations for the education program, the Secretary shall solicit applications from eligible facilities of the Department that are interested in carrying out the education program.(C)ConsiderationsIn selecting locations for the education program, the Secretary shall consider the feasibility and advisability of selecting locations in the following areas:(i)Rural areas.(ii)Areas that are not in close proximity to an active duty installation.(iii)Areas in different geographic locations.(D)Expansion of locationsNot later than two years after the date of the commencement of the education program, the Secretary shall expand the number of facilities at which the Secretary is carrying out the education program to include the following:(i)Not less than 10 additional medical centers of the Department.(ii)Not less than 10 additional clinics of the Department.(iii)Not less than 10 additional Vet Centers.(4)Contracts(A)In generalIn carrying out the education program, the Secretary shall enter into contracts with qualified entities described in subparagraph (B) to offer the course of education described in paragraph (5) to family members and caregivers of eligible veterans and covered veterans.(B)Qualified entity describedA qualified entity described in this subparagraph is a non-profit entity with experience in mental health education and outreach, including work with children, teens, and young adults, that—(i)uses high quality, relevant, and age-appropriate information in educational programming, materials, and coursework, including such programming, materials, and coursework for children, teens, and young adults; and(ii)works with agencies, departments, nonprofit mental health organizations, early childhood educators, and mental health providers to develop educational programming, materials, and coursework.(C)PriorityIn entering into contracts under this paragraph, the Secretary shall give priority to qualified entities that, to the maximum extent practicable, use Internet technology for the delivery of course content in an effort to expand the availability of support services, especially in rural areas.(5)ElementsThe course of education described in this paragraph shall consist of not less than 10 weeks of education and shall include the following:(A)General education on different mental health disorders, including information to improve understanding of the experiences of individuals suffering from those disorders.(B)Techniques for handling crisis situations and administering mental health first aid to individuals suffering from mental health disorders.(C)Techniques for coping with the stress of living with someone with a mental health disorder.(D)Information on additional services available for family members and caregivers through the Department or community organizations and providers related to mental health disorders.(E)Such other matters as the Secretary considers appropriate.(6)Instructors(A)TrainingEach instructor of the course of education described in paragraph (5) shall maintain a level of proficiency in the course of education as determined by the Secretary, and shall submit proof of that level of proficiency to the Secretary at such time and in such manner as the Secretary determines appropriate.(B)Individuals who have completed the course as instructorsCommencing as of the date that is two years after the date of the commencement of the education program, any individual who has successfully completed the course of education described in paragraph (5) and has successfully completed such additional training as is required for instructors pursuant to subparagraph (A) may act as an instructor in the course of education.(c)Peer support program(1)In generalUnder the peer support program, the Secretary shall provide peer support to family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans.(2)LocationsThe Secretary shall provide peer support under the peer support program at each location at which the Secretary provides education under the education program.(3)ElementsPeer support under the peer support program shall consist of meetings in group settings between a peer support coordinator under paragraph (4) and family members and caregivers of eligible veterans on matters relating to coping with mental health disorders in veterans. At each location, those meetings shall be conducted not less often than twice each calendar quarter.(4)Peer support coordinator(A)In generalThe Secretary, acting through the director of each participating facility, may select an individual who has successfully completed the course of education described in subsection (b)(5) to serve as a peer support coordinator for each such facility to carry out the peer support program.(B)Proficiency of instructorsEach peer support coordinator shall maintain a level of proficiency in peer support as determined by the Secretary, and shall submit proof of that level of proficiency to the Secretary at such time and in such manner as the Secretary determines appropriate.(d)Surveys(1)In generalThe Secretary shall conduct a comprehensive and statistically significant survey of the satisfaction of individuals that have participated in the course of education described in subsection (b)(5) and individuals that have participated in the peer support program that includes the following:(A)The general satisfaction of those individuals with the education and assistance provided in the education program and the peer support program.(B)The perceived effectiveness of the education program and the peer support program in providing education and assistance that is useful for those individuals.(C)The applicability of the education program and the peer support program to the issues faced by those individuals.(D)Such other matters as the Secretary considers appropriate.(E)A representative sample of the information required by subparagraphs (A) through (D) from each Veterans Integrated Service Network that is participating in the education program and the peer support program.(2)Compilation of informationThe information compiled as a result of the surveys required by paragraph (1) shall be included in the annual report required by subsection (e)(1).(e)Reports(1)Annual report(A)In generalNot later than one year after the date of the commencement of the education program and not later than September 30 each year thereafter until 2017, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the education program and the peer support program.(B)ElementsEach report submitted under subparagraph (A) shall include the following:(i)The number of individuals that participated in the course of education described in subsection (b)(5) during the year preceding the submission of the report.(ii)The number of individuals that participated in the peer support program during the year preceding the submission of the report.(iii)A detailed analysis of the surveys conducted under subsection (d) with respect to the individuals described in clause (i) and (ii).(iv)The degree to which veterans and family members and caregivers of veterans are aware of the eligibility requirements for enrollment in the education program and the peer support program.(v)Any plans for expansion of the education program and the peer support program.(vi)The interim findings and conclusions of the Secretary with respect to the success of the education program and the peer support program.(2)Final report(A)In generalNot later than one year after the completion of the education program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of continuing the education program and the peer support program.(B)ElementsThe report submitted under subparagraph (A) shall include the following:(i)A detailed analysis of the surveys conducted under subsection (d).(ii)The feasibility and advisability of continuing the education program without entering into contracts for the course of education described in subsection (b)(5) and instead using peer support coordinators selected under subsection (c)(4) as instructors of the course of education.(iii)The feasibility and advisability of expanding the education program and the peer support program.343.Report on provision of mental health services for families of certain veterans at facilities of the DepartmentNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of providing services under the program established by section 304(a) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A note) at medical facility of the Department of Veterans Affairs.344.Annual report on community mental health partnership pilot program(a)In generalNot later than one year after the date of the enactment of this Act and not later than September 30 each year thereafter until the completion of the pilot program described in subsection (b), the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on that pilot program.(b)Pilot program describedThe pilot program described in this subsection is the pilot program conducted by the Veterans Health Administration to connect medical centers of the Department of Veterans Affairs with community-based mental health care providers and substance abuse treatment providers for the purpose of assisting in the treatment of veterans with mental health disorders, commonly known as the Community Mental Health Partnership Pilot.(c)ElementsEach report submitted under subsection (a) shall include the following:(1)The number of sites participating in the pilot program.(2)The number of individuals participating in the pilot program at each site.(3)A detailed assessment of the effectiveness of, the participation of veterans in,  and the satisfaction of veterans with the pilot program.(4)An analysis of barriers to the effectiveness of, the participation of veterans in,  and the satisfaction of veterans with the pilot program.(5)A description of the plans of the Secretary to conduct outreach and provide information to veterans and community mental health providers with respect to the pilot program.(6)A description of any plans to expand the pilot program, including plans that focus on the unique needs of veterans located in rural areas.(7)An explanation of how the care provided under the pilot program is consistent with the minimum clinical mental health guidelines promulgated by the Veterans Health Administration, including clinical guidelines contained in the Uniform Mental Health Services Handbook of such Administration.EDental care eligibility expansion and enhancement351.Restorative dental services for veterans(a)In generalSection 1710(c) is amended—(1)in the second sentence—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(2)by inserting (1) after (c);(3)by striking The Secretary and inserting the following:(2)The Secretary; and(4)by adding at the end the following new paragraph:(3)In addition to the dental services, treatment, and appliances authorized to be furnished by paragraph (2), the Secretary may furnish dental services and treatment, and dental appliances, needed to restore functioning in a veteran that is lost as result of any services or treatment furnished under this subsection..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.352.Pilot program on expansion of furnishing of dental care to all enrolled veterans(a)Pilot program requiredCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of furnishing dental care to veterans enrolled in the system of patient enrollment under section 1705 of title 38, United States Code, who are not eligible for dental services and treatment, and related dental appliances, under current authorities.(b)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program.(c)Locations(1)In generalThe Secretary shall carry out the pilot program at not fewer than 16 locations as follows:(A)Four Department of Veterans Affairs medical centers with an established dental clinic.(B)Four Department medical centers with a current contract for the furnishing of dental care.(C)Four Community-Based Outpatient Clinics (CBOCs) with space available for the furnishing of services and treatment under the pilot program.(D)Four facilities selected from among Federally Qualified Health Centers (FQHCs) and Indian Health Service facilities with established dental clinics, of which—(i)at least one facility shall be such an Indian Health Service facility; and(ii)any Indian Health Service facility so selected shall be selected in consultation with the Secretary of Health and Human Services.(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and advisability of selecting locations in each of the following:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau of Census.(d)Limitation on number of participating veterans(1)In generalThe total number of eligible veterans who may participate in the pilot program may not exceed 30,000.(2)Distribution of limitationIn applying the limitation in paragraph (1) to the pilot program, the Secretary shall distribute the limitation across and among locations selected for the pilot program in a manner that takes appropriate account of the size and need of veterans for dental services at each such location.(e)Scope of servicesThe dental services and treatment furnished to veterans under the pilot program shall be consistent with the dental services and treatment furnished by the Secretary to veterans with service-connected disabilities rated 100 percent disabling under the laws administered by the Secretary.(f)Voluntary participationThe participation of a veteran in the pilot program shall be at the election of the veteran.(g)Limitation on amount of services(1)In generalThe total amount the Secretary may expend furnishing dental services and treatment to a veteran participating in the pilot program during any one-year period may not exceed such amount as the Secretary determines appropriate. The amount so determined may not be less than $1,000.(2)ConsultationThe Secretary shall make the determination under paragraph (1)—(A)in consultation with the Director of the Indian Health Service; and(B)in consultation with the Director of the Health Resources and Services Administration of the Department of Health and Human Services if one or more Federally Qualified Health Center is selected as a location for the pilot program under subsection (c)(1)(D).(h)CopaymentsThe Secretary may collect copayments for dental services and treatment furnished under the pilot program in accordance with authorities on the collection of copayments for medical care of veterans under chapter 17 of title 38, United States Code.(i)Program administration(1)Notice to eligible veterans on pilot programIn carrying out the pilot program, the Secretary shall inform all veterans eligible to participate in the pilot program of the services and treatment available under the pilot program.(2)ContractsIn carrying out the pilot program, the Secretary may enter into contracts with appropriate entities for the provision of dental services and treatment under the pilot program. Each such contract shall specify performance standards and metrics and processes for ensuring compliance of the contractor concerned with such performance standards.(j)Reports(1)Preliminary reports(A)In generalNot later than each of 540 days and three years after the date of the commencement of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.(B)ContentsEach report under subparagraph (A) shall include the following:(i)A description of the implementation and operation of the pilot program.(ii)The number of veterans receiving services and treatment under the pilot program, and a description of the dental services and treatment furnished to such veterans.(iii)An analysis of the costs and benefits of the pilot program, including a comparison of costs and benefits by location type.(iv)An assessment of the impact of the pilot program on medical care, wellness, employability, and perceived quality of life of veterans.(v)The current findings and conclusions of the Secretary with respect to the pilot program.(vi)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.(2)Final report(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.(B)ContentsThe report under subparagraph (A) shall include the following:(i)The findings and conclusions of the Secretary with respect to the pilot program.(ii)Such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate.(k)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).(l)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.353.Program on education to promote dental health in veterans(a)Program required(1)In generalThe Secretary of Veterans Affairs shall carry out a program of education to promote dental health for veterans who are enrolled in the system of patient enrollment of the Department of Veterans Affairs under section 1705 of title 38, United States Code.(2)ConstructionNothing in the program shall be deemed to alter or revise the eligibility of any veteran for dental care under the laws administered by the Secretary.(b)ElementsThe program required by subsection (a) shall provide education for veterans on the following:(1)The association between dental health and overall health and well-being.(2)Proper techniques for dental care.(3)Signs and symptoms of commonly occurring dental conditions.(4)Treatment options for commonly occurring dental issues.(5)Options for obtaining access to dental care, including information on eligibility for dental care through the Department and on purchasing private dental insurance.(6)Available and accessible options for obtaining low or no-cost dental care, including through dental schools and Federally Qualified Health Centers (FQHCs).(7)Such other matters relating to dental health as the Secretary considers appropriate.(c)Delivery of educational materials(1)In generalThe Secretary shall provide educational materials to veterans under the program required by subsection (a) through a variety of mechanisms, including the following:(A)The availability and distribution of print materials at Department facilities (including at medical centers, clinics, Vet Centers, and readjustment counseling centers) and to providers (including members of Patient Aligned Care Teams).(B)The availability and distribution of materials over the Internet, including through webinars and My HealtheVet.(C)Presentations of information, including both small group and large group presentations.(2)Selection of mechanismsIn selecting mechanisms for purposes of this subsection, the Secretary shall select mechanisms designed to maximize the number of veterans who receive education under the program.(d)Federally Qualified Health Center definedIn this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.354.Information on dental services for inclusion in electronic medical records under dental insurance pilot program(a)In generalCommencing not later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall expand the dental insurance pilot program established by section 17.169 of title 38, Code of Federal Regulations, to establish a mechanism by which private sector dental care providers shall forward to the Department of Veterans Affairs information on dental care furnished to individuals under the pilot program for inclusion in the electronic medical records of the Department with respect to such individuals.(b)Construction with current pilot program requirements(1)In generalNothing in this section shall be construed to revise eligibility for participation in, or the locations of, the pilot program referred to in subsection (a).(2)DurationThe Secretary may continue the pilot program for two years in addition to the duration otherwise provided for the pilot program in section 17.169 of title 38, Code of Federal Regulations, if the Secretary determines that the continuation is needed to assess the mechanism required by subsection (a).(3)Voluntary participation in mechanismThe participation in the mechanism required by subsection (a) of an individual otherwise participating in the pilot program shall be at the election of the individual.(c)Inclusion of information on mechanism in reportsEach report to Congress on the pilot program after the date of the date of the commencement of the mechanism required by subsection (a) shall include information on the mechanism, including a current assessment of the feasability and advisability of using the mechanism to include information on dental care furnished individuals in the electronic medical records of the Department with respect to such individuals.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.355.Authorization of appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015 $305,000,000 to carry out this subtitle and the amendments made by this subtitle. The amount so authorized to be appropriated shall be available for obligation for the five-year period beginning on the date that is one year after the date of the enactment of this Act.FHealth care related to sexual trauma361.Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty trainingSection 1720D(a)(1) is amended by striking or active duty for training and inserting , active duty for training, or inactive duty training.362.Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to members of the Armed Forces(a)Expansion of coverage to members of the Armed ForcesSubsection (a) of section 1720D is amended—(1)by redesignating paragraph (2) as paragraph (3);(2)by inserting after paragraph (1) the following new paragraph (2):(2)(A)In operating the program required by paragraph (1), the Secretary may, in consultation with the Secretary of Defense, provide counseling and care and services to members of the Armed Forces (including members of the National Guard and Reserves) on active duty to overcome psychological trauma described in that paragraph.(B)A member described in subparagraph (A) shall not be required to obtain a referral before receiving counseling and care and services under this paragraph.; and(3)in paragraph (3), as redesignated by paragraph (1)—(A)by striking a veteran and inserting an individual; and(B)by striking that veteran each place it appears and inserting that individual.(b)Information to members on availability of counseling and servicesSubsection (c) of such section is amended—(1)by striking to veterans each place it appears; and(2)in paragraph (3), by inserting members of the Armed Forces and before individuals.(c)Inclusion of members in reports on counseling and servicesSubsection (e) of such section is amended—(1)in the matter preceding paragraph (1), by striking to veterans;(2)in paragraph (2)—(A)by striking women veterans and inserting individuals; and(B)by striking training under subsection (d). and inserting “training under subsection (d), disaggregated by—(A)veterans;(B)members of the Armed Forces (including members of the National Guard and Reserves) on active duty; and(C)for each of subparagraphs (A) and (B)—(i)men; and(ii)women.;(3)in paragraph (4), by striking veterans and inserting individuals; and(4)in paragraph (5)—(A)by striking women veterans and inserting individuals ; and(B)by inserting , including specific recommendations for individuals specified in subparagraphs (A), (B), and (C) of paragraph (2) before the period at the end.(d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.363.Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement a screening mechanism to be used when a veteran seeks healthcare services from the Department of Veterans Affairs to detect if the veteran has been a victim of domestic abuse for purposes of improving the treatment of the veteran and assessing the prevalence of domestic abuse in the veteran population.(b)Readily available screening toolsIn developing and implementing a screening mechanism under subsection (a), the Secretary may incorporate into the screening mechanism such readily available screening tools as the Secretary considers appropriate for the screening mechanism.(c)Domestic abuse definedIn this section, the term domestic abuse means behavior with respect to an individual that—(1)constitutes—(A)a pattern of behavior resulting in physical or emotional abuse, economic control, or interference with the personal liberty of that individual;(B)a violation of Federal or State law involving the use, attempted use, or threatened use of force or violence against that individual; or(C)a violation of a lawful order issued for the protection of that individual; and(2)is committed by a person who—(A)is a current or former spouse or domestic partner of that individual;(B)shares a child in common with that individual;(C)is a current or former intimate partner of that individual that shares or has shared a common domicile with that individual;(D)is a caregiver or family caregiver of that individual (as such terms are defined in section 1720G(d) of title 38, United States Code); or(E)is in any other type of relationship with that individual that the Secretary may specify for purposes of this section.364.Reports on military sexual trauma and domestic abuse(a)Report on services available for military sexual trauma in the Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the treatment and services available from the Department of Veterans Affairs for male veterans who experience military sexual trauma compared to such treatment and services available to female veterans who experience military sexual trauma.(b)Report on domestic abuse among veteransNot later than two years after the implementation of the screening mechanism required by section 363(a) of this Act, the Secretary of Veterans Affairs and the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall jointly submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on domestic abuse among veterans that includes the following:(1)A summary of the types, outcomes, and circumstances of incidents of domestic abuse that have been reported by veterans during the two-year period preceding the submission of the report.(2)A summary of the treatments available from the Department of Veterans Affairs for veterans who experience domestic abuse and an assessment of the effectiveness of those treatments.(3)Data and analysis on any correlation between an incident of military sexual trauma or sexual trauma experienced after the age of 18 and domestic abuse.(4)Any other issues that the Secretary of Veterans Affairs or the Director of the Centers for Disease Control and Prevention determines appropriate.(c)Reports on transition of military sexual trauma and domestic abuse treatment from Department of Defense to Department of Veterans AffairsNot later than 630 days after the date of the enactment of this Act, and annually thereafter for five years, the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320(a) of title 38, United States Code, shall submit to the appropriate committees of Congress a report on military sexual trauma and domestic abuse that includes the following:(1)The processes and procedures utilized by the Department of Veterans Affairs and the Department of Defense to facilitate transition of treatment of individuals who have experienced military sexual trauma or domestic abuse from treatment provided by the Department of Defense to treatment provided by the Department of Veterans Affairs.(2)A description and assessment of the collaboration between the Department of Veterans Affairs and the Department of Defense in assisting veterans in filing claims for disabilities related to military sexual trauma or domestic abuse, including permitting veterans access to information and evidence necessary to develop or support such claims.(d)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.(2)Domestic abuseThe term domestic abuse has the meaning given that term in section 363(c) of this Act.(3)Military sexual traumaThe term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty or active duty for training.(4)Sexual harassmentThe term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character.(5)Sexual traumaThe term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this section.(e)Effective dateThis section shall take effect on the date that is 270 days after the date of the enactment of this Act.GReproductive treatment and services371.Clarification that fertility counseling and treatment are medical services which the Secretary may furnish to veterans like other medical servicesSection 1701(6), as amended by section 306(b)(1) of this Act, is further amended by adding at the end the following new subparagraph:(I)Fertility counseling and treatment, including treatment using assisted reproductive technology..372.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section:1788.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalThe Secretary shall furnish fertility counseling and treatment, including through the use of assisted reproductive technology, to a spouse or surrogate of a severely wounded, ill, or injured veteran who has an infertility condition incurred or aggravated in line of duty in the active military, naval, or air service and who is enrolled in the system of annual patient enrollment established under section 1705(a) of this title if the spouse or surrogate and the veteran apply jointly for such counseling and treatment through a process prescribed by the Secretary.(b)Coordination of care for other spouses and surrogatesIn the case of a spouse or surrogate of a veteran not described in subsection (a) who is seeking fertility counseling and treatment, the Secretary may coordinate fertility counseling and treatment for such spouse or surrogate.(c)ConstructionNothing in this section shall be construed to require the Secretary—(1)to find or certify a surrogate for a veteran or to connect a surrogate with a veteran; or(2)to furnish maternity care to a spouse or surrogate of a veteran.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are handled when clinically appropriate..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1787 the following new item:1788. Reproductive treatment and care for spouses and surrogates of veterans..373.Adoption assistance for severely wounded veterans(a)In generalSubchapter VIII of chapter 17, as amended by section 372(a) of this Act, is further amended by adding at the end the following new section:1789.Adoption assistance(a)In generalThe Secretary may pay an amount, not to exceed the limitation amount, to assist a covered veteran in the adoption of one or more children.(b)Covered veteranFor purposes of this section, a covered veteran is any severely wounded, ill, or injured veteran who—(1)has an infertility condition incurred or aggravated in line of duty in the active military, naval, or air service; and(2)is enrolled in the system of annual patient enrollment established under section 1705(a) of this title.(c)Limitation amountFor purposes of this section, the limitation amount is the amount equal to the lesser of—(1)the cost the Department would incur if the Secretary were to provide a covered veteran with one cycle of fertility treatment through the use of assisted reproductive technology under section 1788 of this title, as determined by the Secretary; or(2)the cost the Department would incur by paying the expenses of three adoptions by covered veterans, as determined by the Secretary.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given that term in section 1788 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by section 372(b) of this Act, is further amended by inserting after the item relating to section 1788 the following new item:1789. Adoption assistance..374.Regulations on furnishing of fertility counseling and treatment and adoption assistance by Department of Veterans Affairs(a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations—(1)on the furnishing of fertility treatment to veterans using assisted reproductive technology;(2)to carry out section 1788 of title 38, United States Code, as added by section 372 of this Act; and(3)to carry out section 1789 of such title, as added by section 373 of this Act.(b)LimitationNotwithstanding any other provision of law, during the period beginning on the date of the enactment of this Act and ending on the date on which the Secretary prescribes regulations under subsection (a), the Secretary may not furnish—(1)to a veteran any fertility treatment that uses an assisted reproductive technology that the Secretary has not used in the provision of a fertility treatment to a veteran before the date of the enactment of this Act;(2)any fertility counseling or treatment under section 1788 of such title, as added by section 372 of this Act; or(3)any assistance under section 1789 of such title, as added by section 373 of this Act.(c)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given the term in section 1788 of such title, as added by section 372 of this Act.375.Coordination between Department of Veterans Affairs and Department of Defense on furnishing of fertility counseling and treatmentThe Secretary of Veterans Affairs and the Secretary of Defense shall share best practices and facilitate referrals, as they consider appropriate, on the furnishing of fertility counseling and treatment.376.Facilitation of reproduction and infertility research(a)In generalSubchapter II of chapter 73, as amended by section 325(a) of this Act, is further amended by adding at the end the following new section:7330C.Facilitation of reproduction and infertility research(a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and the Secretary of Health and Human Services to improve the ability of the Department of Veterans Affairs to meet the long-term reproductive health care needs of veterans who have a genitourinary service-connected disability or a condition that was incurred or aggravated in line of duty in the active military, naval, or air service, such as a spinal cord injury, that affects the veterans' ability to reproduce.(b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section that may be useful for other activities of the Veterans Health Administration is disseminated throughout the Veterans Health Administration..(b)Clerical amendmentThe table of sections at the beginning of chapter 73, as amended by section 325(b) of this Act, is further amended by inserting after the item relating to section 7330B the following new item:7330C. Facilitation of reproduction and infertility research..(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the research activities conducted by the Secretary under section 7330C of title 38, United States Code, as added by subsection (a).377.Annual report on provision of fertility counseling and treatment furnished by Department of Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than annually thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the fertility counseling and treatment furnished by the Department of Veterans Affairs during the year preceding the submittal of the report.(b)ElementsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:(1)The number of veterans who received fertility counseling or treatment furnished by the Department of Veterans Affairs, disaggregated by era of military service of such veterans.(2)The number of spouses and surrogates of veterans who received fertility counseling or treatment furnished by the Department.(3)The cost to the Department of furnishing fertility counseling and treatment, disaggregated by cost of services and administration.(4)The average cost to the Department per recipient of such counseling and treatment.(5)In cases in which the Department furnished fertility treatment through the use of assisted reproductive technology, the average number of cycles per person furnished.(6)A description of how fertility counseling and treatment services of the Department are coordinated with similar services of the Department of Defense.378.Program on assistance for child care for certain veterans(a)Assistance for child care for certain veterans receiving health care(1)In generalSubchapter I of chapter 17 is amended by adding at the end the following new section:1709B.Assistance for child care for certain veterans receiving health care(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive health care services described in subsection (c).(b)Limitation on period of paymentsAssistance may only be provided to a qualified veteran under this section for receipt of child care during the period that the qualified veteran—(1)receives health care services described in subsection (c) at a facility of the Department; and(2)requires travel to and from such facility for the receipt of such health care services.(c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department—(i)regular mental health care services;(ii)intensive mental health care services; or(iii)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran; or(B)in need of regular or intensive mental health care services from the Department, and but for lack of child care services, would receive such health care services from the Department.(d)LocationsThe Secretary shall carry out the program in no fewer than three Veterans Integrated Service Networks selected by the Secretary for purposes of the program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or through a voucher program) which shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Direct provision of child care at an on-site facility of the Department.(C)Payments to private child care agencies.(D)Collaboration with facilities or programs of other Federal departments or agencies.(E)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1709A the following new item:1709B. Assistance for child care for certain veterans receiving health care..(3)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by inserting but not after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014 before the period at the end.(b)Assistance for child care for individuals receiving readjustment counseling and related mental health services(1)In generalSubchapter I of chapter 17, as amended by subsection (a)(1) of this section, is further amended by adding at the end the following new section:1709C.Assistance for child care for individuals receiving readjustment counseling and related mental health services(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified individuals described in subsection (c) to obtain child care so that such individuals can receive readjustment counseling and related mental health services.(b)Limitation on period of paymentsAssistance may only be provided to a qualified individual under this section for receipt of child care during the period that the qualified individual receives readjustment counseling and related health care services at a Vet Center.(c)Qualified individualsFor purposes of this section, a qualified individual is an individual who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department regular readjustment counseling and related mental health services; or(B)in need of readjustment counseling and related mental health services from the Department, and but for lack of child care services, would receive such counseling and services from the Department.(d)LocationsThe Secretary shall carry out the program under this section in no fewer than three Readjustment Counseling Service Regions selected by the Secretary for purposes of the program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or through a voucher program) which shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Payments to private child care agencies.(C)Collaboration with facilities or programs of other Federal departments or agencies.(D)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this subsection is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care.(f)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for individuals under section 1712A of this title..(2)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by subsection (a)(2) of this section, is further amended by inserting after the item relating to section 1709B the following new item:1709C. Assistance for child care for individuals receiving readjustment counseling and related mental health services..379.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)Counseling in retreat settings(1)In generalSubchapter II of chapter 17 is amended by adding at the end the following new section:1720H.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)In generalThe Secretary shall provide, through the Readjustment Counseling Service of the Veterans Health Administration, reintegration and readjustment services described in subsection (c) in group retreat settings to women veterans who are recently separated from service in the Armed Forces after a prolonged deployment.(b)Election of veteranThe receipt of services under this section by a woman veteran shall be at the election of the veteran.(c)Covered servicesThe services provided to a woman veteran under this section shall include the following:(1)Information on reintegration into the veteran’s family, employment, and community.(2)Financial counseling.(3)Occupational counseling.(4)Information and counseling on stress reduction.(5)Information and counseling on conflict resolution.(6)Such other information and counseling as the Secretary considers appropriate to assist the veteran in reintegration into the veteran’s family, employment, and community..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1720G the following new item:1720H. Counseling in retreat settings for women veterans newly separated from service in the Armed Forces.. (b)Repeal of superseded pilot program authoritySection 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A note) is hereby repealed.HMajor medical facility leases381.Authorization of major medical facility leasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the locations specified, and in an amount for each lease not to exceed the amount shown for such location (not including any estimated cancellation costs):(1)For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to exceed $9,560,000.(2)For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.(3)For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed $7,070,250.(4)For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to exceed $6,409,000.(5)For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located clinic with the Department of Defense and the co-location of the Honolulu Regional Office of the Veterans Benefits Administration and the Kapolei Vet Center of the Department of Veterans Affairs, an amount not to exceed $15,887,370.(6)For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed $2,263,000.(7)For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed $2,996,000.(8)For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed $2,626,000.(9)For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.(10)For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.(11)For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.(12)For a community-based outpatient clinic, San Diego, California, an amount not to exceed $11,946,100.(13)For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.(14)For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.(15)For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to exceed $4,855,000.(16)For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not to exceed $4,232,060.(17)For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.(18)For the expansion of a community-based outpatient clinic, Chico, California, an amount not to exceed $4,534,000.(19)For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed $3,714,000.(20)For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.(21)For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.(22)For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.(23)For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.(24)For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not to exceed $8,022,000.(25)For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.(26)For the expansion of a community-based outpatient clinic, Redding, California, an amount not to exceed $8,154,000.(27)For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed $13,269,200.382.Budgetary treatment of Department of Veterans Affairs major medical facilities leases(a)FindingsCongress finds the following:(1)Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost of its contractual obligation against funds available at the time a contract is executed.(2)Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the statutory requirements under title 31, United States Code, with respect to leases.(3)For operating leases, Office of Management and Budget Circular A–11 requires the Department of Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover first year lease payments plus cancellation costs.(b)Requirement for obligation of full costSubject to the availability of appropriations provided in advance, in exercising the authority of the Secretary of Veterans Affairs to enter into leases provided in this Act, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a contract is executed either—(1)an amount equal to total payments under the full term of the lease; or(2)if the lease specifies payments to be made in the event the lease is terminated before its full term, an amount sufficient to cover the first year lease payments plus the specified cancellation costs.(c)Transparency(1)ComplianceSubsection (b) of section 8104 is amended by adding at the end the following new paragraph:(7)In the case of a prospectus proposing funding for a major medical facility lease, a detailed analysis of how the lease is expected to comply with Office of Management and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include—(A)an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11;(B)an analysis of the obligation of budgetary resources associated with the lease; and(C)an analysis of the methodology used in determining the asset cost, fair market value, and cancellation costs of the lease..(2)Submittal to CongressSuch section 8104 is further amended by adding at the end the following new subsection:(h)(1)Not less than 30 days before entering into a major medical facility lease, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives—(A)notice of the Secretary’s intention to enter into the lease;(B)a copy of the proposed lease;(C)a description and analysis of any differences between the prospectus submitted pursuant to subsection (b) and the proposed lease; and(D)a scoring analysis demonstrating that the proposed lease fully complies with Office of Management and Budget Circular A–11.(2)Each committee described in paragraph (1) shall ensure that any information submitted to the committee under such paragraph is treated by the committee with the same level of confidentiality as is required by law of the Secretary and subject to the same statutory penalties for unauthorized disclosure or use as the Secretary.(3)Not more than 30 days after entering into a major medical facility lease, the Secretary shall submit to each committee described in paragraph (1) a report on any material differences between the lease that was entered into and the proposed lease described under such paragraph, including how the lease that was entered into changes the previously submitted scoring analysis described in subparagraph (D) of such paragraph..(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to in any way relieve the Department of Veterans Affairs from any statutory or regulatory obligations or requirements existing prior to the enactment of this section and such amendments.IVEmployment and Related MattersATraining and other services for veterans seeking employment401.Reauthorization of veterans retraining assistance program(a)ExtensionSubsection (k) of section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended by striking March 31, 2014 and inserting June 30, 2016.(b)Number of eligible veteransSubsection (a)(2) of such section is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following new subparagraphs:(C)50,000 during the period beginning April 1, 2014, and ending June 30, 2015; and(D)50,000 during the period beginning July 1, 2015, and ending June 30, 2016..(c)Clarification of limitation on aggregate amount of assistanceSubsection (b) of such section is amended by striking up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs and inserting an aggregate of not more than 12 months of retraining assistance provided by the Secretary of Veterans Affairs under this section.(d)Providers of retraining assistanceSubsection (b) of such section is further amended—(1)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and(2)by inserting after paragraph (2) the following new paragraph (3):(3)is offered by a four-year educational institution and, as determined by the Secretary, is not reasonably available at a community college or technical school;.(e)Extension of application dateSubsection (e)(1)(G) of such section is amended by striking October 1, 2013 and inserting October 1, 2015.(f)ReportsSubsection (i) of such section is amended—(1)in the subsection heading, by striking Report and inserting Reports;(2)by striking paragraph (1) and inserting the following new paragraph (1):(1)In generalThe Secretary of Veterans Affairs shall submit to the appropriate committees of Congress reports on training assistance provided under this section as follows:(A)By not later than October 1, 2015, for participants provided assistance through March 31, 2014.(B)By not later than October 1, 2017, for participants provided assistance during the period beginning on April 1, 2014, and ending on June 2016.; and(3)in paragraph (2), by striking The report required by paragraph (1) shall include and inserting Each report required by paragraph (1) shall include, for the period covered by such report,.402.Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational benefits to members of Armed Forces with severe injuries or illnesses(a)In generalSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking December 31, 2014 and inserting December 31, 2016.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the benefits provided by the Secretary under section 1631(b) of such Act.(2)Appropriate committees of congressIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.403.Extension of additional rehabilitation programs for persons who have exhausted rights to unemployment benefits under State lawSection 3102(b)(4) is amended by striking March 31, 2014 and inserting March 31, 2016.404.Unified employment portal for veterans(a)In generalSection 4105 is amended by adding at the end the following:(c)(1)The Secretary shall develop a single, unified Federal web-based employment portal, for use by veterans, containing information regarding all Federal programs and activities concerning employment, unemployment, and training to the extent the programs and activities affect veterans.(2)The Secretary shall work with representatives from the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and other Federal agencies and organizations concerned with veterans' issues, to determine an appropriate platform and implementing agency for the portal. The Secretary shall enter into an agreement with the other Federal agencies for the implementation of the portal..(b)ImplementationThe Secretary of Labor shall implement the portal required by subsection (c) of section 4105 of title 38, United States Code (as added by subsection (a) of this section), by not later than January 1, 2015.405.Report on unified Government Internet portal for veterans on jobs available through the Federal Government(a)Identification of Internet websites and applications that can assist veterans seeking employment(1)In generalThe Secretary of Labor shall, in consultation with the Secretary of Veterans Affairs, the Secretary of Defense, and other appropriate public and private entities, take appropriate actions to identify Internet websites and applications that can assist veterans in seeking employment.(2)Priority in identification of certain websites and applicationsIn identifying websites and applications pursuant to paragraph (1), the Secretary shall place a particular priority on identifying websites and applications that do the following:(A)Match veterans seeking employment with available jobs based on the skills the veterans acquired as members of the Armed Forces.(B)Permit employers to post information about available jobs.(b)ReportNot later than 180 days after the effective date specified in subsection (c), the Secretary of Labor shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the actions of the Secretary under subsection (a). The report shall include an assessment of the feasibility and advisability of creating a single, unified Internet-based employment portal for the Federal Government for use by veterans regarding employment through the Federal Government, including the cost of creating the portal, the collaboration with other Federal agencies required to create the portal, and the anticipated use of the portal.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.406.Information on disability-related employment and education protections in Transition Assistance Program(a)In generalSection 1144(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(9)Provide information about disability-related employment and education protections..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.BEmployment of veterans and recognition of veteran status with respect to employment related matters411.Employment of veterans with the Federal Government(a)In generalSection 4214 is amended—(1)in subsection (b), by adding at the end the following:(4)(A)The requirement under this paragraph is in addition to the appointment of qualified covered veterans under the authority under paragraph (1) by the Department of Veterans Affairs and the Department of Defense.(B)The head of each agency, in consultation with the Director of the Office of Personnel Management, shall develop a plan for exercising the authority specified in subparagraph (C) during the five-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014.(C)The authority specified in this subparagraph is the authority as follows:(i)The authority under paragraph (1).(ii)The authority available to the agency concerned under the Veterans Employment Opportunities Act of 1998 (Public Law 105–339) and the amendments made by that Act.(D)The Director of the Office of Personnel Management shall ensure that under the plans developed under subparagraph (B) agencies shall appoint to existing vacancies not fewer than 15,000 qualified covered veterans during the five-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014. For purposes of complying with this subparagraph, an appointment pursuant to the authority referred to in subparagraph (C)(ii) shall not count toward the number required by this subparagraph unless the appointment is to a vacancy in a full-time, permanent position.;(2)in subsection (d), in the third sentence, by inserting (including, during the 5-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the development and implementation by each agency of the plan required under subsection (b)(4), which shall include information regarding the grade or pay level of appointments by the agency under the plan and whether the appointments are, or are converted to, career or career-conditional appointments) after subsection (b) of this section; and(3)in subsection (e)—(A)in paragraph (1)—(i)in the matter before subparagraph (A), by striking to the Congress and inserting to the appropriate committees of Congress; and(ii)in subparagraph (A), by inserting (including, during the 5-year period beginning on the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the development and implementation by the agency of the plan required under subsection (b)(4), which shall include information regarding the grade or pay level of appointments by the agency under the plan and whether the appointments are, or are converted to, permanent appointments) before the period; and(B)by adding at the end the following new paragraph:(3)In this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Veterans' Affairs and the Committee on Oversight and Government Reform of the House of Representatives..(b)ReportNot later than 180 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the appropriate committees of Congress (as defined under section 4214(e)(3) of title 38, United States Code, as amended by subsection (a)) regarding the development of a plan to carry out the amendments made by subsection (a).412.State recognition of military experience of veterans in issuing licenses and credentials to veterans(a)In generalSection 4102A(c) is amended by striking paragraph (9) and inserting the following new paragraph (9):(9)(A)As a condition of a grant or contract under which funds are made available to a State under subsection (b)(5) in order to carry out section 4103A or 4104 of this title, the State shall—(i)establish a program under which the State administers an examination to each veteran seeking a license or credential issued by the State and issues such license or credential to such veteran without requiring such veteran to undergo any training or apprenticeship if the veteran—(I)receives a satisfactory score on completion of such examination, as determined by the State;(II)has been awarded a military occupational specialty that is substantially equivalent to or exceeds the requirements of the State for the issuance of such license or credential;(III)has engaged in the active practice of the occupation for which the veteran is seeking such license or credential for at least two of the five years preceding the date of application; and(IV)pays any customary or usual fees required by the State for such license or credential; and(ii)submit each year to the Secretary a report on the exams administered under clause (i) during the most recently completed 12-month period that includes, for the period covered by the report the number of veterans who completed an exam administered by the State under clause (i) and a description of the results of such exams, disaggregated by occupational field.(B)The Secretary may waive the requirement under subparagraph (A) that a State establish a program described in that subparagraph as a condition of a grant or contract if the State certifies to the Secretary that the State—(i)takes into account previous military training for the purposes of issuing licenses or credentials;(ii)permits veterans to completely satisfy through examination any training or testing requirements for a license or credential with respect to which a veteran has previously completed military training; and(iii)for any credential or license for which a veteran is unable to completely satisfy such requirements through examination, the State substantially reduces training time required to satisfy such requirement based on the military training received by the veteran.(C)Not less frequently than once each year, the Secretary shall submit to Congress and the Secretary of Defense a report summarizing the information received by the Secretary under subparagraph (A)(ii)..(b)Effective date(1)ExamsSubparagraph (A) of section 4102A(c)(9) of title 38, United States Code, as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to grants and contracts described in such subparagraph awarded after such date.(2)ReportsSubparagraph (B) of such section 4102A(c)(9), as so added, shall take effect on the date that is one year after the date of the enactment of this Act and the Secretary of Labor shall submit the first report under such subparagraph not later than two years after the date of the enactment of this Act.413.Grants to hire veterans as first responders(a)Grants for firefightersThe Secretary of Homeland Security shall award grants under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) to hire veterans as firefighters.(b)Grants for law enforcement officersThe Attorney General shall award grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law enforcement officers.(c)PriorityIn awarding grants under this section to hire veterans, the Secretary of Homeland Security and the Attorney General shall give priority to the hiring of veterans who served on active duty in the Armed Forces on or after September 11, 2001.(d)Funding(1)Department of Homeland SecurityThere is authorized to be appropriated for fiscal year 2015 for the Department of Homeland Security, $125,000,000 to carry out subsection (a).(2)Department of JusticeThere is authorized to be appropriated for fiscal year 2015 for the Department of Justice, $125,000,000 to carry out subsection (b).(3)AvailabilityThe amounts authorized to be appropriated by this subsection shall be available for expenditure through September 30, 2018.414.Employment of veterans as evaluation factor in the awarding of Federal contracts(a)Civilian contracts(1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new section:3312.Employment of veterans as evaluation factorThe head of each executive agency shall consider favorably as an evaluation factor in solicitations for contracts and task or delivery order valued at or above $25,000,000 the employment by a prospective contractor of veterans constituting at least 5 percent of the contractor's workforce..(2)Clerical amendmentThe table of sections at the beginning of 33 chapter of such title is amended by adding after the item relating to section 3311 the following new item:3312. Employment of veterans as evaluation factor..(b)Defense contracts(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:2336.Employment of veterans as evaluation factorThe head of each agency shall consider favorably as an evaluation factor in solicitations for contracts and task or delivery order valued at or above $25,000,000 the employment by a prospective contractor of veterans constituting at least 5 percent of the contractor's workforce..(2)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title is amended by adding after the item relating to section 2335 the following new item:2336. Employment of veterans as evaluation factor..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to carry out the provisions of section 3313 of title 41, United States Code, and section 2336 of title 10, United States Code, as added by subsections (a) and (b), respectively.415.Report on discrimination against members of reserve components of Armed Forces and veterans in civilian labor market(a)In generalNot later than 570 days after the date of the enactment of this act, the Secretary of Labor, in coordination with the heads of such agencies as the Secretary considers appropriate, shall submit to the appropriate committees of Congress a report on barriers and potential discrimination facing veterans in the labor market.(b)ContentsThe report required by subsection (a) shall include the following:(1)An evaluation of the following:(A)The extent to which members of the reserve components of the Armed Forces and veterans face barriers to entry into the civilian labor market, including whether such members and veterans face obstacles in obtaining employment, maintaining employment, or receiving promotions while employed.(B)The extent to which a member of a reserve component of the Armed Forces or a veteran faces discrimination in the civilian labor market based on the member's or veteran's status as a member of a reserve component of the Armed Forces or as a veteran, as the case may be.(C)The adequacy and effectiveness of Federal laws in effect on the day before the date of the enactment of this Act in preventing or ameliorating acts of discrimination against members of the reserve components of the Armed Forces and veterans seeking or retaining employment in the civilian labor market.(D)The adequacy and effectiveness of programs of the Department of Labor in effect on the day before the date of the enactment of this Act in educating private sector employers on matters relevant to hiring and employing veterans and the military experience of veterans.(2)Such recommendations as the Secretary may have for legislative or administrative action—(A)to address barriers or discrimination that members of the reserve components of the Armed Forces and veterans may face in the civilian labor market;(B)to improve education and outreach for employers in the civilian labor market on issues regarding hiring and employing such members and veterans; and(C)to assist employers in the civilian labor market in matching the military experience of such members and veterans with the needs of such employers.(3)Such other matters as the Secretary considers appropriate.(c)Appropriate committees of congressIn this section, the term appropriate committees of Congress means—(1)the Committee on Veterans’ Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate; and(2)the Committee on Veterans’ Affairs and the Committee on Education and the Workforce of the House of Representatives.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.CProgram on Career Transition421.Program on provision of career transition services to young veterans(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, carry out a program to assess the feasibility and advisability of establishing a program to provide career transition services to eligible individuals—(1)to provide eligible individuals with work experience in the civilian sector;(2)to increase the marketable skills of eligible individuals;(3)to assist eligible individuals in obtaining long-term employment; and(4)to assist in integrating eligible individuals into their local communities.(b)Eligible individualsFor purposes of the program, an eligible individual is an individual who—(1)is—(A)a veteran of the Armed Forces who was discharged or released from service therein under conditions other than dishonorable; or(B)a member of a reserve component of the Armed Forces (including the National Guard) who—(i)served on active duty in the Armed Forces (other than active duty for training) for more than 180 consecutive days during the three-year period ending on the date of application for participation in the program; and(ii)is not serving on active duty on the date of commencement of participation in the program;(2)if discharged or released from the Armed Forces on the date of commencement of participation in the program, was so discharged or released not later than three years before application for participation in the program;(3)is unemployed or underemployed, as determined by the Secretary; and(4)is, at the time at which the individual applies for participation in the program, 18 years of age or older, but not more than 30 years of age.(c)Eligible employers(1)In generalFor purposes of the program, an eligible employer is an employer determined by the Secretary to meet such criteria for participation in the program as the Secretary shall establish for purposes of the program.(2)Past performance on certain mattersThe criteria established by the Secretary under paragraph (1) may include past performance of an employer with respect to the following:(A)Job training, basic skills training, and related activities.(B)Financial accountability.(C)Demonstrated high potential for growth and long-term job creation.(3)For-profit and not-for-profit employersThe employers determined by the Secretary to be eligible employers under paragraph (1) may include both for-profit and not-for-profit employers.(4)Small business concernsIn determining employers to be eligible employers under paragraph (1), the Secretary shall ensure that small business concerns are afforded opportunities to participate in the program.(5)ExclusionsThe following employers may not be determined to be an eligible employer under paragraph (1):(A)An agency of the Federal Government or a State or local government.(B)An employer that has previously participated in the program and, as determined by the Secretary, failed to abide by any requirement of the program.(C)An employer that cannot give an assurance to the Secretary at the time of application for participation in the program under subsection (l), and in such manner as the Secretary shall specify pursuant to that subsection, on each matter as follows:(i)That the employer has not been investigated or subject to a case or action by the Federal Trade Commission during the 180-day period ending on the date the employer would otherwise commence participation in the program.(ii)That the employer has been in good standing with a State business bureau during the period described in clause (i).(iii)That the employer is not delinquent with respect to payment of any taxes or employer contributions described under section 3301 and 3302 (a)(1) of the Internal Revenue Code of 1986 (26 U.S.C. 3301 and 3302(a)(1)).(iv)That the employer would not request the placement of an additional eligible individual under the program, if after such additional placement, the number of eligible individuals placed in internships at such employer under the program would constitute more than 10 percent of the eligible employer’s workforce. For purposes of the previous sentence, being an intern under the program placed at an employer shall be considered part of the employer’s workforce.(v)That the employer has the intention of retaining eligible participants after such participants have completed participation in the program.(d)DurationThe Secretary shall carry out the program during the three-year period beginning on the date of the commencement of the program.(e)Career transition servicesFor purposes of the program, career transition services are the following:(1)Internships under subsection (f).(2)Mentorship and job-shadowing under subsection (g).(3)Volunteer opportunities under subsection (h).(4)Professional skill workshops under subsection (i).(5)Skills assessment under subsection (j).(6)Additional services under subsection (k).(f)Internships(1)In generalFor each eligible individual whom the Secretary approves for participation in the program, the Secretary shall attempt to place such eligible individual in an internship on a full-time basis with an eligible employer whom the Secretary has approved for participation in the program.(2)DurationEach internship under the program shall be for a period of one year.(3)Wages(A)In generalThe Secretary shall furnish pay and benefits to each eligible individual participating in an internship under the program for the duration of such participation in an aggregate amount not to exceed $25,000.(4)Employment statusFor purposes of the Patient Protection and Affordable Care Act (Public Law 111–148), an eligible individual placed in an internship with an eligible employer under the program shall be considered an employee of the Department of Veterans Affairs and not the eligible employer during the period of such internship under the program.(5)Relation to other Federal assistanceNotwithstanding any other provision of law, pay received by an individual under this subsection may not be used in any calculation to determine the eligibility of such individual for any Federal program for the purpose of obtaining child care assistance.(g)Mentorship and job-Shadowing(1)In generalAs a condition of an eligible employer's participation in the program and the placement of an eligible individual in an internship at the eligible employer, the eligible employer shall provide each eligible individual placed in an internship at the eligible employer under the program with at least one mentor who is an employee of the eligible employer.(2)Job-shadowing and career counselingTo the extent practicable, a mentor assigned to an eligible individual participating in the program shall provide such eligible individual with job shadowing and career counseling.(h)Volunteer opportunities(1)In generalAs a condition on participation in the program, each eligible individual who participates in the program shall, not less frequently than once each month in which the eligible individual participates in the program, engage in a qualifying volunteer activity in accordance with guidelines the Secretary shall establish.(2)Qualifying volunteer activitiesFor purposes of this subsection, a qualifying volunteer activity is any activity the Secretary considers related to providing assistance to, or for the benefit of, a veteran. Such activities may include the following:(A)Outreach.(B)Assisting an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code, on a volunteer basis.(C)Service benefitting a veteran in a State home or a Department of Veterans Affairs medical facility.(D)Service benefitting a veteran at an institution of higher education.(i)Professional skills workshops(1)In generalThe Secretary shall provide eligible individuals participating in the program with workshops for the development and improvement of the professional skills of such eligible individuals.(2)TailoredThe workshops provided by the Secretary shall be tailored to meet the particular needs of eligible individuals participating in the program as determined under subsection (j).(3)TopicsThe workshops provided to eligible individuals participating in the program may include workshops for the development of such professional skills as the Secretary considers appropriate, which may include the following:(A)Written and oral communication skills.(B)Basic word processing and other computer skills.(C)Interpersonal skills.(4)Manner of presentationWorkshops on particular topics shall be provided through such means as may be appropriate, effective, and approved of by the Secretary for purposes of the program. Such means may include use of electronic communication.(5)AssessmentsThe Secretary shall conduct an assessment of a participant in a workshop conducted under this subsection to assess the participant’s knowledge acquired as a result of participating in the workshop.(j)Skills assessment(1)In generalUnder the program, the Secretary shall develop and implement an objective assessment of eligible individuals participating in the program to assist in the placement of such individuals in internships under subsection (f) and to assist in the tailoring of workshops under subsection (i).(2)ElementsThe assessment may include an assessment of the skill levels and service needs of each participant, which may include a review of basic professional entry-level skills, prior work experience, employability, and the individual's interests.(k)Additional services(1)In generalExcept as provided in paragraph (2), the Secretary shall, under the program, furnish the following services to an eligible individual participating in the program when assessment under subsection (j) indicates such services are appropriate:(A)Counseling, such as job counseling and career counseling.(B)Job search assistance.(C)Follow-up services with participants that are offered unsubsidized employment by the employer with whom they were assigned.(D)Transportation, as described in paragraph (3).(2)ReferralsIn lieu of furnishing a service to an eligible individual under paragraph (1), the Secretary may refer such eligible individual to another Federal, State, or local government program that provides such service.(3)TransportationIn accordance with criteria established by the Secretary for purposes of the program, the Secretary may pay an allowance based upon mileage, of any eligible individual placed in an internship under the program not in excess of 75 miles to or from a facility of the eligible employer or other place in connection with such internship.(l)Participation(1)Application(A)In generalAn eligible employer or eligible individual seeking to participate in the program shall submit to the Secretary an application therefor at such time, in such manner, and containing such information as the Secretary shall specify.(B)Requirements for eligible employersAn application submitted by an eligible employer under subparagraph (A) shall include a certification or other information, in such form and manner as the Secretary shall specify, on each of the assurances required by subsection (c)(5)(C), including the assurance that the employer has the intention of retaining eligible participants after they have completed participation in the program as provided in clause (v) of that subsection.(2)Time of application for certain eligible individualsA member of the Armed Forces on active duty who expects to be an eligible individual described in subsection (b)(1)(A) upon discharge or release from the Armed Forces may submit an application to participate in the program not earlier than 180 days before the date on which the member expects to be discharged or released from the Armed Forces. A member who submits such an application shall be treated as unemployed or underemployed for purposes of subsection (b)(2) if the member has not accepted an offer of employment after discharge or release as of the time of the submittal of the application.(3)Delimiting date for commencement of participation by individualsAn eligible individual may not commence participation in the program after the date that is two years after the date of the commencement of the program.(4)SelectionThe Secretary shall review each application submitted by an applicant under paragraph (1) and approve or disapprove the applicant for participation in the program.(m)Grants(1)In generalThe Secretary may award grants to eligible entities to assist the Secretary in carrying out the program.(2)Eligible entitiesFor purposes of the program, an eligible entity is a nonprofit organization.(3)ConsiderationsIn awarding grants under this subsection, the Secretary may consider whether an eligible entity—(A)has an understanding of the unemployment problems of eligible individuals and members of the Armed Forces transitioning from service in the Armed Forces to civilian life; and(B)has the capability to assist the Secretary in administering effectively the program and providing career transition services to eligible individuals.(4)Use of fundsAmounts received by a recipient of a grant under this subsection may be used as the Secretary considers appropriate for purposes of the program, including as follows:(A)To assist the Secretary in carrying out the program.(B)To recruit eligible employers and eligible individuals to participate in the program.(C)To match eligible individuals participating in the program with internship opportunities at eligible employers participating in the program.(D)To coordinate and carry out job placement and other employer outreach activities.(n)Outreach(1)In generalThe Secretary of Veterans Affairs and the Secretary of Labor shall jointly carry out a program of outreach to inform eligible employers and eligible individuals about the program and the benefits of participating in the program.(2)Included locations and groupsThe Secretary of Veterans Affairs and the Secretary of Labor shall ensure that any outreach program and activities conducted under paragraph (1) include, to the extent practicable, rural communities, tribal lands of the United States, Native Americans, and tribal organizations (as defined in section 3765 of title 38, United States Code).(o)Awards for outstanding contributions to program(1)In generalEach year of the program, the Secretary of Veterans Affairs may recognize one or more eligible employers or one or more eligible individuals participating in the program for demonstrating outstanding achievement in carrying out or in contributing to the success of the program.(2)CriteriaThe Secretary shall establish such selection procedures and criteria as the Secretary considers appropriate for the award of recognition under this subsection.(p)Minimization of administrative burden on participating employersThe Secretary shall take such measures as may be necessary to minimize administrative burdens incurred by eligible employers due to participation in the program.(q)Reports(1)In generalNot later than 45 days after the completion of the first year of the program and not later than 180 days after the completion of the second and third years of the program, the Secretary shall submit to Congress a report on the program.(2)ContentsEach report submitted under paragraph (1) shall include the following:(A)An evaluation of the program.(B)The number and characteristics of participants in the program.(C)The number and types of internships in which eligible individuals were placed under the program.(D)The number of individuals who obtained long-term full-time unsubsidized employment positions after participation in the program, the hourly wage and nature of such employment, and if available, whether such individuals were still employed in such positions three months after obtaining such positions.(E)An assessment of the feasibility and advisability of providing career transition services to eligible individuals.(F)An assessment of the effect of the program on earnings of eligible individuals and the employment of eligible individuals.(G)Such recommendations for legislative and administrative action as the Secretary may have to improve the program, to expand the program, or to improve the employment of eligible individuals.(r)Funding limitations(1)Wages for internshipsNot less than 95 percent of amounts authorized to be appropriated for the program by subsection (t) shall be used to provide pay under subsection (f)(3).(2)AdministrationNot more than 5 percent of amounts authorized to be appropriated for the program by subsection (t) may be used to administer the program.(s)DefinitionsIn this section:(1)Active duty, Armed Forces, reserve component, and veteranThe terms active duty, Armed Forces, reserve component, and veteran have the meanings given such terms in section 101 of title 38, United States Code.(2)Full-time basisThe term full-time basis, with respect to an internship, means participation in the internship of not fewer than 30 hours per week and not more than 40 hours per week.(3)Small business concernThe term small business concern has the meaning given that term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(4)Unemployment compensationThe term unemployment compensation means regular compensation (as defined in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970), compensation under the Federal-State Extended Compensation Act of 1970, and compensation under the emergency unemployment compensation program under title IV of the Supplemental Appropriations Act, 2008.(t)Authorization of appropriationsThere is hereby authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs, $600,000,000 to carry out this section. The amount so authorized to be appropriated shall remain available until expended.DImproving employment and reemployment rights of members of the uniformed services431.Enforcement of rights of members of uniformed services with respect to States and private employers(a)Action for reliefSubsection (a) of section 4323 is amended—(1)in paragraph (1)—(A)by striking appear on behalf of, and act as attorney for, the person on whose behalf the complaint is submitted and;(B)by striking for such person;(C)by striking the fourth sentence; and(D)by adding at the end the following: The person on whose behalf the complaint is referred may, upon timely application, intervene in such action, and may obtain such appropriate relief as is provided in subsections (d) and (e).;(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)Not later than 60 days after the date the Attorney General receives a referral under paragraph (1), the Attorney General shall transmit, in writing, to the person on whose behalf the complaint is submitted—(i)if the Attorney General has made a decision to commence an action for relief under paragraph (1) relating to the complaint of the person, notice of the decision; and(ii)if the Attorney General has not made such a decision, notice of when the Attorney General expects to make such a decision.(B)If the Attorney General notifies a person that the Attorney General expects to make a decision under subparagraph (A)(ii), the Attorney General shall, not later than 30 days after the date on which the Attorney General makes such decision, notify, in writing, the person of such decision.;(3)by redesignating paragraph (3) as paragraph (4);(4)by inserting after paragraph (2) the following new paragraph (3):(3)Whenever the Attorney General has reasonable cause to believe that a State (as an employer) or a private employer is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights and benefits provided for under this chapter, and that the pattern or practice is of such a nature and is intended to deny the full exercise of such rights and benefits, the Attorney General may commence an action for relief under this chapter.; and(5)in paragraph (4), as redesignated by paragraph (3), by striking subparagraph (C) and inserting the following new subparagraph (C):(C)has been notified by the Attorney General that the Attorney General does not intend to commence an action for relief under paragraph (1) with respect to the complaint under such paragraph..(b)StandingSubsection (f) of such section is amended to read as follows:(f)StandingAn action under this chapter may be initiated only by the Attorney General or by a person claiming rights or benefits under this chapter under subsection (a)..(c)Conforming amendmentSubsection (h)(2) of such section is amended by striking under subsection (a)(2) and inserting under paragraph (1) or (4) of subsection (a).432.Suspension, termination, or debarment of contractors for repeated violations of employment or reemployment rights of members of uniformed services(a)In generalSubchapter III of chapter 43 is amended by adding at the end the following new section:4328.Suspension, termination, or debarment of contractors(a)Grounds for suspension, termination, or debarmentPayment under a contract awarded by a Federal executive agency may be suspended and the contract may be terminated, and the contractor who made the contract with the agency may be suspended or debarred in accordance with the requirements of this section, if the head of the agency determines that the contractor as an employer has repeatedly been convicted of failing or refusing to comply with one or more provisions of this chapter.(b)Effect of debarmentA contractor debarred by a final decision under this section is ineligible for award of a contract by a Federal executive agency, and for participation in a future procurement by a Federal executive agency, for a period specified in the decision, not to exceed 5 years..(b)Clerical amendmentThe table of sections at the beginning of chapter 43 is amended by inserting after the item relating to section 4327 the following new item:4328. Suspension, termination, or debarment of contractor..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to carry out section 4328 of title 38, United States Code, as added by subsection (a).(d)Effective dateSection 4328 of title 38, United States Code, as added by subsection (a), shall apply with respect to failures and refusals to comply with provisions of chapter 43 of title 38, United States Code, occurring on or after the date of the enactment of this Act.(e)Annual reportSection 4332(a) is amended—(1)by redesignating paragraph (10) as paragraph (11); and(2)by inserting after paragraph (9) the following new paragraph (10):(10)The number of suspensions, terminations, and debarments under section 4328 of this title, disaggregated by the agency or department imposing the suspension or debarment..433.Subpoena power for Special Counsel in enforcement of employment and reemployment rights of members of uniformed services with respect to Federal executive agenciesSection 4324 is amended by adding at the end the following new subsection:(e)(1)In order to carry out the Special Counsel’s responsibilities under this section, the Special Counsel may require by subpoena the attendance and testimony of Federal employees and the production of documents from Federal employees and Federal executive agencies.(2)In the case of contumacy or failure to obey a subpoena issued under paragraph (1), upon application by the Special Counsel, the Merit Systems Protection Board may issue an order requiring a Federal employee or Federal executive agency to comply with a subpoena of the Special Counsel.(3)An order issued under paragraph (2) may be enforced by the Merit Systems Protection Board in the same manner as any order issued under section 1204 of title 5..434.Issuance and service of civil investigative demands by Attorney General(a)In generalSection 4323 is amended—(1)by redesignating subsection (i) as subsection (j); and(2)by inserting after subsection (h) the following new subsection (i):(i)Issuance and service of civil investigative demands(1)Whenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this subchapter, the Attorney General may, before commencing a civil action under subsection (a), issue in writing and serve upon such person, a civil investigative demand requiring—(A)the production of such documentary material for inspection and copying;(B)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or(C)the production of any combination of such documentary material or answers.(2)The provisions of section 3733 of title 31 governing the authority to issue, use, and enforce civil investigative demands shall apply with respect to the authority to issue, use, and enforce civil investigative demands under this section, except that, for purposes of applying such section 3733—(A)references to false claims law investigators or investigations shall be considered references to investigators or investigations under this subchapter;(B)references to interrogatories shall be considered references to written questions, and answers to such need not be under oath;(C)the definitions relating to false claims law shall not apply; and(D)provisions relating to qui tam relators shall not apply..(b)Effective dateSubsection (i) of section 4323 of title 38, United States Code, as added by subsection (a)(2), shall take effect on the date of the enactment of this Act and shall apply with respect to violations of chapter 43 of title 38, United States Code, alleged to have occurred on or after such date.(c)Annual reportsSection 4332(b)(2) is amended—(1)by striking Not later than and inserting the following:(A)In generalNot later than; and(2)by adding at the end the following new subparagraph:(B)Annual supplement on civil investigative demands(i)In generalThe Attorney General shall include with each report submitted under subparagraph (A) for the last quarter of each fiscal year a report on the issuance of civil investigative demands under section 4323(i) of this title during the most recently completed fiscal year.(ii)ElementsEach report submitted under clause (i) shall include the following for the fiscal year covered by the report:(I)The number of times that a civil investigative demand was issued under section 4323(i) of this title.(II)For each civil investigative demand issued under such section with respect to an investigation, whether such investigation resulted in a settlement, order, or judgment..ESmall Business Matters441.Expansion of contracting goals and preferences of Department of Veterans Affairs to include conditionally owned small business concerns 100 percent owned by veteransSection 8127(l) is amended—(1)in paragraph (2), by inserting unconditionally before owned by each place it appears; and(2)by adding at the end the following new paragraph:(3)The term unconditionally owned includes, with respect to ownership of a small business concern, conditional ownership of such small business concern if such business concern is 100 percent owned by one or more veterans..442.Modification of treatment under contracting goals and preferences of Department of Veterans Affairs for small businesses owned by veterans of small businesses after death of disabled veteran owners(a)In generalSection 8127(h) is amended—(1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and(2)in paragraph (2), by amending subparagraph (C) to read as follows:(C)The date that—(i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the veteran's death; or(ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is three years after the date of the veteran's death..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to applications received pursuant to section 8127(f)(2) of title 38, United States Code, that are verified on or after such date.443.Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans Affairs contracting goals and preferences(a)In generalSection 8127 is amended—(1)by redesignating subsections (i) through (l) as subsections (j) through (m), respectively; and(2)by inserting after subsection (h) the following new subsection (i):(i)Treatment of businesses after death of servicemember-Owner(1)If a member of the Armed Forces owns at least 51 percent of a small business concern and such member is killed in line of duty in the active military, naval, or air service, the surviving spouse or dependent child of such member who acquires such ownership rights in such small business concern shall, for the period described in paragraph (2), be treated as if the surviving spouse or dependent child were a veteran with a service-connected disability for purposes of determining the status of the small business concern as a small business concern owned and controlled by veterans for purposes of contracting goals and preferences under this section.(2)The period referred to in paragraph (1) is the period beginning on the date on which the member of the Armed Forces dies and ending on the date as follows:(A)In the case of a surviving spouse, the earliest of the following dates:(i)The date on which the surviving spouse remarries.(ii)The date on which the surviving spouse relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern.(iii)The date that is ten years after the date of the member's death.(B)In the case of a dependent child, the earliest of the following dates:(i)The date on which the surviving dependent child relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern.(ii)The date that is ten years after the date of the member's death..(b)Effective dateSubsection (i) of section 8127 of title 38, United States Code, as added by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to the deaths of members of the Armed Forces occurring on or after such date.444.Special rule for treatment under contracting goals and preferences of Department of Veterans Affairs of small business concerns licensed in community property StatesSection 8127, as amended by section 443 of this Act, is further amended by adding at the end the following new subsection:(n)Special rule for community property StatesWhenever the Secretary assesses, for purposes of this section, the degree of ownership by an individual of a small business concern licensed in a community property State, the Secretary shall also assess what that degree of ownership would be if such small business concern had been licensed in a State other than a community property State. If the Secretary determines that such individual would have had a greater degree of ownership of the small business concern had such small business concern been licensed in a State other than a community property State, the Secretary shall treat, for purposes of this section, such small business concern as if it had been licensed in a State other than a community property State..445.Report on assistance for veterans in obtaining training on purchasing and operating a franchise(a)Report requiredNot later than one year after the effective date specified in subsection (c), the Secretary of Labor shall, in consultation with the Secretary of Veterans Affairs, the Administrator of the Small Business Administration, and other appropriate entities, submit to Congress a report on the assistance available to veterans to obtain training necessary to purchase and operate a franchise.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of the assistance available for veterans through the Department of Labor, the Department of Veterans Affairs, the Small Business Administration, or any other agency of the Federal Government in order to obtain training necessary to purchase or operate a franchise.(2)Information on the number of veterans who have sought and obtained the training described in paragraph (1) during the five calendar years preceding the report.(3)A description of any barriers encountered by veterans in obtaining the training described in paragraph (1).(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.VAccountability and Administrative Improvements501.Administration of Veterans Integrated Service Networks(a)Veterans Integrated Service Networks(1)In generalSubchapter I of chapter 73 is amended by adding at the end the following new section:7310.Veterans Integrated Service Networks(a)Organization(1)The Secretary shall organize the Veterans Health Administration in geographically defined Veterans Integrated Service Networks.(2)Each Veterans Integrated Service Network shall be organized in consideration of the following:(A)The size of the veteran population of the region of the network.(B)The complexity of the medical needs of the veterans in such region.(C)Patient referral patterns.(D)The availability of a full continuum of health care services.(E)The ability of the Department to furnish health care efficiently.(F)Partnerships with non-Department health care entities.(b)Staffing model(1)The Secretary shall establish a staffing model for each Veterans Integrated Service Network that—(A)is appropriate for the mission and responsibilities of the Veterans Integrated Service Network; and(B)accounts for the specific health care needs of differing populations in the Veterans Integrated Service Network.(2)The Secretary shall ensure that each Veterans Integrated Service Network complies with the staffing model established by the Secretary under paragraph (1) for such Veterans Integrated Service Network.(c)Integrated health care systemThe Secretary shall ensure that each Veterans Integrated Service Network maintains a regional integrated healthcare system by—(1)implementing alliances with such other governmental, public, and private health care organizations and practitioners as the Secretary considers appropriate to meet the needs of veterans in the Network;(2)providing oversight and management of, and taking responsibility for, a regional budget for the activities of the Veterans Health Administration in the geographic area of the Network that is—(A)aligned with the budget guidelines of the Department and the Veterans Health Administration;(B)balanced at the end of each fiscal year; and(C)sufficient to provide high-quality health care to veterans within the region and to meet any unique needs of the veterans of the region;(3)using national metrics to develop systems to provide effective, efficient, and safe delivery of health care; and(4)ensuring high-quality clinical programs and services are rendered in and through—(A)the medical centers and outpatient clinics of the Department that are located in the Network; and(B)other non-Department clinical or health care delivery settings located in the Network.(d)Reduction in duplicate functionsThe Secretary shall ensure that the Veterans Integrated Service Networks identify and reduce, whenever practicable, the duplication of functions in clinical, administrative, and operational processes and practices of the Veterans Health Administration.(e)Collaboration and cooperationThe Secretary shall ensure that each Veterans Integrated Service Network—(1)works to achieve maximum effectiveness in patient care and safety, graduate medical education, and research; and(2)assesses the consolidation or realignment of institutional functions, including capital asset, safety, and operational support functions, in collaboration and cooperation with other Veterans Integrated Service Networks and the following offices or entities within the geographical area of the Network:(A)The offices of the Veterans Benefits Administration and the National Cemetery Administration.(B)The offices, installations, and facilities of the Department of Defense, including the offices, installations, and facilities of each branch of the Armed Forces and the reserve components of the Armed Forces.(C)The offices, installations, and facilities of the Coast Guard.(D)Offices of State and local agencies that have a mission to provide assistance to veterans.(E)Medical schools and other affiliates.(F)Offices of Congress, offices of State and local elected officials, and other government offices.(G)Federal, State, and local emergency preparedness organizations.(H)Community and nonprofit organizations.(I)Such other entities of the Federal Government as the Secretary considers appropriate.(f)Headquarters(1)The Secretary shall ensure that each Veterans Integrated Service Network has only one headquarters office.(2)The location of a headquarters office for a Veterans Integrated Service Network shall be determined by the Secretary and co-located with a Department of Veterans Affairs medical center.(3)(A)The Secretary may employ or contract for the services of such full time equivalent employees and contractors at the headquarters of each Veterans Integrated Service Network as the Secretary considers appropriate in accordance with the staffing models established under subsection (b).(B)Not later than December 31 each year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on employment at the headquarters of Veterans Integrated Service Networks during the most recently completed fiscal year.(C)Each report submitted under subparagraph (B) shall include the following for the year covered by the report:(i)The number of individuals employed at each headquarters of a Veterans Integrated Service Network.(ii)The number of individuals employed by the Veterans Health Administration in each Veterans Integrated Service Network who are not employed at the same location as the headquarters of the Network.(iii)The title for each position of employment at a headquarters of a Veterans Integrated Service Network.(iv)The title for each position of employment with the Veterans Health Administration in each Veterans Integrated Service Network that is not at the same location as the headquarters of the Network.(v)An assessment of the impact on the budget of the Department by the employment of individuals at the headquarters of the Veterans Integrated Service Networks.(g)Triennial structure review, reassessment, and report(1)Beginning three years after the date of the enactment of this section and not less frequently than once every three years thereafter, the Secretary shall conduct a review and assessment of the structure and operations of the Veterans Integrated Service Networks in order to identify recommendations—(A)for streamlining and reducing costs associated with the operation of each headquarters of a Veterans Integrated Service Network; and(B)for reducing costs of health care within the Veterans Health Administration.(2)Not later than 180 days after conducting a review and assessment under paragraph (1), the Secretary shall submit to the Committee of Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such review and assessment, which shall include such recommendations for legislative or administrative action as the Secretary considers appropriate to improve the Veterans Integrated Service Networks..(2)Clerical amendmentThe table of sections at the beginning of chapter 73 is amended by inserting after the item relating to section 7309 the following new item:7310. Veterans Integrated Service Networks..(b)Relocation of headquarters(1)In generalIn the case of a headquarters office of a Veterans Integrated Service Network that on the day before the date of the enactment of this Act was in a location that was not co-located with a Department of Veterans Affairs medical center and the Secretary is engaged in a lease for such location, the Secretary may—(A)relocate such headquarters upon the expiration of such lease so that such headquarters is co-located as required by section 7310(f)(2) of title 38, United States Code (as added by subsection (a)(1)); or(B)notwithstanding such section 7310(f)(2) (as so added), renew such lease or enter into a new lease to keep such headquarters in such location.(2)ReportIf the Secretary renews a lease or engages in a new lease under paragraph (1)(B), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives, before renewing such lease or engaging in such lease, a report describing the reasons for such renewal or engagement. Such report shall include the following:(A)A list of Department of Veterans Affairs medical centers in the Veterans Integrated Service Network of the headquarters with underutilized buildings, the number of such buildings, and the total underutilized square footage for each such medical center.(B)The cost of the current lease (the annual amount of rent, the total cost over the life of the lease, and the total cost per square foot) and the current square footage being leased.(C)The cost of the new lease (the annual amount of rent, the total cost over the life of the lease, and the total cost per square foot) and the square footage to be leased.(c)ConstructionNothing in this section shall be construed to require any change in the location or type of medical care or service provided by a Department of Veterans Affairs medical center, a Department community based outpatient clinic, a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the Secretary of Veterans Affairs.(d)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is one year after the date of the enactment of this Act.502.Regional support centers for Veterans Integrated Service Networks(a)In generalSubchapter I of chapter 73, as amended by section 501(a)(1) of this Act, is further amended by adding at the end the following new section:7310A.Regional support centers for Veterans Integrated Service Networks(a)EstablishmentThe Secretary shall establish not more than four regional support centers within the Veterans Health Administration to assess the effectiveness and efficiency of the Veterans Integrated Service Networks. The head of each regional support center shall report to the Under Secretary of Health.(b)FunctionsThe functions of the regional support centers established under subsection (a) are as follows:(1)To assess the quality of work performed within finance operations and other compliance related activities of the Veterans Integrated Service Networks.(2)To assess how effectively and efficiently each Veterans Integrated Service Network conducts outreach to veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, Operation New Dawn, or any other contingency operation (as that term is defined in section 101 of title 10).(3)To assess how effectively and efficiently each Veterans Integrated Service Network conducts programs for the benefit of women veterans.(4)To assess how effectively and efficiently each Veterans Integrated Service Network conducts programs that address homelessness among veterans.(5)To assess how effectively and efficiently each Veterans Integrated Service Network consumes energy.(6)To assess such other matters concerning the operations and activities of the Veterans Integrated Service Networks as the Secretary considers appropriate.(c)StaffThe Secretary may hire such employees and contractors as the Secretary considers appropriate to carry out the functions of the regional support centers.(d)Location of regional support centers(1)Except as provided in paragraph (2), the location of each regional support center established under subsection (a) shall be determined by the Secretary and co-located with a medical center of the Department.(2)The Secretary may choose a location for a regional support center established under subsection (a) that is not co-located with a medical center of the Department if the Secretary submits to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives, before entering into a contract for a location that is not co-located with a medical center, a report describing the reasons for choosing a location for the regional support center that is not co-located with a medical center of the Department. Such report shall include the following:(A)A list of medical centers of the Department in the Veterans Integrated Service Network of the regional support center with underutilized buildings, the number of all Veterans Health Administration buildings in such Network, and the total underutilized square footage for each medical center of the Department in such Network.(B)The estimated cost of such lease (the annual amount of rent, the total cost over the life of the lease, and the total cost per square foot) and the square footage to be leased..(b)Initial staffingIn providing for the initial staff of each regional support center established under section 7310A(a) of title 38, United States Code, as added by subsection (a), the Secretary of Veterans Affairs shall, to the degree practicable, transfer employees from headquarters of Veterans Integrated Service Networks to regional support centers who were employed in positions at such headquarters that covered functions similar to those described in section 7310A(b) of such title, as so added.(c)Clerical amendmentThe table of sections at the beginning of chapter 73, as amended by section 501(a)(2) of this Act, is further amended by inserting after the item relating to section 7310 the following new item:7310A. Regional support centers for Veterans Integrated Service Networks..(d)ConstructionNothing in this section shall be construed to require any change in the location or type of medical care or service provided by a Department of Veterans Affairs medical center, a Department community based outpatient clinic, a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the Secretary of Veterans Affairs.(e)Effective dateThis section, and the amendments made by this section, shall take effect on the date that is one year after the date of the enactment of this Act.503.Commission on Capital Planning for Department of Veterans Affairs Medical Facilities(a)Establishment of commission(1)EstablishmentThere is established the Commission on Capital Planning for Department of Veterans Affairs Medical Facilities (in this section referred to as the Commission).(2)Membership(A)Voting membersThe Commission shall, subject to subparagraph (B), be composed of 10 voting members as follows:(i)1 shall be appointed by the President.(ii)1 shall be appointed by the Administrator of General Services.(iii)3 shall be appointed by the Secretary of Veterans Affairs, of whom—(I)1 shall be an employee of the Veterans Health Administration;(II)1 shall be an employee of the Office of Asset Enterprise Management of the Department of Veterans Affairs; and(III)1 shall be an employee of the Office of Construction and Facilities Management of the Department of Veterans Affairs.(iv)1 shall be appointed by the Secretary of Defense from among employees of the Army Corps of Engineers.(v)1 shall be appointed by the majority leader of the Senate.(vi)1 shall be appointed by the minority leader of the Senate.(vii)1 shall be appointed by the Speaker of the House of Representatives.(viii)1 shall be appointed by the minority leader of the House of Representatives.(B)Requirement relating to certain appointments of voting membersOf the members appointed pursuant to clause (i), (ii), and (iv) through (viii) of subparagraph (A), all shall have expertise in capital leasing, construction, or health facility management planning.(C)Non-voting membersThe Commission shall be assisted by 10 non-voting members, appointed by the vote of a majority of members of the Commission under subparagraph (A), of whom—(i)6 shall be representatives of veterans service organizations recognized by the Secretary of Veterans Affairs; and(ii)4 shall be individuals from outside the Department of Veterans Affairs with experience and expertise in matters relating to management, construction, and leasing of capital assets.(D)Date of appointment of voting membersThe appointments of the members of the Commission under subparagraph (A) shall be made not later than 60 days after the date of the enactment of this Act.(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.(4)Initial meetingNot later than 15 days after the date on which 7 members of the Commission have been appointed, the Commission shall hold its first meeting.(5)MeetingsThe Commission shall meet at the call of the Chair.(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(7)Chair and vice chairThe Commission shall select a Chair and Vice Chair from among its members.(b)Duties of commission(1)In generalThe Commission shall undertake a comprehensive evaluation and assessment of various options for capital planning for Department of Veterans Affairs medical facilities, including an evaluation and assessment of the mechanisms by which the Department currently selects means for the delivery of health care, whether by major construction, major medical facility leases, sharing agreements with the Department of Defense, the Indian Health Service, and Federally Qualified Health Clinics under section 330 of the Public Health Service Act (42 U.S.C. 254b), contract care, multisite care, telemedicine, extended hours for care, or other means.(2)Context of evaluation and assessmentIn undertaking the evaluation and assessment, the Commission shall consider—(A)the importance of access to health care through the Department, including associated guidelines of the Department on access to, and drive time for, health care;(B)limitations and requirements applicable to the construction and leasing of medical facilities for the Department, including applicable laws, regulations, and costs as determined by both the Congressional Budget Office and the Office of Management and Budget;(C)the nature of capital planning for Department medical facilities in an era of fiscal uncertainty;(D)projected future fluctuations in the population of veterans; and(E)the extent to which the Department was able to meet the mandates of the Capital Asset Realignment for Enhanced Services Commission.(3)Particular considerationsIn undertaking the evaluation and assessment, the Commission shall address, in particular, the following:(A)The Major Medical Facility Lease Program of the Department, including an identification of potential improvements to the lease authorization processes under that Program.(B)The management processes of the Department for its Major Medical Facility Construction Program, including processes relating to contract award and management, project management, and processing of change orders.(C)The overall capital planning program of the Department for medical facilities, including an evaluation and assessment of—(i)the manner in which the Department determines whether to use capital or non-capital means to expand access to health care;(ii)the manner in which the Department determines the disposition of under-utilized and un-utilized buildings on campuses of Department medical centers, and any barriers to disposition;(iii)the effectiveness of the facility master planning initiative of the Department; and(iv)the extent to which sustainable attributes are planned for to decrease operating costs for Department medical facilities.(D)The current backlog of construction projects for Department medical facilities, including an identification of the most effective means to quickly secure the most critical repairs required, including repairs relating to facility condition deficiencies, structural safety, and compliance with the Americans With Disabilities Act of 1990.(4)ReportsSubject to paragraph (5), the Commission shall submit to the Secretary of Veterans Affairs, and to the Committee Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives, reports as follows:(A)Not later than six months after its initial meeting under subsection (a)(4), a report on the Major Medical Facility Lease Program and the Congressional lease authorization process.(B)Not later than one year after its initial meeting, a report—(i)on the management processes of the Department for the construction of Department medical facilities; and(ii)setting forth an update of any matters covered in the report under subparagraph (A).(C)Not later than 18 months after its initial meeting, a report—(i)on the overall capital planning program of the Department for medical facilities; and(ii)setting forth an update of any matters covered in earlier reports under this paragraph.(D)Not later than two years after its initial meeting, a report—(i)on the current backlog of construction projects for Department medical facilities;(ii)setting forth an update of any matters covered in earlier reports under this paragraph; and(iii)including such other matters relating to the duties of the Commission that the Commission considers appropriate.(E)Not later than 27 months after its initial meeting, a report on the implementation by the Secretary of Veterans Affairs pursuant to subsection (g) of the recommendations included pursuant to paragraph (5) in the reports under this paragraph.(5)RecommendationsEach report under paragraph (4) shall include, for the aspect of the capital asset planning process of the Department covered by such report, such recommendations as the Commission considers appropriate for the improvement and enhancement of such aspect of the capital asset planning process.(c)Powers of commission(1)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this section.(2)Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this section. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission.(d)Commission personnel matters(1)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(3)Staff(A)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.(B)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(4)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(5)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(e)Termination of commissionThe Commission shall terminate 60 days after the date on which the Commission submits its report under subsection (b)(4)(E).(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission such amounts as the Secretary and the Chair of the Commission jointly consider appropriate for the Commission to perform its duties under this section.(g)Action on recommendations(1)In generalThe Secretary of Veterans Affairs shall implement each recommendation included in a report under subsection (b)(4) that the Secretary considers feasible and advisable and can be implemented without further legislative action.(2)ReportsNot later than 120 days after receipt of a report under subparagraphs (A) through (D) of subsection (b)(4), the Secretary shall submit to the Committee Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report setting forth the following:(A)An assessment of the feasibility and advisability of each recommendation contained in such report.(B)For each recommendation assessed as feasible and advisable—(i)if such recommendation does not require further legislative action for implementation, a description of the actions taken, and to be taken, by the Secretary to implement such recommendation; and(ii)if such recommendation requires further legislative action for implementation, recommendations for such legislative action.504.Advance appropriations for certain accounts of the Department of Veterans Affairs(a)In generalSection 117 is amended—(1)by striking medical care accounts of the Department each place it appears and inserting covered accounts of the Department;(2)in subsection (c)—(A)by striking medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account and inserting accounts of the Department of Veterans Affairs account;(B)in paragraph (1), by inserting Veterans Health Administration, after (1);(C)in paragraph (2), by inserting Veterans Health Administration, after (2);(D)in paragraph (3), by inserting Veterans Health Administration, after (3);(E)by redesignating paragraphs (1) through (3) as paragraphs (7) through (9), respectively;(F)by inserting before paragraph (7), as redesignated by subparagraph (E), the following new paragraphs:(1)Veterans Benefits Administration, Compensation and Pensions.(2)Veterans Benefits Administration, Readjustment Benefits.(3)Veterans Benefits Administration, Veterans Insurance and Indemnities.(4)Veterans Benefits Administration, Veterans Housing Benefit Program Fund.(5)Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.(6)Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.; and(G)in the subsection heading, by striking Medical care accounts and inserting Covered accounts; and(3)in the section heading, by striking certain medical care accounts and inserting certain accounts.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to fiscal year 2016 and each subsequent fiscal year.(c)Conforming amendmentSection 1105 of title 31, United States Code, is amended by striking the first paragraph (37) and inserting the following:(37)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the following accounts of the Department of Veterans Affairs:(A)Veterans Benefits Administration, Compensation and Pensions.(B)Veterans Benefits Administration, Readjustment Benefits.(C)Veterans Benefits Administration, Veterans Insurance and Indemnities.(D)Veterans Benefits Administration, Veterans Housing Benefit Program Fund.(E)Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.(F)Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.(G)Veterans Health Administration, Medical Services.(H)Veterans Health Administration, Medical Support and Compliance.(I)Veterans Health Administration, Medical Facilities..(d)Technical correctionSuch section is further amended by redesignating the second paragraph (37), as added by section 11(a)(2) of the GPRA Modernization Act of 2010 (Public Law 111–352; 124 Stat. 3881), as paragraph (39).505.Public access to Department of Veterans Affairs research and data sharing between Departments(a)Establishment of Internet websiteThe Secretary of Veterans Affairs shall make available on an Internet website of the Department of Veterans Affairs available to the public the following:(1)Data files that contain information on research of the Department.(2)A data dictionary on each data file.(3)Instructions for how to obtain access to each data file for use in research.(b)Public access to manuscripts on Department funded research(1)In generalBeginning not later than 540 days after the effective date specified in subsection (e), the Secretary shall require, as a condition on the use of any data gathered or formulated from research funded by the Department, that any final, peer-reviewed manuscript prepared for publication that uses such data be submitted to the Secretary for deposit in the digital archive under paragraph (2) and publication under paragraph (3).(2)Digital archiveNot later than 540 days after the effective date specified in subsection (e), the Secretary shall—(A)establish a digital archive consisting of manuscripts described in paragraph (1); or(B)partner with another executive agency to compile such manuscripts in a digital archive.(3)Public availability(A)Availability of archiveThe Secretary shall ensure that the digital archive under paragraph (2) and the contents of such archive are available to the public via a publicly accessible Internet website at no cost to the public.(B)Availability of manuscriptsThe Secretary shall ensure that each manuscript submitted to the Secretary under paragraph (1) is available to the public under subparagraph (A) not later than one year after the official date on which the manuscript is otherwise published.(4)Consistent with copyright lawThe Secretary shall carry out this subsection in a manner consistent with applicable copyright law.(5)Annual report(A)In generalNot later than one year after the date the Secretary begins making manuscripts available to the public under this subsection and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the implementation of this subsection during the most recent one-year period.(B)ContentsEach report submitted under subparagraph (A) shall include for the period of the report:(i)The number of manuscripts submitted under paragraph (1).(ii)The titles of such manuscripts.(iii)The authors of such manuscripts.(iv)For each such manuscript, the name and issue number or volume number, as the case may be, of the journal or other publication in which such manuscript was published.(c)Recommendations for data sharing between Department of Veterans Affairs and Department of DefenseNot later than one year after the effective date specified in subsection (e), the Department of Veterans Affairs-Department of Defense Joint Executive Committee established by section 320(a) of title 38, United States Code, shall submit to the Secretary of Veterans Affairs and the Secretary of Defense options and recommendations for the establishment of a program for long-term cooperation and data sharing between and within the Department of Veterans Affairs and the Department of Defense to facilitate research on outcomes of military service, readjustment after combat deployment, and other topics of importance to the following:(1)Veterans.(2)Members of the Armed Forces.(3)Family members of veterans.(4)Family members of members of the Armed Forces.(5)Members of communities that have a significant population of veterans or members of the Armed Forces.(d)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.506.Assessment by Comptroller General of the United States of information made available by Veterans Benefits Administration(a)Assessment of information currently availableNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall—(1)conduct an assessment of the process by which the Veterans Benefits Administration informs veterans, veterans service organizations, and such other persons as the Comptroller General considers appropriate regarding the furnishing of benefits under laws administered by the Secretary of Veterans Affairs to determine the extent to which the process results in disseminated information that—(A)adequately supports and improves the timeliness and accuracy of decisions made by the Administration with respect to claims for disability compensation and such other benefits furnished under laws administered by the Secretary of Veterans Affairs as the Comptroller General considers appropriate; and(B)encourages the filing of fully developed claims for benefits under laws administered by the Secretary; and(2)assess how the Veterans Benefits Administration notifies each claimant during, and as part of, any electronic filing process established by the Secretary for the filing of applications for disability compensation and such other benefits under laws administered by the Secretary as the Comptroller General considers appropriate that services may be available to the claimant from a veterans service organization.(b)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Comptroller General under subsection (a). Such report shall include such recommendations as the Comptroller General may have for legislative or administrative action to improve the availability of information made available to the public by the Veterans Benefits Administration regarding the furnishing of benefits under laws administered by the Secretary of Veterans Affairs.(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.507.Comptroller general report on advisory committees of the Department of Veterans Affairs(a)In generalNot later than one year after the effective date specified in subsection (c), the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the advisory committees of the Department of Veterans Affairs.(b)ContentsThe report required by subsection (a)—(1)shall include—(A)recommendations or proposals for continuing, modifying, or terminating certain advisory committees, including noting areas of overlap and duplication among the advisory committees; and(B)such other information as the Comptroller General considers appropriate; and(2)may include—(A)a description of each advisory committee, including with respect to each committee—(i)the purpose of the committee;(ii)the commencement date of the committee; and(iii)the anticipated termination date of the committee;(B)a summary of the anticipated expenses and the actual expenses incurred for each advisory committee during the most recent three fiscal years ending before the date of the enactment of this Act; and(C)with respect to meetings held by each advisory committee—(i)the frequency with which each committee has met during the shorter of—(I)the most recent three fiscal years ending before the date of the enactment of this Act; and(II)the life of the committee;(ii)the date of the most recent meeting held by the committee before such date of enactment; and(iii)the date of the most recent report or other written product developed by the committee before such date of enactment.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.VIImprovement of Processing of Claims for CompensationAClaims Based on Military Sexual Trauma601.Medical examination and opinion for disability compensation claims based on military sexual trauma(a)In generalSection 5103A(d) is amended by adding at the end the following new paragraph:(3)(A)In the case of a claim for disability compensation based on a mental health condition related to military sexual trauma, the Secretary shall treat an examination or opinion as being necessary to make a decision on a claim for purposes of paragraph (1) if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence (including statements of the claimant)—(i)(I)contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and(II)indicates that the disability or symptoms may be associated with the claimant’s active military, naval, or air service; but(ii)does not contain a diagnosis or opinion by a mental health professional that may assist in corroborating the occurrence of a military sexual trauma stressor related to a diagnosable mental health condition.(B)In this paragraph, the term military sexual trauma shall have the meaning specified by the Secretary for purposes of this paragraph, and shall include sexual harassment (as so specified)..(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the number of examinations and opinions conducted by the Secretary pursuant to paragraph (3) of section 5103A(d) of title 38, United States Code (as added by subsection (a)), including the following:(1)The number of examinations conducted using a standardized disability assessment.(2)The number of examinations conducted using a non-standardized clinical interview.602.Case representative officers for military sexual trauma support(a)In generalThe Secretary of Veterans Affairs shall assign to each individual seeking compensation under the laws administered by the Secretary based on military sexual trauma a case representative officer who shall provide advice and general information to such individual on the claims process for such compensation. Each case representative officer so assigned shall be assigned from among current personnel of the Department of Veterans Affairs.(b)LiaisonA case representative officer assigned to an individual under subsection (a) shall be responsible for serving as a liaison between the individual, an authorized agent or attorney of the individual under section 5904 of title 38, United States Code, or an otherwise accredited representative of the individual, and the Department of Veterans Affairs on matters relating to the claim of the individual for compensation under the laws administered by the Secretary.(c)Case representative officer requirements(1)Competence and knowledgeEach case representative officer assigned under subsection (a) shall be competent and knowledgeable about the following:(A)The claims adjudication process and applicable laws, regulations, and other authority applicable to the adjudication of disability claims based on military sexual trauma.(B)Such other services to victims of sexual trauma as the Secretary considers appropriate.(2)Limitation on number of individuals to which assignedA case representative officer may not be assigned to more individuals described in subsection (a) than, as determined by the Secretary, is appropriate for the provision of individual case management assistance by such officer.(d)Information on benefits and programs relating to military sexual trauma(1)In generalThe Secretary shall make available to the public information on the availability of case representative officers under subsection (a) to assist in the application for benefits based on military sexual trauma. The Secretary shall revise and update the information so made available in order to ensure that the information is as current as possible.(2)Individuals separating from military serviceThe Secretary shall, in consultation with the Secretary of Defense, ensure that individuals who are being separated from the active military, naval, or air service are provided appropriate information about programs, requirements, and procedures for applying for benefits based on military sexual trauma and the availability of case representative officers under subsection (a).(e)Information on training for agents and representatives of individuals assigned case representative officerThe Secretary shall make available to the authorized agent or attorney of an individual assigned a case representative under subsection (a), or to the otherwise accredited representative of the individual, any relevant materials used to train such case representative officer for the duties of such position.(f)Advisory Committee on Women Veterans consideration of mechanisms To enhance coordination between VBA and VHA on benefits for military sexual traumaThe Advisory Committee on Women Veterans established under section 542 of title 38, United States Code, shall undertake actions to identify mechanisms to enhance coordination between the Veterans Benefits Administration and the Veterans Health Administration in the provision of benefits based on military sexual trauma, including the identification of barriers to the appropriate provision of benefits for military sexual trauma by such Administrations and of means of eliminating or reducing such barriers.(g)Annual reportsNot less frequently than annually, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth the following:(1)A certification whether or not the case representative officers assigned under subsection (a) during the preceding year met the requirements specified in subsection (c).(2)A description of the current training the Secretary provides to employees of the Veterans Benefits Administration on claims for benefits based on military sexual trauma, including the frequency, length, and content of such training.(3)A description of current policies and procedures on the training the Secretary provides to case representative officers, including the current position descriptions for case representative officers.(4)A description of current efforts to coordinate activities and assistance provided to individuals who seek care or benefits for military sexual trauma between the Veterans Health Administration and Veterans Benefits Administration, including the efforts of the Advisory Committee on Women Veterans under subsection (f).(h)Sunset(1)In generalNo case representative officer may be assigned under subsection (a) after December 31, 2018.(2)Continuation of duties after sunset dateParagraph (1) shall not be construed to prohibit any case representative officer assigned to an individual before the date specified in that paragraph from performing duties pursuant to this section after that date with respect to a claim for which that case representative officer was assigned to such individual before that date.(i)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).603.Report on standard of proof for service-connection of mental health conditions related to military sexual trauma(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the current standard of proof for service-connection under chapter 11 of title 38, United States Code, for covered mental health conditions based on military sexual trauma.(b)RecommendationsThe Secretary shall include in the report under subsection (a) any recommendations the Secretary considers appropriate to improve the adjudication of claims for compensation based on military sexual trauma, including—(1)recommendations for an appropriate standard of proof for such claims if the Secretary considers such recommendations advisable; and(2)recommendations for legislative action, if necessary, to carry out such improvement.(c)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Covered mental health conditionThe term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis that the Secretary determines to be related to military sexual trauma.(3)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).604.Reports on claims for disabilities incurred or aggravated by military sexual trauma(a)ReportsNot later than December 1, 2014, and each year thereafter through 2018, the Secretary of Veterans Affairs shall submit to Congress a report on the covered claims submitted to the Secretary during the previous fiscal year.(b)ElementsEach report under subsection (a) shall include the following:(1)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.(2)Of the covered claims under paragraph (1), the number and percentage of such claims—(A)submitted by each gender;(B)that were approved, including the number and percentage of such approved claims submitted by each gender; and(C)that were denied, including the number and percentage of such denied claims submitted by each gender.(3)Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by each gender, of claims assigned to each rating percentage of disability.(4)Of the covered claims under paragraph (1) that were denied—(A)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United States Code, for such denials; and(B)the number of denials that were based on the failure of a veteran to report for a medical examination.(5)Of the covered claims under paragraph (1) that were resubmitted to the Secretary after denial in a previous adjudication—(A)the number of such claims submitted to or considered by the Secretary during the fiscal year covered by the report;(B)the number and percentage of such claims—(i)submitted by each gender;(ii)that were approved, including the number and percentage of such approved claims submitted by each gender; and(iii)that were denied, including the number and percentage of such denied claims submitted by each gender;(C)the number and percentage, listed by each gender, of claims assigned to each rating percentage of disability; and(D)of such claims that were again denied—(i)the three most common reasons given by the Secretary under section 5104(b)(1) of such title for such denials; and(ii)the number of denials that were based on the failure of a veteran to report for a medical examination.(6)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.(7)For the fiscal year covered by the report, the average number of days that covered claims take to complete beginning on the date on which the claim is submitted.(c)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.(2)Covered claimsThe term covered claims means claims for disability compensation submitted to the Secretary based on post traumatic stress disorder alleged to have been incurred or aggravated by military sexual trauma.(3)Military sexual traumaThe term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).BClaims for dependency and indemnity compensation611.Program on treatment of certain applications for dependency and indemnity compensation as fully developed claims(a)In generalThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and advisability of expediting the treatment of a covered dependency and indemnity compensation claim.(b)Covered dependency and indemnity compensation claimsFor purposes of this section, a covered dependency and indemnity compensation claim is a claim submitted to the Secretary for compensation under chapter 13 of title 38, United States Code, for which the claimant—(1)applies for such compensation within one-year of the death of the veteran upon whose service the claim is based;(2)was the dependent on the claim of a veteran who was receiving benefits for one or more service-connected conditions as of the date of death;(3)submits a death certificate or other evidence with the claim indicating that the veteran’s death was due to a service-connected or compensable disability; and(4)in the case that the claimant is the spouse of the deceased veteran, certifies that he or she has not remarried since the date of the veteran’s death.(c)DurationThe program shall be carried out during the one-year period beginning on the date that is 90 days after the date of the enactment of this Act.(d)LocationsThe program shall be carried out at the Pension Management Center of the Department of Veterans Affairs or such centers selected by the Secretary for purposes of the program.(e)Report(1)In generalNot later than 270 days after the date on which the program is completed, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the program.(2)ContentsThe report required by paragraph (1) shall include the following:(A)The number of covered dependency and indemnity compensation claims that were adjudicated under the program, disaggregated by the following:(i)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the spouse of a deceased veteran.(ii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the child of a deceased veteran.(iii)Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's status as the parent of a deceased veteran.(B)The number of covered dependency and indemnity compensation claims that were adjudicated under the program and for which compensation was not awarded, disaggregated by clauses (i) through (iii) of subparagraph (A).(C)A comparison of the accuracy and timeliness of claims adjudicated under the program with claims submitted to the Secretary for compensation under chapter 13 of title 38, United States Code, that were not provided expeditious treatment under the program.(D)The findings of the Secretary with respect to the program.(E)Such recommendations as the Secretary may have for legislative or administrative action to improve the adjudication of claims submitted to the Secretary for compensation under chapter 13 of title 38, United States Code.612.Report by Secretary of Veterans Affairs on improving timeliness and accuracy of administration of claims for dependency and indemnity compensation and pension for surviving spouses and children(a)In generalNot later than 455 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report with recommendations for legislative or administrative actions to improve the timeliness and accuracy with which the Secretary processes and adjudicates claims for compensation under chapter 13 of title 38, United States Code, and pension under sections 1541 and 1542 of such title.(b)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.CAgency of Original Jurisdiction621.Working group to improve employee work credit and work management systems of Veterans Benefits Administration in an electronic environment(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a working group to assess and develop recommendations for the improvement of the employee work credit and work management systems of the Veterans Benefits Administration in an electronic environment.(b)CompositionThe working group shall be composed of the following:(1)The Secretary or the Secretary's designee.(2)Individuals selected by the Secretary from among employees of the Department of Veterans Affairs who handle claims for compensation and pension benefits and are recommended to the Secretary by a labor organization for purposes of this section, including at least one of each of the following individuals:(A)A veterans service representative.(B)A rating veterans service representative.(C)A decision review officer.(3)Not fewer than three individuals selected by the Secretary to represent different organizations recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.(4)Individuals selected by the Secretary—(A)that are not employees of the Department; and(B)that are experts in work credit and work management systems.(c)DutiesThe duties of the working group are to assess and develop recommendations for the following:(1)The improvement of the employee work credit and work management systems of the Veterans Benefits Administration in an electronic environment.(2)A scientific, data based methodology to be used in revising the employee work credit system of the Department to improve the quality and quantity of work produced by employees of the Department.(3)The improvement of the resource allocation model of the Veterans Benefits Administration, with a focus on the processing of claims in an electronic environment.(4)A schedule by which the revisions referred to in paragraph (2) will be implemented by the Department.(d)Review and incorporation of findings from prior studyIn carrying out its duties under subsection (c), the working group shall review the findings and conclusions of previous studies of the employee work credit and work management systems of the Veterans Benefits Administration.(e)Role of the SecretaryThe Secretary shall consider the recommendations of the working group and implement such recommendations as the Secretary determines appropriate.(f)Reports(1)Interim reportNot later than 180 days after the date of the establishment of the working group, the working group shall submit to Congress a report on the progress of the working group.(2)Final reportNot later than one year after the date of the establishment of the working group, the Secretary shall submit to Congress the methodology described in subsection (c)(2) and the schedule described in subsection (c)(4) that the Secretary has decided to implement pursuant to subsection (e).(g)Implementation of methodology and scheduleAfter submitting the report under subsection (f), the Secretary shall take such actions as may be necessary to apply the methodology described in subsection (c)(2) and the schedule described in subsection (c)(4) that the Secretary has decided to implement pursuant to subsection (e).622.Task force on retention and training of Department of Veterans Affairs claims processors and adjudicators(a)EstablishmentThe Secretary of Veterans Affairs shall establish a task force to assess retention and training of claims processors and adjudicators that are employed by the Department of Veterans Affairs and other departments and agencies of the Federal Government.(b)CompositionThe task force shall be composed of the following:(1)The Secretary of Veterans Affairs or designee.(2)The Director of the Office of Personnel Management or designee.(3)The Commissioner of Social Security or designee.(4)An individual selected by the Secretary of Veterans Affairs who represents an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.(5)Such other individuals selected by the Secretary who represent such other organizations and institutions as the Secretary considers appropriate.(c)DurationThe task force established under subsection (a) shall terminate not later than two years after the date on which the task force is established under such subsection.(d)DutiesThe duties of the task force are as follows:(1)To identify key skills required by claims processors and adjudicators to perform the duties of claims processors and adjudicators in the various claims processing and adjudication positions throughout the Federal Government.(2)To identify reasons for employee attrition from claims processing positions.(3)To coordinate with educational institutions to develop training and programs of education for members of the Armed Forces to prepare such members for employment in claims processing and adjudication positions in the Federal Government.(4)To identify and coordinate offices of the Department of Defense and the Department of Veterans Affairs located throughout the United States to provide information about, and promotion of, available claims processing positions to members of the Armed Forces transitioning to civilian life and to veterans with disabilities.(5)To establish performance measures to evaluate the effectiveness of the task force.(6)Not later than one year after the date of the establishment of the task force, to develop a Government-wide strategic and operational plan for promoting employment of veterans in claims processing positions in the Federal Government.(7)To establish performance measures to assess the plan developed under paragraph (6), to assess the implementation of such plan, and to revise such plan as the task force considers appropriate.(e)Reports(1)Submittal of planNot later than one year after the date of the establishment of the task force, the Secretary of Veterans Affairs shall submit to Congress a report on the plan developed by the task force under subsection (d)(6).(2)Assessment of implementationNot later than 120 days after the termination of the task force, the Secretary shall submit to Congress a report that assesses the implementation of the plan developed by the task force under subsection (d)(6).623.Reports on requests by the Department of Veterans Affairs for records of other Federal agencies(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter through the date that is 910 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the attempts of the Department of Veterans Affairs to obtain records necessary to adjudicate claims for benefits from another department or agency of the Federal Government during the 180-day period ending on the date of such report.(b)Elements(1)In generalEach report shall set forth the following:(A)For the period covered by such report, the following:(i)The total number of requests made by the Department.(ii)The types of records requested.(iii)The number of requests made before the receipt of each record.(iv)The amount of time between the initial request for each record and the receipt of each record.(v)The number of occurrences of the receipt of a record after the adjudication of the claim for which the record was sought.(vi)A description of the efforts of the Secretary to expedite the delivery of records to the Department from other departments and agencies of the Federal Government.(B)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of such report.(2)PresentationThe information in a report under clause (i) through (v) of paragraph (1)(A) shall be set forth separately for each department and agency of the Federal Government covered by such report.624.Recognition of representatives of Indian tribes in the preparation, presentation, and prosecution of claims under laws administered by the Secretary of Veterans AffairsSection 5902(a)(1) is amended by inserting , including Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) after as the Secretary may approve.625.Program on participation of local and tribal governments in improving quality of claims for disability compensation submitted to Department of Veterans Affairs(a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and advisability of entering into memoranda of understanding with local governments and tribal organizations—(1)to improve the quality of claims submitted to the Secretary for compensation under chapter 11 of title 38, United States Code, and pension under chapter 15 of such title; and(2)to provide assistance to veterans who may be eligible for such compensation or pension in submitting such claims.(b)Minimum number of participating tribal organizationsIn carrying out the program required by subsection (a), the Secretary shall enter into, or maintain existing, memoranda of understanding with at least—(1)two tribal organizations; and(2)10 State or local governments.(c)DurationThe program shall be carried out during the two-year period beginning on the date of the commencement of the program.(d)Report(1)Initial reportNot later than one year after the date of the commencement of the program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:(A)A description of the implementation and operation of the program, including a description of outreach conducted by the Secretary to tribal organizations and State and local governments.(B)An evaluation of the program, including the total number of memoranda of understanding entered into or maintained by the Secretary.(2)Final reportNot later than 180 days after the termination of the program, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:(A)A description of the implementation and operation of the program, including a description of outreach conducted by the Secretary to tribal organizations and State and local governments.(B)An evaluation of the program, including the total number of memoranda of understanding entered into or maintained by the Secretary.(C)The findings and conclusions of the Secretary with respect to the program.(D)Such recommendations for continuation or expansion of the program as the Secretary considers appropriate.(e)Tribal organization definedIn this section, the term tribal organization has the meaning given that term in section 3765 of title 38, United States Code.626.Department of Veterans Affairs notice of average times for processing compensation claims(a)Public noticeThe Secretary of Veterans Affairs shall, to the extent practicable, post the information described in subsection (b)—(1)in physical locations, such as Regional Offices or other claims in-take facilities, that the Secretary considers appropriate;(2)on the Internet website of the Department; and(3)through other mediums or using such other methods, including collaboration with veterans service organizations, as the Secretary considers appropriate.(b)Information described(1)In generalThe information described in this subsection is the average processing time of the claims described in paragraph (2).(2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under the laws administered by the Secretary of Veterans Affairs:(A)A fully developed claim.(B)A claim that is not fully developed.(3)Update of informationThe information described in this subsection shall be updated not less frequently than once each fiscal quarter.(c)Expiration of requirementsThe requirements of subsection (a) shall expire on December 31, 2015.(d)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.627.Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of claims for compensation that have not been adjudicated(a)In generalNot later than 90 days after the date of the enactment of this Act and not less frequently than quarterly thereafter through calendar year 2015, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the backlog of claims filed with the Department of Veterans Affairs for compensation that have not been adjudicated by the Department.(b)ContentsEach report submitted under subsection (a) shall include the following:(1)For each month through calendar year 2015, a projection of the following:(A)The number of claims completed.(B)The number of claims received.(C)The number of claims on backlog at the end of the month.(D)The number of claims pending at the end of the month.(E)The number of appeals pending at the end of the month.(F)A description of the status of the implementation of initiatives carried out by the Secretary to address the backlog, including the expected impact of those initiatives on accuracy and timeliness of adjudication of claims.(2)For each quarter through calendar year 2015, a projection of the average accuracy of disability determinations for compensation claims that require a disability rating (or disability decision).(3)For each month during the most recently completed quarter, the following:(A)The number of claims completed.(B)The number of claims received.(C)The number of claims on backlog at the end of the month.(D)The number of claims pending at the end of the month.(E)The number of appeals pending at the end of the month.(F)A description of the status of the implementation of initiatives carried out by the Secretary to address the backlog, including the impact of those initiatives on accuracy and timeliness of adjudication of claims.(G)An assessment of the accuracy of disability determinations for compensation claims that require a disability rating (or disability decision).(4)For the most recently completed quarter—(A)the number of cases physically received at the Board of Veterans’ Appeals and docketed;(B)the number of cases pending at the Board of Veterans’ Appeals at the end of the quarter;(C)the number of cases physically at the Board of Veterans’ Appeals at the end of the quarter;(D)the number of notices of disagreement and appeals filed to the agency of original jurisdiction referred to in section 7105(b)(1) of title 38, United States Code; and(E)the number of decisions made by the Board of Veterans’ Appeals and the percentage of such decisions that were allowed, remanded, denied, or otherwise disposed of.(c)Availability to publicThe Secretary shall make each report submitted under subsection (a) available to the public.(d)On backlog and pending definedIn this section, the terms on backlog and pending, with respect to a claim for compensation received by the Secretary, shall have the meaning specified by the Secretary for purposes of this section.628.Reports on use of existing authorities to expedite benefits decisions(a)Report on current use of temporary, intermediate, and provisional rating decisions(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the use of temporary, intermediate, and provisional rating decisions to expedite the benefits decisions of the Department of Veterans Affairs.(2)Report elementsThe report required by paragraph (1) shall include the following:(A)With respect to temporary and intermediate rating decisions, the following:(i)The number of temporary and intermediate rating decisions issued by the Department during each of fiscal years 2011, 2012, and 2013.(ii)A description of any reasons or obstacles that prevent use of existing authorities to issue temporary or intermediate rating decisions.(iii)A description of the Quick Pay Disability initiative, including the rationale for not expanding the initiative beyond pilot program status.(B)With respect to provisional rating decisions, the following:(i)The number of provisional rating decisions issued by the Department during the oldest claims first initiative.(ii)Of the provisional rating decisions issued during the oldest claims first initiative—(I)the number of such decisions that involved a claim granted;(II)the number of such decisions that involved a claim denied; and(III)the number of such decisions that involved a claim granted in part or a claim denied in part.(iii)A statement of the most common reasons claims were not granted earlier under the oldest claims first initiative when there was sufficient evidence to render an award of benefits in the provisional rating decision.(iv)The average number of days to issue a provisional rating decision under the oldest claims first initiative.(v)Of the total number of decisions that were completed under the oldest claims first initiative—(I)the number that were Category 1 claims and received a final rating decision; and(II)the number that were Category 2 claims and received a provisional rating decision.(vi)The number of rating decisions issued during the oldest claims first imitative that involved a brokered claim, set forth by number of such claims by Regional Office of the Department, including—(I)the number of brokered claims received by each Regional Office; and(II)the number of brokered claims issued by each Regional Office.(vii)The number of provisional rating decisions issued during the oldest claims first initiative with respect to which the veteran requested that the provisional decision become final in order to appeal.(viii)The number of provisional rating decisions issued during the oldest claims first initiative with respect to which the veteran requested an appeal after the expiration of the 1-year period beginning on the date of notification of the provisional rating decision.(ix)An assessment of the accuracy of provisional rating decisions issued during the oldest claims first initiative, set forth by Category 1 claims and Category 2 claims.(C)Such other matters as the Secretary considers appropriate for purposes of the report.(3)Supplemental informationIf the Secretary continues to obtain information on rating decisions under clauses (vii) and (viii) of paragraph (2)(B) after the date of the submittal of the report required by paragraph (1), the Secretary shall submit to the committees of Congress referred to in paragraph (1) a report on such information that supplements the information on such clauses in the report under paragraph (1) when the Secretary completes accumulation of such information.(b)Plan for increase in use of temporary or intermediate rating decisions(1)Report on plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth a plan to increase the use of temporary or intermediate rating decisions to expedite benefit decisions of the Department when the record contains sufficient evidence to grant any claim at issue, including service connection.(2)Plan elementsThe plan required under paragraph (1) shall include the following:(A)Mechanisms to overcome obstacles to the use of temporary or intermediate rating decisions, including mechanisms (such as upgrades) to assure the ability of the Veterans Benefits Management System to facilitate the issuance of temporary or intermediate rating decisions.(B)Mechanisms to ensure that appropriate claimant populations, such as claimants who file complex or multi-issue disability compensation claims, benefit from the availability of temporary or intermediate rating decisions.(C)Mechanisms to provide for the use of temporary or intermediate rating decisions, including mechanisms to resolve whether a request by a claimant or claimant representative should trigger use of a temporary or intermediate rating decision depending on the circumstances of the claimant.(D)Mechanisms to prevent the use of temporary or intermediate rating decisions in lieu of a final rating decision when a final rating decision could be made with little or no additional claim development.(E)Such recommendations for legislative or administrative action as the Secretary considers appropriate to increase the use of temporary or intermediate rating decisions to expedite benefit decisions of the Department.629.Reports on Department disability medical examinations and prevention of unnecessary medical examinations(a)Report on disability medical examinations furnished by Department of Veterans Affairs(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the furnishing of general medical and specialty medical examinations by the Department of Veterans Affairs for purposes of adjudicating claims for benefits under laws administered by the Secretary.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)The number of general medical examinations furnished by the Department during the period of fiscal years 2009 through 2012 for purposes of adjudicating claims for benefits under laws administered by the Secretary.(B)The number of general medical examinations furnished by the Department during the period of fiscal years 2009 through 2012 for purposes of adjudicating a claim in which a comprehensive joint examination was conducted, but for which no disability relating to a joint, bone, or muscle had been asserted as an issue in the claim.(C)The number of specialty medical examinations furnished by the Department during the period of fiscal years 2009 through 2012 for purposes of adjudicating a claim.(D)The number of specialty medical examinations furnished by the Department during the period of fiscal years 2009 through 2012 for purposes of adjudicating a claim in which one or more joint examinations were conducted.(E)A summary with citations to any medical and scientific studies that provide a basis for determining that three repetitions is adequate to determine the effect of repetitive use on functional impairments.(F)The names of all examination reports, including general medical examinations and Disability Benefits Questionnaires, used for evaluation of compensation and pension disability claims which require measurement of repeated ranges of motion testing and the number of examinations requiring such measurements which were conducted in fiscal year 2012.(G)The average amount of time taken by an individual conducting a medical examination to perform the three repetitions of movement of each joint.(H)A discussion of whether there are more efficient and effective scientifically reliable methods of testing for functional loss on repetitive use of an extremity other than the three time repetition currently used by the Department.(I)Recommendations as to the continuation of the practice of measuring functional impairment by using three repetitions of movement of each joint during the examination as a criteria for evaluating the effect of repetitive motion on functional impairment with supporting rationale.(b)Report and plan to prevent the ordering of unnecessary medical examinations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the efforts of the Secretary in reducing the necessity for in-person disability examinations and other efforts to comply with the provisions of section 5125 of title 38, United States Code.(2)ContentsThe report required by paragraph (1) shall include the following:(A)Criteria used by the Secretary to determine if a claim is eligible for the Acceptable Clinical Evidence initiative.(B)The number of claims determined to be eligible for the Acceptable Clinical Evidence initiative during the period beginning on the date of the initiation of the initiative and ending on the date of the enactment of this Act, disaggregated—(i)by fiscal year; and(ii)by claims determined eligible based in whole or in part on medical evidence provided by a private health care provider.(C)The total number of claims determined to be eligible for the Acceptable Clinical Evidence initiative that required an employee of the Department to supplement the evidence with information obtained during a telephone interview with a claimant or health care provider.(D)Information on any other initiatives or efforts, including disability benefits questionnaires, of the Department to further encourage the use of medical evidence provided by a private health care provider and reliance upon reports of a medical examination administered by a private physician if the report is sufficiently complete to be adequate for the purposes of adjudicating a claim.(E)A plan—(i)to measure, track, and prevent the ordering of unnecessary medical examinations when the provision by a claimant of a medical examination administered by a private physician in support of a claim for benefits under chapter 11 or 15 of title 38, United States Code, is adequate for the purpose of making a decision on that claim; and(ii)that includes the actions the Secretary will take to eliminate any request by the Department for a medical examination in the case of a claim for benefits under chapter 11 or 15 of such title in support of which a claimant submits medical evidence or a medical opinion provided by a private health care provider that is competent, credible, probative, and otherwise adequate for purposes of making a decision on that claim.DBoard of Veterans' Appeals and Court of Appeals for Veterans Claims631.Treatment of certain misfiled documents as a notice of appeal to the Court of Appeals for Veterans ClaimsSection 7266 is amended by adding at the end the following new subsection:(e)(1)If a person adversely affected by a final decision of the Board, who has not filed a notice of appeal with the United States Court of Appeals for Veterans Claims under subsection (a), misfiles a document with the Board or the agency of original jurisdiction referred to in section 7105(b)(1) of this title that expresses disagreement with such decision and a clear intent to seek review of such decision by the United States Court of Appeals for Veterans Claims, not later than 120 days after the date of such decision, such document shall be treated as timely filed under subsection (a).(2)The treatment of misfiled documents under paragraph (1) does not limit equitable relief that may be otherwise available to a person described in that paragraph..632.Determination of manner of appearance for hearings before Board of Veterans' Appeals(a)In generalSection 7107 is amended—(1)in subsection (a)(1), by striking in subsection (f) and inserting in subsection (g);(2)by redesignating subsection (f) as subsection (g); and(3)by striking subsections (d) and (e) and inserting the following new subsections:(d)(1)Except as provided in paragraph (2), a hearing before the Board shall be conducted through picture and voice transmission, by electronic or other means, in such a manner that the appellant is not present in the same location as the members of the Board during the hearing.(2)(A)A hearing before the Board shall be conducted in person upon the request of an appellant.(B)In the absence of a request under subparagraph (A), a hearing before the Board may also be conducted in person as the Board considers appropriate.(e)(1)In a case in which a hearing before the Board is to be held as described in subsection (d)(1), the Secretary shall provide suitable facilities and equipment to the Board or other components of the Department to enable an appellant located at an appropriate facility within the area served by a regional office to participate as so described.(2)Any hearing conducted as described in subsection (d)(1) shall be conducted in the same manner as, and shall be considered the equivalent of, a personal hearing.(f)(1)In a case in which a hearing before the Board is to be held as described in subsection (d)(2), the appellant may request that the hearing be held at the principal location of the Board or at a facility of the Department located within the area served by a regional office of the Department.(2)A hearing to be held within an area served by a regional office of the Department shall (except as provided in paragraph (3)) be scheduled to be held in accordance with the place of the case on the docket under subsection (a) relative to other cases on the docket for which hearings are scheduled to be held within that area.(3)A hearing to be held within an area served by a regional office of the Department may, for cause shown, be advanced on motion for an earlier hearing. Any such motion shall set forth succinctly the grounds upon which the motion is based. Such a motion may be granted only—(A)if the case involves interpretation of law of general application affecting other claims;(B)if the appellant is seriously ill or is under severe financial hardship; or(C)for other sufficient cause shown..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to cases received by the Board of Veterans' Appeals pursuant to notices of disagreement submitted on or after the date of the enactment of this Act.VIIOutreach Matters701.Program to increase coordination of outreach efforts between the Department of Veterans Affairs and Federal, State, and local agencies and nonprofit organizations(a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and advisability of using State and local government agencies and nonprofit organizations—(1)to increase awareness of veterans regarding benefits and services for veterans; and(2)to improve coordination of outreach activities regarding such benefits and services between the Secretary and Federal, State, and local government and nonprofit providers of health care and benefit services for veterans.(b)DurationThe Secretary shall carry out the program for a two-year period.(c)Grants(1)In generalThe Secretary shall carry out the program through the competitive award of grants to State and local government agencies and nonprofit organizations—(A)to increase the awareness of veterans regarding benefits and services for veterans; and(B)to improve coordination of outreach activities regarding such benefits and services between the Secretary and Federal, State, and local government and nonprofit providers of health care and benefit services for veterans.(2)Application(A)In generalA State or local government agency or nonprofit organization seeking a grant under the program shall submit to the Secretary an application therefor in such form and in such manner as the Secretary considers appropriate.(B)ElementsEach application submitted under subparagraph (A) shall include the following:(i)A description of the consultations, if any, with the Department of Veterans Affairs in the development of any proposal under the application.(ii)A description of the project for which the applicant is seeking a grant under the program, including a plan to coordinate under the program, to the greatest extent possible, the outreach activities of Federal, State, and local government agencies that provide health care, benefits, and services for veterans and nonprofit organizations that provide such care, benefits, and services to enhance the awareness and availability of such care, benefits, and services.(iii)An agreement to report to the Secretary standardized data and other performance measures necessary for the Secretary to evaluate the program and to facilitate evaluation of projects for which grants are awarded under the program.(iv)Such other information as the Secretary may require.(3)Considerations(A)In generalIn awarding grants under the program to carry out projects, the Secretary shall consider—(i)where the projects will be carried out and which populations are targeted; and(ii)the likelihood that each potential grantee will successfully carry out the grant proposal.(B)Considerations regarding location and target populationIn taking the matters specified in subparagraph (A)(ii) into consideration, the Secretary shall consider in particular the advisability of awarding grants for projects—(i)carried out in areas with populations that have a high proportion of veteran representation;(ii)carried out in a variety of geographic areas, including urban, rural, and highly rural areas; and(iii)that target a variety of veteran populations, including racial and ethnic minorities, low-income populations, and older populations.(4)Use of fundsThe Secretary shall establish appropriate uses of grant amounts received under the program.(5)Oversight of use of fundsThe Secretary shall establish appropriate mechanisms for oversight of the use of grant amounts received under the program, including the evidence grantees must submit to demonstrate use of grant amounts and procedures for the recovery of grant amounts that were improperly used.(6)LimitationIn a fiscal year, not more than 20 percent of all grant amounts awarded in that fiscal year may be awarded to a single State entity.(d)State matching requirementThe Secretary may not make a grant to a State under subsection (c) unless that State agrees that, with respect to the costs to be incurred by the State in carrying out the program or projects for which the grant was awarded, the State will make available (directly or through donations from public or private entities) non-Federal contributions in an amount equal to 50 percent of Federal funds provided under the grant.(e)Authorization of appropriationsThere is hereby authorized to be appropriated to carry out this section the following:(1)$2,500,000 for fiscal year 2015.(2)$2,500,000 for fiscal year 2016.(f)Annual report(1)In generalNot later than 120 days after the completion of the first calendar year beginning after the date of the commencement of the program, and not less frequently than once every year thereafter for the duration of the program, the Secretary shall submit to Congress a report evaluating the program and the projects supported by grants awarded under the program.(2)ElementsThe report required by paragraph (1) shall include the following:(A)The findings and conclusions of the Secretary with respect to the program.(B)An assessment of the benefit to veterans of the program.(C)The performance measures used by the Secretary for purposes of the program and data showing the performance of grantees under the program under such measures.(D)The recommendations of the Secretary as to the feasibility and advisability of continuing or expanding or modifying the program.(g)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.702.Cooperative agreements between Secretary of Veterans Affairs and States on outreach activities(a)In generalChapter 63 is amended by inserting after section 6306 the following new section:6306A.Cooperative agreements with States(a)In generalThe Secretary may enter into cooperative agreements and arrangements with various State agencies and State departments to carry out this chapter and to otherwise carry out, coordinate, improve, or enhance outreach activities of the Department and the States.(b)ReportThe Secretary shall include in each report submitted under section 6308 of this title a description of the agreements and arrangements entered into by the Secretary under subsection (a)..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 is amended by inserting after the item relating to section 6306 the following new item:6306A. Cooperative agreements with States..703.Advisory committee on outreach activities of Department of Veterans Affairs(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish an advisory committee on outreach activities of the Department of Veterans Affairs.(b)MembershipThe advisory committee shall be composed of individuals selected by the Secretary from among the following:(1)To the maximum extent practicable, individuals who are eminent in their respective fields of public relations.(2)Representatives of organizations with offices that focus on communications and distribute messages through major media news outlets and social media.(3)To the maximum extent practicable, individuals with experience communicating financial results and business strategy for purposes of shaping a confident brand image.(4)To the maximum extent practicable, individuals with experience with consumer and lifestyle imaging and creating publicity for a particular product or service.(5)To the maximum extent practicable, veterans who have experience in press and public relations.(c)DutiesThe advisory committee shall advise the Assistant Secretary for Public and Intergovernmental Affairs—(1)to ensure that the Department of Veterans Affairs is strategically and effectively—(A)engaging the public and Department stakeholders to increase awareness nationally regarding all benefits and services furnished by the Department;(B)explaining new or changing policies of the Department;(C)improving the image and reputation of the Department; and(D)coordinating and collaborating with national community-based organizations, nonprofits, and State and local government agencies;(2)to assist the Secretary in conducting such other press or public relations activities relating to outreach activities of the Department as the Secretary and the Assistant Secretary for Public and Intergovernmental Affairs consider appropriate; and(3)to ensure coordination and collaboration on efforts within the Department for the development, implementation, and review of local outreach with respect to benefits that include the following:(A)Compensation and pension benefits.(B)Insurance benefits.(C)Burial and memorial benefits.(D)Education benefits.(E)Vocational rehabilitation and employment benefits.(F)Readjustment counseling benefits.(G)Loan guarantee benefits.(H)Such other benefits as the Secretary considers appropriate.(d)Location of meetingsEach meeting of the advisory committee shall take place at a location that is property of the Department and shall, to the maximum extent practicable, use teleconference technology.(e)ConsultationThe Secretary shall consult with and seek the advice of the advisory committee not less frequently than quarterly on matters relating to the duties of the advisory committee under subsection (c).(f)Reports(1)In generalNot less frequently than once every 90 days for the first year and semiannually thereafter, the advisory committee shall submit to Congress and to the Secretary a report on outreach activities of the Department.(2)RecommendationsEach report submitted under paragraph (1) shall include such recommendations for legislative and administrative action as the advisory committee considers appropriate to improve the press and public relations of the Department relating to outreach.(g)TerminationThe advisory committee shall terminate on October 1, 2015, and the requirements and authorities under this section shall terminate on such date.(h)Outreach definedIn this section, the term outreach has the meaning given the term in section 6301 of title 38, United States Code.704.Advisory boards on outreach activities of Department of Veterans Affairs relating to health care(a)Establishment(1)In generalFor each entity described in paragraph (2), the Secretary of Veterans Affairs shall, acting through the director of that entity, establish not later than 180 days after the effective date specified in subsection (h) an advisory board at that entity on matters relating to outreach activities of the Department of Veterans Affairs at that entity.(2)Entity describedAn entity described in this paragraph is—(A)a healthcare system of the Department; or(B)a Veterans Integrated System Network, if such Veterans Integrated System Network does not contain a healthcare system.(b)Membership(1)In generalEach advisory board established under subsection (a)(1) shall be, to the maximum extent practicable, composed of individuals selected by the Secretary from among the following:(A)Individuals who are eminent in their respective fields of public relations.(B)Representatives of organizations with offices that focus on communications and distribute messages through major media news outlets and social media.(C)Individuals with experience communicating financial results and business strategy for purposes of shaping a confident brand image.(D)Individuals with experience with consumer and lifestyle imaging and creating publicity for a particular product or service.(E)Employees of the Department who are involved in press and public relations strategy for an entity described in subsection (a)(2).(F)To the maximum extent practicable, veterans who have experience in press and public relations.(2)Voluntary participationThe participation of an individual selected under paragraph (1) shall be at the election of the individual.(c)DutiesEach advisory board established under subsection (a)(1) at an entity described in subsection (a)(2) shall advise the Assistant Secretary for Public and Intergovernmental Affairs—(1)to ensure that the Department of Veterans Affairs is strategically and effectively—(A)engaging the public and Department stakeholders to increase awareness nationally regarding benefits and services furnished by the Department;(B)explaining new or changing policies of the Department;(C)improving the image and reputation of the Department;(D)coordinating and collaborating with national community-based organizations, nonprofits, and State and local government agencies; and(E)coordinating and collaborating on efforts within the Department for the development, implementation, and review of local outreach with respect to benefits that include—(i)compensation and pension benefits;(ii)insurance benefits;(iii)burial and memorial benefits;(iv)education benefits;(v)vocational rehabilitation and employment benefits;(vi)readjustment counseling benefits;(vii)loan guarantee benefits; and(viii)such other benefits as the Secretary considers appropriate; and(2)to assist the director of that entity in conducting such other press or public relations activities relating to outreach activities of the Department as that advisory board considers appropriate.(d)Meeting location(1)In generalIf teleconference technology is not used, meetings of each advisory board established under subsection (a)(1) shall be held at a location that is property of the Department.(2)Teleconference technologyEach advisory board shall use, to the maximum extent practicable, teleconference technology.(e)ConsultationEach director of an entity described in subsection (a)(2) shall consult with and seek the advice of the advisory board established at such entity not less frequently than once every two months on matters relating to the duties of the advisory board under subsection (c).(f)Annual reportsNot less frequently than each year, each advisory board established under subsection (a)(1) shall submit to the Secretary a report with such information as may be beneficial to the Secretary in preparing the reports required by section 6308 of title 38, United States Code.(g)TerminationEach advisory board established under subsection (a)(1) and the authorities and requirements of this section shall terminate three years after the effective date specified in subsection (h).(h)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.705.Modification of requirement for periodic reports to Congress on outreach activities of Department of Veterans Affairs(a)In generalSection 6308 is amended—(1)in subsection (a), by striking even-numbered; and(2)in subsection (b)—(A)in paragraph (1), by striking biennial;(B)in paragraph (2), by inserting for legislative and administrative action after Recommendations; and(C)by adding at the end the following new paragraph:(3)Recommendations that such administrative actions as may be taken—(A)to maximize resources for outreach activities of the Department; and(B)to focus outreach efforts on activities that are proven to be more effective..(b)Clerical amendments(1)Section headingThe heading for section 6308 is amended by striking Biennial and inserting Annual.(2)Table of sectionsThe table of sections at the beginning of chapter 63 is amended by striking the item relating to section 6308 and inserting the following new item:6308. Annual report to Congress..706.Budget transparency for outreach activities of Department of Veterans Affairs(a)In generalChapter 63 is amended by inserting after section 6308 the following new section:6309.Budget transparency(a)Budget requirementsIn the budget justification materials submitted to Congress in support of the Department budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary shall include a separate statement of the amount requested for such fiscal year for activities of the Office of Public and Intergovernmental Affairs as follows:(1)For outreach activities of the Department in aggregate.(2)For outreach activities of each element of the Department specified in subsection (b)(1).(b)Procedures for effective coordination and collaboration(1)Not later than 180 days after the date of the enactment of the Comprehensive Veterans Health and Benefits and Military Retirement Pay Restoration Act of 2014, the Secretary shall establish and maintain procedures for the Office of Public and Intergovernmental Affairs to ensure the effective coordination and collaboration of outreach activities of the Department between and among the following:(A)Office of the Secretary.(B)Veterans Health Administration.(C)Veterans Benefits Administration.(D)National Cemetery Administration.(2)The Secretary shall—(A)beginning after the date on which the Secretary establishes procedures under paragraph (1), not less frequently than once every two years conduct a review of the procedures established and maintained under paragraph (1) to ensure that such procedures meet the requirements of such paragraph;(B)make such modifications to such procedures as the Secretary considers appropriate based upon reviews conducted under subparagraph (A) in order to better meet such requirements; and(C)not later than 45 days after completing a review under subparagraph (A), submit to Congress a report on the findings of such review..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 is amended by inserting after the item relating to section 6308 the following new item:6309. Budget transparency..VIIIOther Matters801.Repeal of reductions made by Bipartisan Budget Act of 2013Section 403 of the Bipartisan Budget Act of 2013 is repealed as of the date of the enactment of such Act.802.Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market value by individuals applying for pension(a)VeteransSection 1522 is amended—(1)in subsection (a)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of pension under section 1513 or 1521 of this title or the spouse of such veteran disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such veteran under section 1513 or 1521 of this title, as the case may be, for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the veteran or, if the veteran has a spouse, the corpus of the estates of the veteran and of the veteran's spouse, that the Secretary considers that under all the circumstances, if the veteran or spouse had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the veteran's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the veteran or, if the veteran has a spouse, the corpus of the estates of the veteran and of the veteran's spouse, that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the veteran's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for pension under section 1513 or 1521 of this title or, if later, the date on which the veteran (or the spouse of the veteran) disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of covered resources so disposed of by the veteran (or the spouse of the veteran) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the veteran's maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a veteran under section 1513 or 1521 of this title, including the maximum amount of increased pension payable under such sections on account of family members, but not including any amount of pension payable under such sections because a veteran is in need of regular aid and attendance or is permanently housebound,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a veteran otherwise eligible for payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child, the spouse of the veteran, or the child disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue payment of such increased pension for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child that the Secretary considers that under all the circumstances, if the veteran, the spouse of the veteran, or the child had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the child that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the veteran applies for payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child or, if later, the date on which the veteran, the spouse of the veteran, or the child disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by the veteran, the spouse of the veteran, or the child on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a veteran under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.; and(3)by adding at the end the following new subsection:(c)(1)(A)The Secretary shall not deny or discontinue payment of pension under section 1513 or 1521 of this title or payment of increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child by reason of the application of subsection (a)(2) or (b)(2) of this section to the disposal of resources by an individual—(i)if—(I)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the Secretary) that all resources disposed of for less than fair market value have been returned to the individual who disposed of the resources; or(II)the Secretary determines, under procedures established by the Secretary in accordance with subparagraph (B), that the denial or discontinuance of payment would work an undue hardship; or(ii)to the extent that any portion of the resources disposed of for less than fair market value have been returned to the individual who disposed of the resources.(B)Undue hardship would be worked by the denial or discontinuance of payment for purposes of subparagraph (A)(i)(II) if the denial or discontinuance of payment would deprive the individual during the period of denial or discontinuance—(i)of medical care such that the individual's life or health would be endangered;(ii)of necessary food or clothing, or other necessities of life; or(iii)on such other basis as the Secretary shall specify in the procedures required by subparagraph (A)(i)(II).(C)If payment of pension or increased pension that would otherwise be denied or discontinued by reason of the application of subsection (a)(2) or (b)(2) is denied or discontinued only in part by reason of the return of resources as described in subparagraph (A)(ii), the period of the denial or discontinuance as determined pursuant to subparagraph (E) of subsection (a)(2) or (b)(2), as applicable, shall be recalculated to take into account such return of resources.(2)At the time a veteran applies for pension under section 1513 or 1521 of this title or increased pension under subsection (c), (d), (e), or (f) of section 1521 of this title on account of a child, and at such other times as the Secretary considers appropriate, the Secretary shall—(A)inform such veteran of the provisions of subsections (a)(2) and (b)(2) providing for a period of ineligibility for payment of pension under such sections for individuals who make certain dispositions of resources for less than fair market value, including the exception for hardship from such period of ineligibility;(B)obtain from such veteran information which may be used in determining whether or not a period of ineligibility for such payments would be required by reason of such subsections; and(C)provide such veteran a timely process for determining whether or not the exception for hardship shall apply to such veteran..(b)Surviving spouses and childrenSection 1543 is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following new paragraph (2):(2)(A)If a surviving spouse otherwise eligible for payment of pension under section 1541 of this title disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such surviving spouse under section 1541 of this title for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the surviving spouse that the Secretary considers that under all the circumstances, if the surviving spouse had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the surviving spouse's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the surviving spouse that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the surviving spouse's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for pension under section 1541 of this title or, if later, the date on which the surviving spouse disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this subparagraph shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by the surviving spouse on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the surviving spouse's maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a surviving spouse under section 1541 of this title, including the maximum amount of increased pension payable under such section on account of a child, but not including any amount of pension payable under such section because a surviving spouse is in need of regular aid and attendance or is permanently housebound,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.;(C)by adding at the end the following new paragraph:(4)(A)If a surviving spouse otherwise eligible for payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child or the child disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue payment of such increased pension for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child that the Secretary considers that under all the circumstances, if the surviving spouse or the child had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate of the child that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the surviving spouse applies for payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child or, if later, the date on which the surviving spouse (or the child) disposes of covered resources for less than fair market value.(D)The date described in this subparagraph is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by the surviving spouse (or the child) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of increased monthly pension that is payable to a surviving spouse under subsection (c), (d), or (e) of section 1541 of this title on account of a child,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.;(2)in subsection (b)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraph:(2)(A)If a child otherwise eligible for payment of pension under section 1542 of this title or any person with whom such child is residing who is legally responsible for such child's support disposes of covered resources for less than fair market value on or after the look-back date described in subparagraph (C)(i), the Secretary shall deny or discontinue the payment of pension to such child under section 1542 of this title for months during the period beginning on the date described in subparagraph (D) and equal to the number of months calculated as provided in subparagraph (E).(B)(i)For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of the estate of the child or the corpus of the estate of any person with whom such child is residing who is legally responsible for such child's support that the Secretary considers that under all the circumstances, if the child or person had not disposed of such resource, it would be reasonable that the resource (or some portion of the resource) be consumed for the child's maintenance.(ii)For purposes of this paragraph, the Secretary may consider, in accordance with regulations the Secretary shall prescribe, a transfer of an asset (including a transfer of an asset to an annuity, trust, or other financial instrument or investment) a disposal of a covered resource for less than fair market value if such transfer reduces the amount in the corpus of the estate described in clause (i) that the Secretary considers, under all the circumstances, would be reasonable to be consumed for the child's maintenance.(C)(i)The look-back date described in this clause is a date that is 36 months before the date described in clause (ii).(ii)The date described in this clause is the date on which the child applies for pension under section 1542 of this title or, if later, the date on which the child (or person described in subparagraph (B)) disposes of covered resources for less than fair market value.(D)The date described in this clause is the first day of the first month in or after which covered resources were disposed of for less than fair market value and which does not occur in any other period of ineligibility under this paragraph.(E)The number of months calculated under this clause shall be equal to—(i)the total, cumulative uncompensated value of the portion of the covered resources so disposed of by the child (or person described in subparagraph (B)) on or after the look-back date described in subparagraph (C)(i) that the Secretary determines would reasonably have been consumed for the child's maintenance; divided by(ii)the maximum amount of monthly pension that is payable to a child under section 1542 of this title,rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case exceed 36 months.; and(3)by adding at the end the following new subsection:(c)(1)(A)The Secretary shall not deny or discontinue payment of pension under section 1541 or 1542 of this title or payment of increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child by reason of the application of subsection (a)(2), (a)(4), or (b)(2) of this section to the disposal of resources by an individual—(i)if—(I)a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the Secretary) that all resources disposed of for less than fair market value have been returned to the individual who disposed of the resources; or(II)the Secretary determines, under procedures established by the Secretary in accordance with subparagraph (B), that the denial or discontinuance of payment would work an undue hardship; or(ii)to the extent that any portion of the resources disposed of for less than fair market value have been returned to the individual who disposed of the resources.(B)Undue hardship would be worked by the denial or discontinuance of payment for purposes of subparagraph (A)(i)(II) if the denial or discontinuance of payment would deprive the individual during the period of denial or discontinuance—(i)of medical care such that the individual's life or health would be endangered;(ii)of necessary food or clothing, or other necessities of life; or(iii)on such other basis as the Secretary shall specify in the procedures required by subparagraph (A)(i)(II).(C)If payment of pension or increased pension that would otherwise be denied or discontinued by reason of the application of subsection (a)(2), (a)(4), or (b)(2) is denied or discontinued only in part by reason of the return of resources as described in subparagraph (A)(ii), the period of the denial or discontinuance as determined pursuant to subparagraph (E) of subsection (a)(2), (a)(4), or (b)(2), as applicable, shall be recalculated to take into account such return of resources.(2)At the time a surviving spouse or child applies for pension under section 1541 or 1542 of this title or increased pension under subsection (c), (d), or (e) of section 1541 of this title on account of a child, and at such other times as the Secretary considers appropriate, the Secretary shall—(A)inform such surviving spouse or child of the provisions of subsections (a)(2), (a)(4), and (b)(2), as applicable, providing for a period of ineligibility for payment of pension or increased pension under such sections for individuals who make certain dispositions of resources for less than fair market value, including the exception for hardship from such period of ineligibility;(B)obtain from such surviving spouse or child information which may be used in determining whether or not a period of ineligibility for such payments would be required by reason of such subsections; and(C)provide such surviving spouse or child a timely process for determining whether or not the exception for hardship shall apply to such surviving spouse or child..(c)Effective dateSubsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection (b), shall take effect on the date that is one year after the date of the enactment of this Act and shall apply with respect to payments of pension and increased pension applied for after such date and to payments of pension and increased pension for which eligibility is redetermined after such date, except that no reduction in pension shall be made under such subsections because of any disposal of covered resources made before such date.(d)Annual reports(1)In generalNot later than 30 months after the date of the enactment of this Act and not less frequently than once each year thereafter through 2018, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the administration of subsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection (b), during the most recent 12-month period.(2)ElementsEach report submitted under paragraph (1) shall include the following, for the period covered by the report:(A)The number of individuals who applied for pension under chapter 15 of such title.(B)The number of individuals who received pension under such chapter.(C)The number of individuals with respect to whom the Secretary denied or discontinued payment of pension under the subsections referred to in paragraph (1).(D)A description of any trends identified by the Secretary regarding pension payments that have occurred as a result of the amendments made by this section.(E)Such other information as the Secretary considers appropriate.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Veterans' Affairs and the Select Committee on Aging of the Senate; and(B)the Committee on Veterans' Affairs of the House of Representatives.803.Extension of reduced pension for certain veterans covered by medicaid plans for services furnished by nursing facilities(a)In generalSubsection (d)(7) of section 5503 is amended by striking November 30, 2016 and inserting September 30, 2018.(b)Clerical amendments(1)Section headingThe section heading of such section is amended to read as follows: Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary, nursing home, or nursing facility care.(2)Table of sectionsThe table of sections at the beginning of chapter 55 is amended by striking the item relating to section 5503 and inserting the following new item:5503. Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary, nursing home, or nursing facility care..804.Conditions on award of per diem payments by Secretary of Veterans Affairs for provision of housing or services to homeless veterans(a)Condition(1)In generalSection 2012(c)(1) is amended by striking unless the facilities and all that follows through may specify. and inserting the following: “unless the Secretary certifies the following:(A)That the building where the grant recipient or eligible entity provides housing or services for which the grant recipient or eligible entity would receive such payment is in compliance with the codes relevant to the operations and level of care provided, including applicable provisions of the most recently published version of the Life Safety Code of the National Fire Protection Association or such other comparable fire and safety requirements as the Secretary may specify.(B)That such building and such housing or services are in compliance with licensing requirements, fire and safety requirements, and any other requirements in the jurisdiction in which the building is located regarding the condition of the building and the provision of such housing or services..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to an application for a per diem payment under section 2012 of title 38, United States Code, submitted on or after the date of the enactment of this Act.(b)Annual inspections requiredSection 2012 is amended by striking subsection (b) and inserting the following new subsection (b):(b)(1)Not less frequently than once each fiscal year, the Secretary shall inspect each facility of each grant recipient or entity eligible for payments under subsection (a) at which the recipients and entities provide services under section 2011 of this title or this section.(2)Except as provided in paragraph (1), inspections made under such paragraph shall be made at such times as the Secretary considers necessary.(3)An inspection of a facility of a recipient or entity described in paragraph (1) made under such paragraph may be made with or without prior notice to the recipient or entity, as the Secretary considers appropriate.(4)No per diem payment may be provided to a grant recipient or eligible entity under this section unless the facilities of the grant recipient or eligible entity meet such standards as the Secretary shall prescribe..(c)Revocation of certification authorizedSubsection (c) of such section is amended—(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;(2)in paragraph (1), as amended by subsection (a)(1), by striking in paragraph (2) and inserting in paragraph (4); and(3)by inserting after paragraph (1) the following new paragraph (2):(2)The Secretary may revoke any certification made under paragraph (1) if the Secretary determines that such certification is no longer accurate..(d)Congressional notification of termination of per diem requiredSuch subsection is further amended by inserting after paragraph (2) the following new paragraph (3):(3)Not later than 30 days after the date on which the Secretary terminates provision of per diem payment under this section to a grant recipient or an eligible entity, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives notice of such termination if such termination were made because a facility of the grant recipient or eligible entity did not comply with—(A)an applicable provision of the most recently published version of the Life Safety Code of the National Fire Protection Association or such other comparable fire and safety requirement as the Secretary has specified; or(B)a licensing requirement, fire or safety requirement, or another requirement in the jurisdiction in which the facility is located regarding the condition of the facility..(e)Treatment of current recipients of per diem payments(1)AssessmentIn the case of the recipient of a per diem payment under section 2012 of title 38, United States Code, that receives such a payment during the year in which this Act is enacted for the provision of housing or services, the Secretary of Veterans Affairs shall assess whether the building where such housing or services are provided is and whether the housing and services are in compliance as required by section 2012(c)(1) of such title, as amended by subsection (a)(1).(2)Failure to complyIn the case described in paragraph (1), if the Secretary does not certify the compliance of the building and the housing or services under such section before the date that is two years after the date of the enactment of this Act, the Secretary may not make any additional per diem payments to the recipient for the provision of such housing or services under section 2012 of such title until the Secretary certifies that such building is and such housing or services are in compliance.(f)Conforming condition on award of grants by Secretary of Veterans Affairs for comprehensive service programsSection 2011(b)(5)(A) is amended by inserting , including housing and building codes,.805.Exception to certain recapture requirements and treatment of contracts and grants with State homes with respect to care for homeless veterans(a)Exception to certain recapture requirementsSection 8136(b) is amended by inserting , or the provision of services or conduct of a program pursuant to a contract or grant issued or awarded by the Secretary under subchapter II of chapter 20 or section 2031(a)(2) of this title, after outpatient clinic.(b)ConstructionThe amendment made by subsection (a) may not be construed to authorize the Secretary of Veterans Affairs to enter into a contract with a State home or award a grant to a State home for the furnishing of residential care for a veteran without—(1)identifying a substantial need for such care; and(2)determining that the State home is the most appropriate provider of such care.806.Extended period for scheduling of medical exams for veterans receiving temporary disability ratings for severe mental disordersSection 1156(a)(3) is amended by striking six months and inserting 18 months.807.Authority to issue Veterans ID Cards(a)Authority(1)In generalThe Secretary of Veterans Affairs may issue a card to a veteran that identifies the veteran as a veteran and includes a photo of the veteran and the name of the veteran.(2)No requirement for enrollment or receipt of benefitsThe Secretary may issue a card under paragraph (1) to a veteran, whether or not such veteran is—(A)enrolled in the system of annual patient enrollment established under section 1705(a) of title 38, United States Code; or(B)in receipt of educational assistance, compensation, or pension under laws administered by the Secretary.(3)DesignationA card issued under paragraph (1) may be known as a Veterans ID Card.(b)Recognition of Veterans ID Cards for reduced pricing of pharmaceuticals, consumer products, and servicesThe Secretary may work with national retail chains that offer reduced prices on pharmaceuticals, consumer products, and services to veterans to ensure that such retail chains recognize cards issued under subsection (a)(1) for purposes of offering reduced prices on pharmaceuticals, consumer products, and services.(c)Veteran definedIn this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.808.Honoring as veterans certain persons who performed service in the reserve components of the Armed ForcesAny person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be entitled under such chapter to retired pay for nonregular service shall be honored as a veteran but shall not be entitled to any benefit by reason of this honor.809.Extension of authority for Secretary of Veterans Affairs to obtain information from Secretary of Treasury and Commissioner of Social Security for income verification purposesSection 5317(g) is amended by striking September 30, 2016 and inserting September 30, 2018.810.Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain loansSection 3729(b)(2) is amended—(1)in subparagraph (A)—(A)in clause (iii), by striking October 1, 2017 and inserting May 1, 2018; and(B)in clause (iv), by striking October 1, 2017 and inserting May 1, 2018;(2)in subparagraph (B)—(A)in clause (i), by striking October 1, 2017 and inserting May 1, 2018; and(B)in clause (ii), by striking October 1, 2017 and inserting May 1, 2018;(3)in subparagraph (C)—(A)in clause (i), by striking October 1, 2017 and inserting May 1, 2018; and(B)in clause (ii), by striking October 1, 2017 and inserting May 1, 2018; and(4)in subparagraph (D)—(A)in clause (i), by striking October 1, 2017 and inserting May 1, 2018; and(B)in clause (ii), by striking October 1, 2017 and inserting May 1, 2018.811.Review of determination of certain service in Philippines during World War II(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such military historians as the Secretary of Defense recommends, shall review the process used to determine whether a covered individual served in support of the Armed Forces of the United States during World War II in accordance with section 1002(d) of title X of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) for purposes of determining whether such covered individual is eligible for payments described in such section.(b)Covered individualsIn this section, a covered individual is any individual who timely submitted a claim for benefits under subsection (c) of section 1002 of title X of Division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) based on service as described in subsection (d) of that section.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing any findings, actions taken, or recommendations for legislative action with respect to the review conducted under subsection (a).(d)Prohibition on benefits for disqualifying conduct under new process pursuant to reviewIf pursuant to the review conducted under subsection (a) the Secretary of Veterans Affairs determines to establish a new process for the making of payments as described in that subsection, the process shall include mechanisms to ensure that individuals are not treated as covered individuals for purposes of such payments if such individuals engaged in any disqualifying conduct during service described in that subsection, including collaboration with the enemy or criminal conduct.812.Review of determination of certain service of merchant mariners during World War II(a)In generalThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, the Secretary of Homeland Security and such military historians as the Secretary of Defense recommends, shall review the process used to determine whether an individual performed service under honorable conditions that satisfies the requirements of a coastwise merchant seaman who is recognized pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note) as having performed active duty service .(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing any findings, actions taken, or recommendations for legislative action with respect to the review conducted under subsection (a).813.Report on Laotian military support of Armed Forces of the United States during Vietnam War(a)In generalNot later than one year after the effective date specified in subsection (c), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such agencies and individuals as the Secretary of Veterans Affairs considers appropriate, shall submit to the appropriate committees of Congress a report on—(1)the extent to which Laotian military forces provided combat support to the Armed Forces of the United States between February 28, 1961, and May 15, 1975;(2)whether the current classification by the Civilian/Military Service Review Board of the Department of Defense of service by individuals of Hmong ethnicity is appropriate; and(3)any recommendations for legislative action.(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and(2)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives.(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.814.Report on practices of the Department of Veterans Affairs to adequately provide services to veterans with hearing loss(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the actions taken by the Secretary to implement the findings and recommendations included in the 2006 report by the Institute of Medicine of the National Academies entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus that was prepared pursuant to section 104 of the Veterans Benefits Act of 2002 (Public Law 107–330; 116 Stat. 2822).(b)Effect of Duty Military Occupational Specialty Noise Exposure Listing on receipt of benefits by veterans(1)In generalThe Secretary shall include in the report required by subsection (a) an evaluation of the extent to which veterans who had a military occupational specialty during service as a member of the Armed Forces that is not included on the Duty Military Occupational Specialty Noise Exposure Listing (in this subsection referred to as the MOS List) are precluded from receiving benefits related to hearing loss from the Department of Veterans Affairs.(2)DataThe Secretary shall include in the evaluation required by paragraph (1) the following:(A)With respect to veterans who had a military occupational specialty included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department of Veterans Affairs that were granted; and(ii)the number of claims for benefits related to hearing loss from the Department that were denied.(B)With respect to veterans who had a military occupational specialty not included on the MOS List—(i)the number of claims for benefits related to hearing loss from the Department that were granted;(ii)the number of claims for benefits related to hearing loss from the Department that were denied;(iii)of the number of denied claims under clause (ii), the number of those claims that were appealed; and(iv)of the number of appealed claims under clause (iii), the number of those appealed claims that were successfully appealed.(c)Additional mattersThe Secretary shall include in the report required by subsection (a) the following:(1)In the case of a veteran with unilateral hearing loss, an explanation of the scientific basis for the practice of the Department of determining a disability rating level with respect to hearing based on an examination of that veteran's healthy ear instead of the injured ear.(2)An analysis of the reduction in earning capacity for veterans as a result of unilateral hearing loss, with a focus on the ability of those veterans—(A)to detect the direction of sound; and(B)to understand speech.(3)An explanation of the rationale for the practice of the Department of not issuing a compensable rating for hearing loss at certain levels that are severe enough to require the use of hearing aids.(4)A survey of the audiologists that conduct compensation and pension examinations for the Department to assess the implementation of the most recent edition of the best practices manual for hearing loss and tinnitus examinations that includes the following:(A)A description of the training received by those audiologists compared to the methods described in the most recent edition of the best practices manual for hearing loss and tinnitus examinations.(B)An assessment of how those audiologists have complied with that training.(C)Whether those audiologists are using a range of tones up to 8000 hertz to test the hearing of veterans.(d)ConstructionNothing in this section shall be construed to authorize or require the Secretary to defer, delay, or replace the ongoing efforts of the Secretary to update the schedule of ratings required by section 1155 of title 38, United States Code.(e)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.815.Report on joint programs of Department of Veterans Affairs and Department of Defense with respect to hearing loss of members of the Armed Forces and veterans(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, submit to Congress a report that identifies the following:(1)Goals for the Department of Veterans Affairs and the Department of Defense for the prevention, early detection, and treatment of hearing loss by the National Center for Rehabilitative Auditory Research of the Department of Veterans Affairs and the Hearing Center of Excellence of the Department of Defense.(2)Resources of the Department of Veterans Affairs that could be made available to assist the Department of Defense in conducting audiometric tests and tinnitus screenings for members of the Armed Forces.(3)Barriers to information being added to the Hearing Loss and Auditory System Injury Registry required under section 721(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4506).(4)Recommendations for any legislative or administrative actions necessary with respect to the Hearing Loss and Auditory System Injury Registry—(A)to assist in achieving the goals specified in paragraph (1);(B)to improve the adjudication of claims for benefits with respect to hearing loss; and(C)to further the research objectives of the National Center for Rehabilitative Auditory Research of the Department of Veterans Affairs and the Hearing Center of Excellence of the Department of Defense.(b)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this Act.816.Limitation on aggregate amount of bonuses payable to personnel of the Department of Veterans Affairs during fiscal year 2014The aggregate amount of bonuses and awards payable to personnel of the Department of Veterans Affairs under chapter 45 or 53 of title 5, United States Code, or any other provision of such title, during fiscal year 2014 may not exceed $368,000,000.January 27, 2014Read the second time and placed on the calendar